FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 05-50170
               v.
                                             D.C. No.
                                          CR-04-02175-RTB
GUILLERMO AGUILA-MONTES DE
OCA,                                         OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
          for the Southern District of California
        Roger T. Benitez, District Judge, Presiding

                 Argued and Submitted
        March 25, 2010—San Francisco, California

                   Filed August 11, 2011

 Before: Alex Kozinski, Chief Judge, Pamela Ann Rymer,
Barry G. Silverman, William A. Fletcher, Ronald M. Gould,
  Marsha S. Berzon, Johnnie B. Rawlinson, Jay S. Bybee,
      Consuelo M. Callahan, Milan D. Smith, Jr. and
              N. Randy Smith, Circuit Judges.

                   Per Curiam Opinion;
                 Opinion by Judge Bybee;
               Concurrence by Judge Berzon;
Partial Concurrence and Partial Dissent by Judge Rawlinson




                           10575
           UNITED STATES v. AGUILA-MONTES DE OCA       10579




                        COUNSEL

Steven F. Hubachek and Vincent J. Brunkow, Federal
Defenders of San Diego, Inc., San Diego, California, for the
defendant-appellant.

Mark R. Rehe, Assistant U.S. Attorney, Criminal Division,
San Diego, California, for the plaintiff-appellee.


                         OPINION

PER CURIAM:

   A majority of the en banc court (Judge Bybee, joined by
Judges Rymer, Silverman, Gould, Rawlinson and Callahan)
overrules our prior holding in Navarro-Lopez v. Gonzales,
503 F.3d 1063, 1073 (9th Cir. 2007) (en banc), that the modi-
fied categorical approach doesn’t apply “[w]hen the crime of
conviction is missing an element of the generic crime alto-
gether.”

   A different majority (Judge Bybee, joined by Chief Judge
Kozinski and Judges Rymer, W. Fletcher, Berzon, M. Smith
and N.R. Smith) overrules our prior decisions to the extent
they hold that a conviction under California Penal Code § 459
qualifies as a generic burglary conviction if the defendant
pleaded guilty to entering a building “unlawfully” or a jury
found the defendant guilty as charged in an indictment recit-
10580      UNITED STATES v. AGUILA-MONTES DE OCA
ing that allegation. This majority concludes that Aguila-
Montes’s prior conviction under California Penal Code § 459
cannot be used to enhance his sentence.

   The district court’s sentence is VACATED, and the case is
REMANDED to the original three-judge panel for consider-
ation of the remaining issues raised on appeal.



BYBEE, Circuit Judge:

  We granted rehearing in this case to reconsider the rule we
adopted in Navarro-Lopez v. Gonzales, 503 F.3d 1063 (9th
Cir. 2007) (en banc), to govern application of the modified
categorical approach.

   The categorical and modified categorical frameworks, first
outlined by the Supreme Court in Taylor v. United States, 495
U.S. 575 (1990), establish the rules by which the government
may use prior state convictions to enhance certain federal sen-
tences and to remove certain aliens. In the twenty years since
Taylor, we have struggled to understand the contours of the
Supreme Court’s framework. Indeed, over the past decade,
perhaps no other area of the law has demanded more of our
resources. See, e.g., United States v. Strickland, 601 F.3d 963,
967-71 (9th Cir. 2010) (en banc); Marmolejo-Campos v.
Holder, 558 F.3d 903, 912-13 (9th Cir. 2009) (en banc);
United States v. Snellenberger, 548 F.3d 699, 700-02 (9th Cir.
2008) (en banc) (per curiam); Estrada-Espinoza v. Mukasey,
546 F.3d 1147, 1159-60 (9th Cir. 2008) (en banc); United
States v. Vidal, 504 F.3d 1072, 1086-90 (9th Cir. 2007) (en
banc); Navarro-Lopez, 503 F.3d at 1073; United States v. Gri-
sel, 488 F.3d 844, 847-48, 851-52 (9th Cir. 2007) (en banc);
Fernandez-Ruiz v. Gonzales, 466 F.3d 1121, 1132-35 (9th
Cir. 2006) (en banc); United States v. Corona-Sanchez, 291
F.3d 1201, 1211-13 (9th Cir. 2002) (en banc), superseded by
             UNITED STATES v. AGUILA-MONTES DE OCA         10581
U.S. SENTENCING GUIDELINES MANUAL (“U.S.S.G.”) § 2L1.2
cmt. n.4 (2002).

   In Navarro-Lopez, we stated that “[t]he modified categori-
cal approach . . . applies when the particular elements in the
crime of conviction are broader than the generic crime.” 503
F.3d at 1073. We then declared:

      When the crime of conviction is missing an element
      of the generic crime altogether, we can never find
      that “a jury was actually required to find all the ele-
      ments of” the generic crime. See Li v. Ashcroft, 389
F.3d 892, 899-901 (9th Cir. 2004) (Kozinski, J., con-
      curring) (providing examples).

Id.

   Today, we conclude that Navarro-Lopez’s “missing ele-
ment” rule is not required by the Supreme Court’s modified
categorical approach established in Taylor. We overrule that
portion of Navarro-Lopez. Applying the modified categorical
approach to this case, we nevertheless agree with the panel’s
determination that Defendant-Appellant Guillermo Aguila-
Montes de Oca’s (“Aguila”) conviction under California
Penal Code § 459 does not qualify as a “crime of violence”
under either the categorical or modified categorical approach.
Accordingly, we vacate the district court’s sentence and
remand to the original three-judge panel for consideration of
the remaining issues Aguila raised on appeal.

                                 I

  Aguila is a native and citizen of Mexico. On July 5, 2004,
Aguila attempted to enter the United States at the San Ysidro,
California, point of entry. Customs officers determined by
computer that Aguila had been previously deported from the
United States, and arrested him. The government charged
Aguila in the Southern District of California with illegal reen-
10582         UNITED STATES v. AGUILA-MONTES DE OCA
try after deportation, in violation of 8 U.S.C. § 1326. A jury
convicted him, and the district court sentenced Aguila to 120
months in prison and two years of supervised release.

   During sentencing, the district court determined that, in
1988, Aguila had pled guilty to first degree residential bur-
glary, in violation of California Penal Code § 459. That stat-
ute punishes “[e]very person who enters [various structures]
. . . with intent to commit grand or petit larceny or any felo-
ny.” CAL. PENAL CODE § 459. Based on this prior offense, the
district court enhanced Aguila’s sentence under U.S.S.G.
§ 2L1.2, which provides a sixteen-level enhancement for
defendants previously deported after “a conviction for a fel-
ony that is . . . a crime of violence.” U.S.S.G.
§ 2L1.2(b)(1)(A). The Guidelines’ Application Notes specifi-
cally define “crime of violence” to include “burglary of a
dwelling.” Id. § 2L1.2 cmt. n.1(B)(iii). The district court held
that Aguila’s California burglary conviction qualified as “bur-
glary of a dwelling” and accordingly enhanced his sentence
by sixteen levels.

   Aguila appealed his sentence,1 and we first affirmed the
district court’s sentence but then withdrew that opinion on
rehearing and reversed. See United States v. Aguila-Montes de
Oca, 523 F.3d 1071 (9th Cir. 2008) (“Aguila I”), withdrawn
and replaced by United States v. Aguila-Montes de Oca, 553
F.3d 1229 (9th Cir. 2009) (“Aguila II”). In Aguila I, applying
the two-part approach outlined in Taylor, we first held that the
California burglary statute is categorically broader than the
generic definition of “burglary of a dwelling” because the
  1
    Aguila raised several other issues before the Aguila I panel, which
were resolved against Aguila in a separate, unpublished memorandum dis-
position. See United States v. Aguila-Montes de Oca, 275 Fed. Appx. 707
(9th Cir. 2008). Because the government’s Petition for Rehearing and Sug-
gestion for Rehearing En Banc, as well as Aguila’s response to that peti-
tion, discussed only the issue of the sentence enhancement, we address
only that issue and leave the other issues to the original three-judge panel
to be resolved following our decision here.
            UNITED STATES v. AGUILA-MONTES DE OCA          10583
statute “does not require that the entry be unlawful or unprivi-
leged.” Aguila I, 523 F.3d at 1076 (quotation marks omitted).
In a footnote, we then distinguished Navarro-Lopez based on
the reasoning that, in Aguila’s case, “both the crime of con-
viction and the generic crime have the same basic elements.”
Id. at 1077 n.2 (citing People v. Davis, 958 P.2d 1083, 1085
(Cal. 1998) (describing the elements of California’s burglary
offense as (1) entry, (2) into any building or other listed struc-
ture, (3) with intent to commit larceny or any felony)).
Although “generic burglary also requires that the entry be
unlawful or unprivileged,” we stated, “[t]his d[id] not . . .
create an additional element, but merely describe[d] one type
of entry among many possible entries, including unprivileged,
forcible and unauthorized entries.” Id. (quotation marks omit-
ted). Having determined that the California statute was not
“missing an element” of the generic crime, Navarro-Lopez,
503 F.3d at 1073, we applied the modified categorical
approach and concluded that because the documents of con-
viction, see Shepard v. United States, 544 U.S. 13, 16 (2005),
“reveal[ed] that [Aguila’s] entry was unlawful,” his prior
offense “satisfie[d] the generic definition of burglary of a
dwelling.” Aguila I, 523 F.3d at 1078.

   One year later, we withdrew our Aguila I opinion in Aguila
II, and relied entirely on Navarro-Lopez to reverse and
remand to the district court to impose a sentence without the
sixteen-level enhancement. Aguila II, 553 F.3d at 1234. We
did not alter Aguila I’s analysis with respect to the categorical
approach. Compare id. at 1233, with Aguila I, 523 F.3d at
1075-76. However, unlike in Aguila I, we determined that
generic burglary requires as an element that the entry be “un-
lawful or unprivileged.” See Aguila II, 553 F.3d at 1234
(characterizing generic burglary as requiring “(1) entry, (2)
which is unlawful or unprivileged, (3) into a building or struc-
ture, (4) with intent to commit a crime”). In contrast, we
noted, the California statute requires only “(1) entry, (2) into
any building or other listed structure, (3) with intent to com-
mit larceny or any felony.” Id. We therefore held that, under
10584         UNITED STATES v. AGUILA-MONTES DE OCA
Navarro-Lopez, we could “not apply a modified categorical
approach . . . because the state crime of which Aguila-Montes
was convicted lacks an element of the generic crime of the
Guidelines[,] . . . namely, that the entry must have been
‘unlawful or unprivileged.’ ” Id. at 1233-34. Accordingly, we
held that the district court erred in characterizing Aguila’s
prior offense as a “crime of violence.” Id. at 1234.2

  On a vote of the majority of nonrecused active judges on
our court, we decided to rehear this case en banc.

                                    II

   We first review the complex legal framework governing
this case, beginning with the relevant Guidelines, the Supreme
Court decisions preceding Navarro-Lopez, and ending with
our controversial Navarro-Lopez decision.

                                    A

   Section 2L1.2 of the Guidelines addresses sentencing for
the crime of unlawfully entering or remaining in the United
States. It provides a sixteen-level enhancement “[i]f the
defendant previously was deported, or unlawfully remained in
the United States, after . . . a conviction for a felony that is
. . . a crime of violence . . . .” U.S.S.G. § 2L1.2(b)(1). The
Guidelines’ Application Notes define “crime of violence” to
include “burglary of a dwelling.” Id. § 2L1.2 cmt. n.1(B)(iii).
“The sentencing judge’s application of the Sentencing Guide-
lines, including whether a prior conviction is a ‘crime of vio-
lence’ . . . for the purposes of U.S.S.G. § 2L1.2, is reviewed
de novo.” United States v. Rodriguez-Rodriguez, 393 F.3d
849, 856 (9th Cir. 2005).
  2
    Judge Gould dissented, arguing that “the application of Navarro-Lopez
. . . to the California burglary statute here is inconsistent with the scope
intended by the United States Supreme Court for its doctrine of modified
categorical analysis, as outlined in Taylor.” Id. (Gould, J., dissenting).
           UNITED STATES v. AGUILA-MONTES DE OCA          10585
                               B

   [1] To determine whether a prior conviction qualifies as a
“crime of violence” under the Guidelines, we use the two-part
analytical approach outlined by the Supreme Court in Taylor.
See United States v. Wenner, 351 F.3d 969, 972 (9th Cir.
2003). In Taylor, the Court addressed the meaning of the
word “burglary” in the Armed Career Criminal Act
(“ACCA”), which provides a sentence enhancement for a
defendant convicted of being a felon in possession of a fire-
arm who “has three previous convictions by any court . . . for
a violent felony,” 18 U.S.C. § 924(e)(1), and defines “violent
felony” to include, among other things, “burglary,” id.
§ 924(e)(2)(B)(ii).

   The Court determined that “ ‘burglary’ in § 924(e) must
have some uniform definition independent of the labels
employed by various States’ criminal codes,” in order to “pro-
tect[ ] offenders from the unfairness of having enhancement
depend upon the label employed by the State of conviction.”
Taylor, 495 U.S. at 589, 592. After discussing the text and
legislative history of the statute, the Court found “that Con-
gress meant . . . ‘burglary’ [in] the generic sense in which the
term is now used in the criminal codes of most States.” Id. at
598. The Court held that this “generic” definition of burglary
“ha[s] the basic elements of unlawful or unprivileged entry
into, or remaining in, a building or structure, with intent to
commit a crime.” Id. at 599.

   This determination left the Court with “the problem of
applying this conclusion to cases in which the state statute
under which a defendant is convicted varies from the generic
definition of ‘burglary’ ”—for example, when a state burglary
statute “eliminat[es] the requirement that the entry be unlaw-
ful or . . . includ[es] places, such as automobiles and vending
machines, other than buildings.” Id. The Court “had to con-
sider how a later court sentencing under the ACCA might tell
whether a prior burglary conviction was for the generic
10586       UNITED STATES v. AGUILA-MONTES DE OCA
offense.” Shepard, 544 U.S. at 17. At the same time, the
Court was concerned that if this determination was made
based on the particular facts underlying the defendant’s prior
conviction, the result would be a series of time-consuming
“mini-sentencing-trials featuring opposing witnesses perusing
lengthy transcripts of prior proceedings.” Id. at 36 (O’Connor,
J., dissenting) (citing Taylor, 495 U.S. at 601).

   [2] The Taylor Court’s solution to this problem was what
it referred to as the “categorical approach,” in which a court
looks “not to the particular facts underlying [the defendant’s
prior] conviction[ ],” but “only to the fact of conviction and
the statutory definition of the prior offense,” in order to deter-
mine whether the state statute could potentially criminalize
conduct that would not qualify as a “violent felony.” Taylor,
495 U.S. at 600, 602; see also Begay v. United States, 553
U.S. 137, 141 (2008) (observing that, under the categorical
approach, the offense is to be considered “generically, that is
to say, . . . in terms of how the law defines the offense and
not in terms of how an individual offender might have com-
mitted it on a particular occasion”).

   [3] The Court then held that “[t]his categorical approach,
however, may permit the sentencing court to go beyond the
mere fact of conviction in a narrow range of cases where a
jury was actually required to find all the elements of generic
burglary.” Taylor, 495 U.S. at 602 (emphasis added). Under
this analysis, which the Court later called a “modified cate-
gorical approach,” Nijhawan v. Holder, 129 S. Ct. 2294, 2302
(2009), if “the charging paper and jury instructions actually
required the jury to find all the elements of generic burglary
in order to convict the defendant,” then a sentence enhance-
ment under § 924(e) would be appropriate, Taylor, 495 U.S.
at 602.

  Taylor itself dealt with a conviction in a jury trial, but in
Shepard, the Court held that Taylor’s framework applies to
guilty pleas as well. See Shepard, 544 U.S. at 19. In Shepard,
           UNITED STATES v. AGUILA-MONTES DE OCA          10587
the Court also elaborated on what documents a court may
consider under the modified categorical approach in order to
determine whether a guilty plea to an offense defined by a
nongeneric statute “necessarily admitted elements of the
generic offense.” Id. at 26. The Court rejected the govern-
ment’s contention that the sentencing court may look at police
reports and complaint applications to determine what a guilty
plea “necessarily admitted,” and held that, under the modified
categorical approach, a court may look only to: (1) charging
documents; (2) the terms of a written plea agreement; (3) tran-
scripts of a plea colloquy between a judge and the defendant
in which the factual basis for the plea was confirmed by the
defendant; (4) jury instructions; (5) any explicit factual find-
ing by the trial judge to which the defendant assented; and (6)
some comparable judicial record of this information. See id.
at 16, 26; id. at 25-26 (plurality opinion). A plurality of the
Court expressed concern that “allowing a broader evidentiary
enquiry” would permit the sentencing court to make “disputed
finding[s] of fact,” thus raising concerns under Apprendi v.
New Jersey, 530 U.S. 466 (2000). Shepard, 544 U.S. at 24-25.
The plurality stated that these concerns “counsel[ ] us to limit
the scope of judicial factfinding on the disputed generic char-
acter of a prior plea” to those documents reflecting what the
jury found (including “a charging document that narrows the
charge to generic limits” and jury instructions), bench trial
findings and rulings, or “the defendant’s own admissions or
accepted findings of fact confirming the factual basis for a
valid plea.” Id. at 25 (plurality opinion).

   The Court more recently developed the Taylor/Shepard
framework in Nijhawan v. Holder, 129 S. Ct. 2294 (2009),
and Johnson v. United States, 130 S. Ct. 1265 (2010). In
Nijhawan, the court interpreted 8 U.S.C. § 1101(a)(43)(M)(i),
which identified as an aggravated felony “an offense that . . .
involves fraud or deceit in which the loss to the victim or vic-
tims exceeds $10,000.” 129 S. Ct. at 2297. At issue was
whether the $10,000 threshold referred to an element of a
fraud statute or the factual circumstances surrounding a spe-
10588       UNITED STATES v. AGUILA-MONTES DE OCA
cific fraud conviction. Id. at 2298. The Court held that the
provision “calls for a ‘circumstance-specific,’ not a ‘categori-
cal,’ interpretation,” id. at 2300, and also rejected application
of the modified categorical approach, holding that in deter-
mining whether a previous conviction met the $10,000 thresh-
old, the immigration court did not need to observe the
evidentiary limitations articulated in Shepard, id. at 2303. In
effect,     Nijhawan       suggested     that    statutes    like
§ 1101(a)(43)(M)(i) could be applied in one of three ways,
depending on how the statute was interpreted: using the cate-
gorical approach or modified categorical approach to the
extent the statute refers to generic crimes, and using a fact-
specific approach when the statute refers to “the specific cir-
cumstances in which a crime was committed.” 129 S. Ct. at
2301.

   In Johnson, the Court confronted the question of whether
a Florida battery conviction constituted a violent felony under
18 U.S.C. § 922(g)(1)(i), which encompasses “any crime pun-
ishable by imprisonment for a term exceeding one year . . .
[that] has as an element the use, attempted use, or threatened
use of physical force against the person of another.” 130 S.
Ct. at 1268. For the most part, the opinion focuses on the
meaning of the term “physical force.” See id. at 1270-73.
However, the Court mentioned the modified categorical
approach in response to the government’s concern that the
Court’s narrow interpretation of “physical force” would
undermine the government’s ability to obtain removal based
on battery convictions. Id. at 1273. The Court reminded the
government that it could rely on the modified categorical
approach in cases where “the law under which the defendant
has been convicted contains statutory phrases that cover sev-
eral different generic crimes, some of which require violent
force and some of which do not.” Id. But in such cases, a
court may consult the trial record “to determine which statu-
tory phrase was the basis for the conviction.” Id.

  We have extended the Taylor/Shepard framework well
beyond the question of whether a state burglary conviction
             UNITED STATES v. AGUILA-MONTES DE OCA                  10589
qualifies as generic burglary under the ACCA. In the criminal
context, we have, among other things, used the framework to
determine whether other crimes qualify as a “violent felony”
under the ACCA, see, e.g., United States v. Terrell, 593 F.3d
1084, 1091 (9th Cir. 2010) (holding that sexual assault under
Arizona law is a “violent felony”), and whether certain crimes
qualify a defendant for a “crime of violence” enhancement
under the Sentencing Guidelines, see, e.g., Wenner, 351 F.3d
at 972. We have also used the Taylor/Shepard framework in
the immigration context to determine whether an alien is
removable as a result of having been convicted of an “aggra-
vated felony” under 8 U.S.C. § 1101(a)(43), see, e.g., Rivera-
Cuartas v. Holder, 605 F.3d 699, 701-02 (9th Cir. 2010); of
a crime “relating to a controlled substance” under 8 U.S.C.
§ 1227(a)(2)(B)(i), see, e.g., Mielewczyk v. Holder, 575 F.3d
992, 994 (9th Cir. 2009), or of a “crime[ ] involving moral
turpitude” under 8 U.S.C. § 1227(a)(2)(A)(ii), see, e.g.,
Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.
2006). Thus, our conclusion as to precisely when the modified
categorical approach may be applied will have wide repercus-
sions beyond the limited issue in this case.

                                    C

   Before Navarro-Lopez, our cases drew no distinction
between different kinds of statutes in terms of when the modi-
fied categorical approach could be applied. We simply
applied the categorical approach and, even if we determined
that the offense of conviction was missing an element of the
generic crime, we then applied the modified categorical
approach without any inquiry as to whether the approach
should be applied.3 In Rodriguez-Rodriguez, for example, we
  3
   See, e.g., United States v. Nobriga, 474 F.3d 561, 564 (9th Cir. 2006)
(per curiam) (applying the modified categorical approach to determine
whether a conviction involved an intentional use of force because the stat-
ute of conviction did not require it); Galeana-Mendoza v. Gonzales, 465
F.3d 1054, 1060-62 (9th Cir. 2006) (applying the modified categorical
10590         UNITED STATES v. AGUILA-MONTES DE OCA
applied the modified categorical approach to the precise stat-
ute at issue in this case: California Penal Code § 459. See 393
F.3d at 857-58. After concluding that California’s first-degree
residential burglary offense does not qualify categorically as
generic burglary because it “do[es] not require ‘unlawful or
unprivileged entry’ for a burglary conviction,” we applied the
modified categorical approach and “conclude[d] that [defen-
dant] was convicted of a ‘burglary of a dwelling’ ” because he
“pled guilty to ‘willfully and unlawfully enter[ing] a building
with the intent to commit theft.’ ” Id. (fourth alteration in
original).

  Navarro-Lopez overruled all of these decisions sub silentio
and in a two-paragraph analysis. In Navarro-Lopez, we
addressed the question of whether a conviction under Califor-

approach to determine whether an alien committed a “crime involving
moral turpitude,” even though the California battery statute lacked the
necessary injury element); Valencia v. Gonzales, 439 F.3d 1046, 1051-55
(9th Cir. 2006) (using the modified categorical approach to determine
whether statutory rape was a crime of violence, even though statutory rape
under California law did not require a showing of non-consent);
Rodriguez-Rodriguez, 393 F.3d at 857-58 (holding that a conviction for
first-degree residential burglary under California Penal Code § 459 was a
crime of violence even though § 459 does not require a showing of unlaw-
ful entry); United States v. Smith, 390 F.3d 661, 664-65 (9th Cir. 2004)
(same); United States v. Velasco-Medina, 305 F.3d 839, 851-52 (9th Cir.
2002) (same); United States v. Franklin, 235 F.3d 1165, 1169-72 (9th Cir.
2000) (same); United States v. Williams, 47 F.3d 993, 994-95 (9th Cir.
1995) (same); United States v. Alvarez, 972 F.2d 1000, 1005-06 (9th Cir.
1992) (per curiam) (same); United States v. Dunn, 946 F.2d 615, 620 (9th
Cir. 1991) (same); United States v. Sweeten, 933 F.2d 765, 769-70 (9th
Cir. 1991) (applying the modified categorical approach to a Texas bur-
glary statute that did not require the use or threatened use of physical force
as required for a “crime of violence”), overruled on other grounds by
United States v. Grisel, 488 F.3d 844, 851 n.5 (9th Cir. 2007); United
States v. O’Neal, 937 F.2d 1369, 1372-74 (9th Cir. 1990) (applying the
modified categorical approach to California Penal Code § 459), abrogated
on other grounds as recognized by United States v. Garcia-Cruz, 40 F.3d
986, 988-89 (9th Cir. 1994).
           UNITED STATES v. AGUILA-MONTES DE OCA         10591
nia Penal Code § 32 for accessory after the fact was a crime
involving moral turpitude. See 503 F.3d at 1065. Most of our
opinion was devoted to holding that the California offense
was not categorically a crime of moral turpitude. See id. at
1067-73.

  [4] Then, after noting that the next step in our analysis
would normally be to apply the modified categorical
approach, we announced:

    The modified categorical approach, however, only
    applies when the particular elements in the crime of
    conviction are broader than the generic crime. When
    the crime of conviction is missing an element of the
    generic crime altogether, we can never find that “a
    jury was actually required to find all the elements
    of” the generic crime. See Li v. Ashcroft, 389 F.3d
892, 899-901 (9th Cir. 2004) (Kozinski, J., concur-
    ring) (providing examples).

    Accessory after the fact under California Penal Code
    section 32 lacks an element of the generic crime—
    i.e., the moral turpitude, the requisite depravity. The
    crime of conviction can never be narrowed to con-
    form to the generic crime because the jury is not
    required—as Taylor mandates—to find all the ele-
    ments of the generic crime. Even if Navarro-Lopez
    had admitted to depraved acts, those admissions
    could not be used to modify the crime because they
    were not necessary for a conviction. See Shepard[,
544 U.S. at 24]. . . . The modified categorical
    approach thus cannot be used to conform Navarro-
    Lopez’s accessory after the fact conviction to the
    generic definition of crimes involving moral turpi-
    tude.

Navarro-Lopez, 503 F.3d at 1073 (emphasis added) (footnote
omitted).
10592        UNITED STATES v. AGUILA-MONTES DE OCA
                                    III

   We find good reason to question our holding in Navarro-
Lopez with respect to the modified categorical approach. As
will become evident in our analysis below, the issue of when
to apply the modified categorical approach is a difficult one.
Yet Navarro-Lopez disposed of this issue in two paragraphs
with a single citation to a concurring opinion. With this sparse
analysis, Navarro-Lopez overruled almost two decades of our
jurisprudence.

  Moreover, because of the manner in which Navarro-Lopez
summarily announced its novel legal principle, we have wit-
nessed a number of false starts and conflicting decisions
within our Circuit.4 And several judges of our court have writ-
  4
    For example, at least one panel failed to recognize the change wrought
by Navarro-Lopez and ignored it. See Salazar-Luviano v. Mukasey, 551
F.3d 857, 862-63 (9th Cir. 2008) (applying the modified categorical
approach even though the crime of conviction, 18 U.S.C. § 751, did not
contain two elements of an obstruction of justice charge). Other panels
caught the error and made a mid-course correction. See, e.g., Aguila II,
553 F.3d at 1233-34; Kawashima v. Gonzales, 503 F.3d 997, 1001-03 (9th
Cir. 2007) (decided one day before Navarro-Lopez, using modified cate-
gorical approach to determine whether convictions under 26 U.S.C.
§ 7206(1) and § 7206(2) qualify as aggravated felonies because the loss to
the government exceeded $10,000), withdrawn and superseded by
Kawashima v. Mukasey, 530 F.3d 1111, 1115-16 (9th Cir. 2008) (holding
that the modified categorical approach does not apply because “[t]he
Navarro-Lopez rule, which requires that the statute of conviction must
contain every element of the generic offense before we resort to the modi-
fied categorical approach, plainly applies in this setting”), abrogated by
Nijhawan v. Holder, 129 S. Ct. 2294 (2009), withdrawn and superseded
by Kawashima v. Holder, 615 F.3d 1043 (9th Cir. 2010). At least one dis-
trict court has simply decided to ignore Navarro-Lopez altogether in
applying the modified categorical approach. United States v. Ramos-
Medina, No. 08cr3418 JM, 2009 WL 399249, *4 (S.D. Cal. Feb. 18, 2009)
(refusing to “find that Navarro-Lopez overruled earlier precedents directly
addressing first degree residential burglary under [California Penal Code]
§ 459” because “[t]here is simply no indication that the en banc decision
of Navarro-Lopez sought to overrule [prior precedent]”).
             UNITED STATES v. AGUILA-MONTES DE OCA               10593
ten separately to criticize Navarro-Lopez. See, e.g., Aguila II,
553 F.3d at 1234 (Gould, J., dissenting); Aguilar-Turcios v.
Holder, 582 F.3d 1093, 1102-11 (9th Cir. 2009) (Bybee, J.,
dissenting); Kawashima v. Mukasey, 530 F.3d 1111, 1119-24
(9th Cir. 2008) (O’Scannlain, J., specially concurring), abro-
gated by Nijhawan, 129 S. Ct. 2294, withdrawn and super-
seded by Kawashima v. Holder, 615 F.3d 1043 (9th Cir.
2010).

   We believe that it is time to reconsider the rule announced
in Navarro-Lopez with the diligence appropriate for an issue
of this complexity and magnitude.

                                  IV

   The purpose of the modified categorical approach is to
determine whether the trier of fact “ ‘was actually required to
find all the elements of’ the generic offense” before enhanc-
ing the defendant’s sentence based on a state conviction.
Shepard, 544 U.S. at 17 (quoting Taylor, 495 U.S. at 602).
Or, as the Supreme Court has described it, the question is
whether the defendant’s prior conviction “ ‘necessarily’ rested
on[ ] fact[s] identifying the [crime] as generic.” Id. at 21
(quoting Taylor, 495 U.S. at 602)). Our task is to determine
what these rules mean and whether, as Navarro-Lopez held,
these rules entirely preclude the application of the modified
categorical approach to certain kinds of state statutes.

   [5] Navarro-Lopez effectively segregated state criminal
statutes into two classes. First, it acknowledged that applica-
tion of the modified categorical approach was permissible
when a prior conviction resulted from what we will call “di-
visible statutes.” A divisible statute contains a list of statutory
phrases, at least one of which satisfies an element of a given
generic crime.5 For example, Taylor’s generic burglary defini-
  5
   We note that other circuits have used the term “divisible statute” in
potentially different ways. See Lanferman v. Bd. of Immigration Appeals,
10594        UNITED STATES v. AGUILA-MONTES DE OCA
tion requires that the defendant enter into a “building or struc-
ture.” 495 U.S. at 599. We have interpreted Taylor’s
“building or structure” element to mean “a structure designed
for occupancy that is intended for use in one place.” Grisel,
488 F.3d at 848. California Penal Code § 459, the residential
burglary statute under which Aguila was convicted, contains
a list of structures, at least one of which the defendant must
enter in order to be convicted of burglary. Some of these
structures, such as a “house,” “shop,” or “warehouse,” satisfy
Taylor’s “building or structure” element. However, other
structures listed in the California statute, such as “floating
home,” “railroad car,” and “trailer coach,” are not “intended
for use in one place,” Grisel, 488 F.3d at 848, and therefore
do not meet Taylor’s definition of “building or structure.”
Thus, California Penal Code § 459 is a “divisible statute” in
the sense that it contains a list of several kinds of structures,
only some of which satisfy the generic crime.

   [6] Navarro-Lopez created a second class of state criminal
statutes: those that are “missing an element of the generic
crime altogether.” A statute can be “missing an element of the
generic crime” in two ways. In some cases, the state offense
contains an element that encompasses the generic element but
covers a broader range of conduct than the generic element.
For example, the Guidelines’ “crime of violence” definition,
in addition to “burglary of a dwelling,” also includes “statu-
tory rape.” U.S.S.G. § 2L1.2 cmt. n.1(B)(iii). In United States
v. Rodriguez-Guzman, 506 F.3d 738 (9th Cir. 2007), we held
that the generic definition of “statutory rape” requires that the
victim be under the age of sixteen. Id. at 746. We then held
that California Penal Code § 261.5(c), which criminalizes “an

576 F.3d 84, 90 (2d Cir. 2009) (listing “three approaches” that the Second
Circuit “might adopt” to determining when a statute was divisible and not-
ing that “the exact parameters of the divisibility inquiry have not been
determined”); see also Oouch v. U.S. Dep’t of Homeland Sec., 633 F.3d
119, 122 (2d Cir. 2011) (“We have not yet fixed on an approach for deter-
mining when a statute is . . . divisible.”).
           UNITED STATES v. AGUILA-MONTES DE OCA          10595
act of unlawful sexual intercourse with a minor,” with
“minor” defined as “a person under the age of 18 years,” CAL.
PENAL CODE § 261.5(a), does not qualify categorically as
“statutory rape” because it establishes eighteen rather than
sixteen as the age of consent. Rodriguez-Guzman, 506 F.3d at
746. Thus, California Penal Code § 261.5(c) is an example of
a “broad element” statute: although it contains an “age” ele-
ment, that element covers a broader range of conduct (specifi-
cally, victims between the ages of sixteen and eighteen) than
the generic element does.

   In other cases, the criminal statute altogether lacks an ele-
ment of the generic crime. For example, in Estrada-Espinoza
v. Mukasey, 546 F.3d 1147 (9th Cir. 2008) (en banc), we
addressed whether “any of four California statutory rape pro-
visions . . . constitutes the aggravated felony ‘sexual abuse of
a minor’ within the meaning of 8 U.S.C. § 1101(a)(43).” Id.
at 1150. We defined “sexual abuse of a minor” by reference
to the federal statutory rape statute, 18 U.S.C. § 2243, and
held that this definition contains “four elements: (1) a mens
rea level of knowingly; (2) a sexual act; (3) with a minor
between the ages of 12 and 16; and (4) an age difference of
at least four years between the defendant and the minor.”
Estrada-Espinoza, 546 F.3d at 1152 (emphasis added). We
found that three of the four California statutory rape offenses
at issue “are missing the fourth element of the generic statute:
an age difference of at least four years between the defendant
and the minor,” and therefore held that we could not apply the
modified categorical approach to these statutes under
Navarro-Lopez. See Estrada-Espinoza, 546 F.3d at 1159; see
also, e.g., CAL. PENAL CODE § 286(b)(1) (“[A]ny person who
participates in an act of sodomy with another person who is
under 18 years of age shall be punished . . . .”).

   It is worth noting that the distinction between the “broad
element” and “missing element” cases is only of limited con-
ceptual use and has no legal significance. In both situations,
“the crime of conviction is missing an element of the generic
10596        UNITED STATES v. AGUILA-MONTES DE OCA
crime,” precluding resort to the modified categorical approach
under the Navarro-Lopez rule. 503 F.3d at 1073. Indeed, it is
difficult, if not impossible, to conclusively determine whether
a criminal statute has a broad element or is missing an ele-
ment altogether. For example, if a statute of conviction pun-
ishes possession of pornography, but a federal statute imposes
a sentence enhancement for possession of child pornography,
the statute of conviction could be characterized either as con-
taining the “broad” element of pornography (including both
adult and child pornography) or as “missing” the element of
involvement of minors. See Aguilar-Turcios v. Holder, 582
F.3d 1093, 1097-98 (9th Cir. 2009); id. at 1111-12 (Bybee, J.,
dissenting). To provide a second example, generic burglary
requires entry into a structure with the intent to commit a
crime. Taylor, 495 U.S. at 598. If the statute of conviction
provides that burglary involves entry into a structure, but does
not specify that the burglar enter with the intent to commit a
crime, the statute of conviction is both too broad—because it
permits conviction when either the burglar entered with intent
to commit a crime or when he entered and subsequently
developed the intent to commit a crime, see Aguila I, 523 F.3d
at 1076 n.2—and is also arguably “missing” the element of
simultaneous intent entirely, see Aguila II, 553 F.3d at 1234.
This difficulty emphasizes the broader point we develop
below: there is no way to draw a principled distinction
between a statute that contains a list of elements that includes
more than what the generic statute requires, and a statute that
is missing the elemental phrase altogether.

   To provide a consistent and convenient example to illus-
trate each of these scenarios, we may hypothesize the following.6
We begin with a hypothetical federal recidivism statute that
enhances a defendant’s sentence if he has been previously
convicted of the generic offense of “aggravated assault,”
  6
    Two of these scenarios were identified in Judge Kozinski’s concurring
opinion in Li, which was cited favorably in Navarro-Lopez, see 503 F.3d
at 1073, and we add a third scenario that we believe is appropriate.
            UNITED STATES v. AGUILA-MONTES DE OCA          10597
which has two elements: (1) harmful contact and (2) the use
of a gun. Imagine further that a defendant has been previously
convicted of a state’s “assault” offense. The state assault
offense might be categorically broader than generic aggra-
vated assault in one of three ways. If the statute is divisible,
the state crime contains a list of several kinds of weapons, at
least one of which satisfies the generic crime. Such a crime
might have the following elements: (1) harmful contact and
(2) use of a gun or an axe. The state offense might also
include a “broad element” if it requires (1) harmful contact
and (2) use of a weapon (which encompasses a broader range
of conduct than use of a gun). Finally, the state crime of con-
viction might only require harmful contact without requiring
the use of any kind of weapon at all.

   We conclude that the modified categorical approach
encompasses, with certain important restrictions, each of
these situations.

                                A

   [7] We first examine why the modified categorical
approach is appropriate for divisible statutes. There is no seri-
ous dispute that it at least applies to them. If this were not so,
the modified categorical approach would have no function
whatsoever. When the statute of conviction contains a list of
statutory phrases, at least one of which satisfies the generic
statute, the modified categorical approach can be used to
determine under which statutory phrase the defendant was
convicted. If the appropriate documents demonstrate that the
defendant was convicted under the statutory phrase satisfying
the generic element, then the trier of fact was “actually
required” to find that element of the generic crime. To use our
hypothetical, if the statute of conviction contains the elements
of (1) harmful contact and (2) use of a gun or an axe, the
modified categorical approach can be used to determine
whether the trier of fact was actually required to find that the
defendant used a gun.
10598      UNITED STATES v. AGUILA-MONTES DE OCA
  In Taylor, the Supreme Court illustrated the modified cate-
gorical approach by citing a divisible statute:

    [I]n a State whose burglary statutes include entry of
    an automobile as well as a building, if the indictment
    or information and jury instructions show that the
    defendant was charged only with a burglary of a
    building, and that the jury necessarily had to find an
    entry of a building to convict, then the Government
    should be allowed to use the conviction for enhance-
    ment.
495 U.S. at 602. Furthermore, the Court’s recent decisions in
Johnson and Nijhawan confirm that the modified categorical
approach applies at least to divisible statutes. See Johnson,
130 S. Ct. at 1273 (“When the law under which the defendant
has been convicted contains statutory phrases that cover sev-
eral different generic crimes, . . . the ‘modified categorical
approach’ that we have approved permits a court to determine
which statutory phrase was the basis for the conviction by
consulting the [judicially noticeable documents].” (citation
omitted)); Nijhawan, 129 S. Ct. at 2303 (modified categorical
approach can be used to “determin[e] which statutory phrase
(contained within a statutory provision that covers several dif-
ferent generic crimes) covered a prior conviction”).

                               B

   [8] We now turn to statutes that are “missing an element
of the generic crime.” As a conceptual matter, these statutes
simply substitute a shorthand phrase for a list of acts or
objects covered by that phrase. For example, a statute that
requires use of a “weapon” is not meaningfully different from
a statute that simply lists every kind of weapon in existence.
Using the word “weapon” as an element is not analytically
different from creating a list of all conceivable weapons
(“gun, axe, sword, baton, slingshot, knife, machete, bat,” and
so on). Because we have little difficulty discerning that some-
            UNITED STATES v. AGUILA-MONTES DE OCA          10599
one convicted of assault with a “weapon” may have used a
gun, the modified categorical approach could apply in the
same way it does to a conviction under a divisible statute to
determine if the trier of fact was actually required to find that
the defendant used a gun. See Li, 389 F.3d at 899 (Kozinski,
J., concurring) (“The government may . . . use the indictment
and other documents in the record to prove that, because the
jury convicted the defendant [under a hypothetical statute
requiring use of a weapon], it must have done so by finding
that he used a gun—for instance, if that was the only way that
element of the offense was charged in the indictment.”).

   Similar logic applies where a statute does not even require
a weapon, and only requires harmful contact. If a statute of
conviction only requires the element of “harmful contact,”
that element in turn is indistinct from a list of all the possible
ways an individual can commit harmful contact (“harmful
contact with a vehicle, harmful contact with a gun, harmful
contact with an axe, harmful contact with a utensil” and so
on). The only conceptual difference between a divisible stat-
ute and a non-divisible statute is that the former creates an
explicitly finite list of possible means of commission, while
the latter creates an implied list of every means of commission
that otherwise fits the definition of a given crime.

   [9] Nonetheless, under existing case law, it is not obvious
that the modified categorical approach applies in these miss-
ing element cases. We conclude that it does. First, we con-
sider the argument for limiting the modified categorical
approach to the divisible statute situation, noting that there is
dicta in Nijhawan and Johnson that supports this position and
that several of our sister circuits have adopted some form of
this argument. Second, we explain why, in our view, that
argument is inconsistent with the fact that the Supreme Court
in Taylor has approved a modified categorical approach.
Finally, we find strong support for our interpretation of the
modified categorical approach—and further support for our
10600       UNITED STATES v. AGUILA-MONTES DE OCA
rejection of Aguila’s argument—in the reasoning behind Tay-
lor.

                                 1

    The central basis for the argument that the modified cate-
gorical approach should be limited to divisible statutes is that,
in order to determine whether a defendant’s prior offense
qualifies the defendant for a sentencing enhancement or
whether an alien’s prior offense renders him removable, it
does not matter what acts the defendant committed; rather, the
relevant question is what he was convicted of. See Taylor, 495
U.S. at 600 (justifying the categorical approach based on the
fact that the ACCA “refers to ‘a person who . . . has three pre-
vious convictions’ for—not a person who has committed—
three previous violent felonies or drug offenses” (alteration in
original) (quoting 18 U.S.C. § 924(e)(1)); Shepard, 544 U.S.
at 16 (clarifying what documents could be used “to determine
whether an earlier guilty plea necessarily admitted, and sup-
ported a conviction for, generic burglary” (emphasis added));
U.S.S.G. § 2L1.2(b)(1) (imposing a sentence enhancement on
defendants convicted of illegal reentry after deportation who
were “deported, or unlawfully remained in the United States,
after (A) a conviction for a felony that is . . . a crime of vio-
lence” (emphasis added)); 18 U.S.C. § 924(e)(1) (imposing a
fifteen-year mandatory minimum sentence on felons in pos-
session of a firearm who “ha[ve] three previous convictions
. . . for a violent felony or a serious drug offense” (emphasis
added)); 8 U.S.C. § 1227(a)(2)(A)(i) (“Any alien who (I) is
convicted of a crime involving moral turpitude committed
within five years . . . after the date of admission . . . is deport-
able.” (emphasis added)). Because of this distinction between
conviction and commission, under Taylor it does not matter
what facts the jury actually found but rather what facts the
jury was “actually required to find,” 495 U.S. at 602 (empha-
sis added), which are the facts required to establish the defen-
dant’s conviction—that is, the facts on which the conviction
            UNITED STATES v. AGUILA-MONTES DE OCA          10601
“ ‘necessarily’ rested,” Shepard, 544 U.S. at 21 (quoting Tay-
lor, 495 U.S. at 602).

   The requirement that we focus on what the defendant was
convicted of rather than the acts he committed serves two
important purposes. First, it confines our inquiry to the fact of
conviction and avoids the need to rummage through the “ac-
tual proof at trial” to see “whether the defendant’s conduct
constituted generic burglary.” Taylor, 495 U.S. at 601. It
therefore avoids the spectacle of a “trial over trials,” in which
the government and the defendant reprise their roles, argue
over what was litigated in state court, and invite the sentenc-
ing court to conduct “its own review of the record.” Id. Sec-
ond, by relying exclusively on the crime of conviction, we
avoid situations where the government arguably could prove
that the defendant actually committed a greater offense, one
that would satisfy the generic crime, but would deprive the
defendant of the benefit of his conviction for (or plea to) a
lesser crime. Id. at 601-02 (“[I]t would seem unfair to impose
a sentence enhancement as if the defendant had pleaded guilty
to burglary.”).

   Aguila, the amici curiae, and other proponents of Navarro-
Lopez’s “missing element” rule argue that, if the statute of
conviction lacks an element of the generic crime, the defen-
dant was not convicted of the generic crime, regardless of
how certain we are that the defendant actually committed the
acts composing the generic crime. The reason, they argue, is
that a defendant can only be “convicted” if the factfinder
determines that each of the elements of the crime was satis-
fied. If any element of the generic crime is missing from the
statute of conviction, we cannot conclude that the defendant
was effectively convicted of the generic crime, and everything
else is irrelevant. Put another way, to convict, the factfinder
is only “actually required” to find the elements of the statute
of conviction; if something is not an element, then by defini-
tion the jury is not required to find it in order to convict. And
10602      UNITED STATES v. AGUILA-MONTES DE OCA
put yet another way, a conviction only “necessarily rests” on
the elements of the statute of conviction.

   Returning to our hypothetical, Aguila would argue that, if
the generic aggravated assault statute requires the use of a gun
(the “missing element” situation) and a state statute does not,
then a defendant convicted under the state statute was not
convicted of generic aggravated assault even if he actually
used a gun, because again, one can only be “convicted” of
having committed the elements of the crime. In this situation,
the jury would not be required to find that the defendant used
any type of weapon in order to convict him, regardless of
whether the jury actually thought that he did in fact use a gun.
And in this situation, the fact that the defendant used a gun
would, in some sense, not be necessary to the defendant’s
conviction.

                               2

   This argument has some force and support. Indeed, the
Supreme Court’s own post-Navarro-Lopez decisions in Nijha-
wan and Johnson provide some support for Navarro-Lopez’s
rule. Both cases clearly express approval for applying the
modified categorical approach to convictions under divisible
statutes. But neither case addressed the issue before us, so we
are reluctant to read into approval of the use of the modified
categorical approach in the divisible statute context as disap-
proval of its use with broad or missing element statutes.

   The petitioner in Nijhawan argued that, even where a
requirement under a generic crime is an attendant circum-
stance of the crime rather than an element of the crime, the
court “should nonetheless borrow from Taylor what that case
called a ‘modified categorical approach’ ” and “examine only
charging documents, jury instructions, and any special jury
finding.” Nijhawan, 129 S. Ct. at 2302. The Court “d[id] not
agree that fairness requires the evidentiary limitations [peti-
tioner] proposes,” and reasoned that “Taylor, James [v.
             UNITED STATES v. AGUILA-MONTES DE OCA              10603
United States, 550 U.S. 192 (2007)], and Shepard . . . devel-
oped that list [of judicially noticeable documents] for a very
different purpose, namely that of determining which statutory
phrase (contained within a statutory provision that covers
several different generic crimes) covered a prior conviction.”
Id. at 2303 (emphasis added). This sentence suggests that the
purpose of the modified categorical approach is to determine
under which portion of a divisible statute the defendant was
convicted. See United States v.Woods, 576 F.3d 400, 406 (7th
Cir. 2009) (“Nijhawan supports our understanding that the
permissible additional materials may be consulted only for the
purpose of determining under which part of a divisible statute
the defendant was charged.”).

   Judge Berzon is mistaken when she argues that “Nijhawan
is crystal clear: The modified categorical approach is used to
determine under which provision of a divisible statute a
defendant was convicted.” Berzon Op. at 10640. In fact, the
Court declined to apply either the categorical or the modified
categorical approach to the statute at issue in that case. It had
no need to explicate how either method should be applied,
and it is far from “crystal clear” that Nijhawan limited the
modified categorical approach to divisible statutes. If any-
thing, by ratifying the creation of a new “circumstance-
specific” category of statutes, the Court expanded lower
courts’ authority to look beyond statutory definitions in deter-
mining whether a particular recidivist statute applied to cer-
tain prior convictions.

   Johnson contains similar language. In that case, the Court
held that Florida’s divisible battery statute, which contained
a subpart that permitted conviction by “[a]ctually and inten-
tionally touch[ing] . . . another person,” FLA. STAT.
§ 784.03(1)(a)(1), did not “ha[ve] as an element the use . . .
of physical force against the person of another,” 18 U.S.C.
§ 924(e)(2)(B)(i), and was thus not categorically a “violent
felony” under the ACCA. Johnson, 130 S. Ct. at 1274.7 The
  7
   This statute was divisible because it permitted conviction either by
“[a]ctually and intentionally touch[ing] . . . another person” or by
10604         UNITED STATES v. AGUILA-MONTES DE OCA
Court came to this conclusion by interpreting the term “physi-
cal force” in the ACCA to mean “violent force—that is, force
capable of causing physical pain or injury to another person.”
Id. at 1271.

   “[T]he Government assert[ed] that [the Court’s] interpreta-
tion w[ould] make it more difficult to remove, pursuant to 8
U.S.C. § 1227(a)(2)(E), an alien convicted of a ‘crime of
domestic violence’ . . . based upon battery convictions that . . .
do not require the use of violent physical force.” Id. at 1273.
The Court responded:

     This exaggerates the practical effect of our decision.
     When the law under which the defendant has been
     convicted contains statutory phrases that cover sev-
     eral different generic crimes, some of which require
     violent force and some of which do not, the “modi-
     fied categorical approach” that we have approved
     permits a court to determine which statutory phrase
     was the basis for the conviction by consulting the
     [judicially noticeable documents].

Id. (emphasis added) (quotation marks and citation omitted).
This language, too, could be read to suggest that the purpose
of the modified categorical approach is limited to determining
under which portion of a divisible statute a defendant was
convicted.

  Judge Berzon argues that “Johnson dispels any remaining
doubt” that the modified categorical approach is limited to
divisible statutes. Berzon Op. at 10641. Specifically, she

“[i]ntentionally caus[ing] bodily harm to another person.” FLA. STAT.
§ 784.03(1)(a). The second of these subparts clearly involved “the use . . .
of physical force against the person of another,” 18 U.S.C.
§ 924(e)(2)(B)(i), and thus satisfied the ACCA’s definition of “violent fel-
ony.” The first of these subparts did not. See Johnson, 130 S. Ct. at 1274.
           UNITED STATES v. AGUILA-MONTES DE OCA          10605
argues that because the Court was trying to offer the modified
categorical approach as a flexible option for the government,
the Supreme Court had an incentive to state the rule as
broadly as it could. In effect, because the Court did not
explicitly authorize use of the modified categorical approach
in the case of non-divisible statutes, Judge Berzon encourages
us to draw the strong negative inference that Johnson clearly
foreclosed such uses. However, because the statute of convic-
tion in Johnson was a divisible statute that offered two differ-
ent definitions of battery (neither of which met the “physical
force” requirement, see Johnson, 130 S. Ct. at 1269), the
Court had no reason to articulate a rule for cases in which a
statute was not divisible in the same way.

   We acknowledge that language in Nijhawan and Johnson
provides support for limiting the modified categorical
approach to divisible statutes. However, this language lacks
conclusive weight for several reasons. First, neither opinion
states explicitly that the only purpose of the modified categor-
ical approach is to narrow a divisible statute to the generic
definition. See Woods, 576 F.3d at 415-416 (Easterbrook,
C.J., dissenting) (pointing out that the Supreme Court “Jus-
tices themselves have not used the word [‘divisibility’] or its
functional equivalent,” including in Nijhawan, where “[t]he
Supreme Court affirmed . . . without mentioning ‘divisibili-
ty’ ” despite a dissenting opinion in the court of appeals deci-
sion below that “invoked a ‘divisibility’ requirement in
support of [its] argument”). But more importantly, in neither
of these decisions was the Supreme Court considering the
issue we are considering here: to what kinds of statutes the
modified categorical approach can be applied. Thus, although
Judge Berzon accurately observes that the arguments in those
cases were thoroughly briefed and examined by the Court,
Berzon Op. at 10640, neither case presented the problem at
issue here. In fact, the modified categorical approach was
largely irrelevant to the issues the Supreme Court was ruling
on—Nijhawan held that the Taylor framework did not apply
at all to the issue of whether the alien was removable, see
10606       UNITED STATES v. AGUILA-MONTES DE OCA
Nijhawan, 129 S. Ct. at 2302-03, and Johnson noted that its
inquiry was limited to the categorical approach because
“nothing in the record of [petitioner’s] 2003 battery convic-
tion permitted the District Court to conclude that it rested
upon anything more than the least of [the] acts [permitted
under the state statute],” 130 S. Ct. at 1269. In sum, the
Court’s discussions of the modified categorical approach are
illustrative rather than prescriptive on the point at issue here.

                                3

   Beyond Nijhawan and Johnson, the circuits are a bit of a
jumble. Some circuits have adopted a divisible-statutes-only
rule, although few have given full attention to the rule. Others
have adopted ambiguous or even conflicting rules, with sev-
eral reflecting the stop-and-start analysis that we have experi-
enced. For example, the Seventh Circuit has strongly
suggested that the modified categorical approach is limited to
divisible statutes. In United States v. Woods, 576 F.3d 400
(7th Cir. 2009), the court held that a state conviction for
involuntary manslaughter was not a “crime of violence” under
the Guidelines because it lacked the element of criminal
intent. Id. at 410-13. The court declined to apply the modified
categorical approach to supply that element, reasoning that
Supreme Court precedent “permit[s] a court to go beyond the
statutory definition of the crime to consult judicial records . . .
only where the statute defining the crime is divisible, which
is to say where the statute creates several crimes or a single
crime with several modes of commission . . . identified some-
how in the statute.” Id. at 411. The court emphasized that the
modified categorical approach should not be used “to look at
the particular facts underlying the defendant’s conviction,”
but only “ ‘to determine whether the jury actually convicted
the defendant of (or, in the case of a guilty plea, the defendant
expressly admitted to) violating a portion of the statute that
constitutes a violent felony.’ ” Id. at 404 (quoting United
States v. Smith, 544 F.3d 781, 786 (7th Cir. 2008)); see also
id. at 405 (“In short, the additional materials permitted by
              UNITED STATES v. AGUILA-MONTES DE OCA                  10607
Shepard may be used only to determine which crime within
a statute the defendant committed, not how he committed that
crime.”); id. at 409 (“[T]he only thing that counts for purposes
of the ACCA or the career offender Guidelines is the prior
crime for which the defendant was actually convicted.”).8

   Whatever the apparent force of Woods, the Seventh Circuit
has recently refined its course, and it is less clear that the
court has converged on a divisible-statutes-only rule. In
United States v. Fife, 624 F.3d 441 (7th Cir. 2010), the court
recently applied the modified categorical approach to deter-
mine whether a conviction under an Illinois armed violence
statute constituted a violent felony under the ACCA’s residual
clause. Id. at 444; see Begay v. United States, 553 U.S. 137
(2008). The relevant statute of conviction provided that “[a]
person commits armed violence when, while armed with a
dangerous weapon, he commits any felony defined by Illinois
law,” with the exception of a number of enumerated felonies
such as murder and manslaughter. 720 ILL. COMP. STAT.
5/33A-2 (2007). Resisting application of the modified cate-
gorical approach to his case, Fife argued “that the statute must
be considered as a whole without any subdivisions.” Fife, 623
F.3d at 446. According to Fife, this would mean that some
convictions, such as driving under the influence with a fire-
arm in the vehicle, or filing a false tax return while possessing
a gun, would categorically not qualify under the ACCA’s
   8
     Chief Judge Easterbrook, joined by Judges Posner and Tinder, dis-
sented from the denial of rehearing en banc, arguing “that the sentencing
judge should be allowed to look at the charging papers and plea colloquy
in the criminal prosecution whether or not the statute is ‘divisible.’ ”
Woods, 576 F.3d at 414 (Easterbrook, C.J., dissenting). While acknowl-
edging that “Taylor holds that federal recidivist statutes use a charge-
offense rather than a real-offense approach,” he found the panel’s “ ‘divis-
ibility’ principle . . . incompatible with the Supreme Court’s understand-
ing.” Id. at 414-15. Chief Judge Easterbrook concluded that, “instead of
asking whether a state law is ‘divisible,’ we should ask whether the jury
(or judge) necessarily found all the elements required to classify the crime
as ‘violent’ for federal purposes.” Id. at 415.
10608          UNITED STATES v. AGUILA-MONTES DE OCA
residual clause as “purposeful, violent, and aggressive.” Id. at
445. The court acknowledged the “broad reach” of the Illinois
statute, but held that the statute of conviction “is a divisible
statute not because each subcategory is separately listed, but
because by its terms it creates several crimes or a single crime
with several modes of commission.” Id. at 444, 446. The court
went on to observe that “the armed violence offense creates
multiple modes of commission, defined by the felony com-
mitted while armed with a dangerous weapon,” and that the
court was free to “examine underlying documents to deter-
mine the precise offense committed—specifically, to deter-
mine which felony Fife committed while possessing a
weapon.” Id. at 446-47. Although the Seventh Circuit in Fife
nominally retained the rule that the modified categorical
approach only applied to divisible statutes, in our terminology
it defined “divisible statute” in a manner that would encom-
pass missing element statutes, including any statute that “nec-
essarily establishes multiple modes of commission of the
crime.” Id. at 446.

   Four other circuits — the First,9 Fourth,10 Fifth,11
   9
     See United States v. Giggey, 551 F.3d 27, 40 (1st Cir. 2008) (“Under
the categorical approach, a federal sentencing court may not create a series
of federal subcategorizations to fit the facts of a particular case. . . . If the
state statute does not contain such . . . distinction[s], the federal court may
not create one.”).
   10
      See United States v. Rivers, 595 F.3d 558, 562-63 (4th Cir. 2010)
(declining to apply the modified categorical approach to determine
whether a state conviction for failure to stop for a blue light contained the
element of criminal intent so as to render it a “violent felony” under the
ACCA).
   11
      See, e.g., United States v. Lipscomb, 619 F.3d 474, 491-492 (5th Cir.
2010) (limiting the modified categorical approach to cases involving “a
statutory provision that covers several different generic crimes”); United
States v. Gonzalez-Terrazas, 529 F.3d 293, 297-98 (5th Cir. 2008) (hold-
ing that the modified categorical approach is used “only to determine of
which subsection of a statute a defendant was convicted” where “the stat-
ute of conviction contains a series of disjunctive elements” (quotation
marks omitted)).
              UNITED STATES v. AGUILA-MONTES DE OCA                    10609
and Eighth12 — have limited the modified categorical
approach to the divisible statute situation, but without
much explanation as to precisely why this limitation is
compelled by Taylor and Shepard. The Sixth13 and




  12
      See United States v. Boaz, 558 F.3d 800, 807-08 (8th Cir. 2009)
(“Neither we nor the Supreme Court have approved a methodology that
would decouple the limited review of record materials from an element-
by-element analysis of the predicate offense. In other words, [the modified
categorical approach may be used] only to determine which part of the
statute the defendant violated.” (quotation marks and citations omitted)).
   13
      See United States v. Armstead, 467 F.3d 943, 947-48 (6th Cir. 2006)
(stating that the court applies the modified categorical approach “[i]f the
statutory definition embraces both violent and non-violent crimes or is
otherwise ambiguous,” and applying the modified categorical approach
where a Tennessee child abuse statute “d[id] not necessarily require the
use, attempted use, or threatened use of physical force, and, moreover,
provide[d] an insufficient basis upon which to determine whether a prior
conviction . . . involve[d] conduct that presents a serious potential risk of
physical injury to another” (emphasis added) (quotation marks omitted)
(alteration in original))
   Judge Berzon cites United States v. Young, 580 F.3d 373 (6th Cir.
2009), and United States v. Bartee, 529 F.3d 307 (6th Cir. 2008), for the
proposition that the Sixth Circuit is a divisible statute-only jurisdiction.
Berzon Op. at 10646 & n.6. We do not think those cases go so far. Young
criticized a prior case, United States v. Foreman, 436 F.3d 638 (6th Cir.
2006) for “remand[ing] for examination of Shepard documents.” 580 F.3d
at 380 n.8. But as a concurring judge notes, the remand was inappropriate
in that case because none of the divisible offenses were crimes of vio-
lence. Id. at 385 (Sutton, J., concurring in part, dissenting in part, and con-
curring in the judgment) (“[I]n this setting, a remand suggests that we are
asking the district court to do something that Taylor prohibits: engaging
in a fact specific inquiry about how this defendant committed this
offense.”). Bartee is also not helpful in ascertaining the current state of
play in the Sixth Circuit. In that case “the government acknowledged at
sentencing that neither the statuory definition nor the amended informa-
tion specified that the sexual contact was with a minor.” 529 F.3d at 361.
The only proof that the victim was a minor came from “[non-]Shepard-
eligible records.” Id.
10610         UNITED STATES v. AGUILA-MONTES DE OCA
Tenth14 Circuits appear to apply the modified categorical
  14
     See United States v. Townley, 472 F.3d 1267, 1277 (10th Cir. 2007)
(noting that Shepard “was concerned . . . with what documents can be
used to prove the facts underlying a conviction where the elements of the
state crime do not precisely mirror the federal definition” (quotation marks
omitted)); Vargas v. Dep’t of Homeland Sec., 451 F.3d 1105, 1108-09
(10th Cir. 2006) (using the modified categorical approach to determine
that a conviction for the state crime of “contributing to the delinquency of
a minor,” which could encompass urging the minor to commit “anything
from jaywalking to murder,” was sexual abuse of a minor, and therefore
an aggravated felony under 8 U.S.C. § 1101(a)(43)(A), because it was
based on a charge that the alien induced, aided, and encouraged a child to
engage in non-consensual sexual conduct).
   Judge Berzon argues that the Tenth Circuit adopted a divisible-statute-
only rule in United States v. Charles, 576 F.3d 1060, 1067 (10th Cir.
2009), and United States v. Zuniga-Soto, 527 F.3d 1110, 1121 (10th Cir.
2008). Berzon Op. at 10644-45 & n.5. Charles addressed the question of
whether a prior conviction for escaping from lawful custody constituted a
“crime of violence” under the Sentencing Guidelines in light of the
Supreme Court’s decision in Chambers v. United States, 129 S. Ct. 687
(2009). The court acknowledged that the modified categorical approach
“does not involve a subjective inquiry into the facts of the case,” id. at
1067, but it did not comment on whether it could be applied to non-
divisible statutes. In fact, the statute at issue, 18 U.S.C. § 751(a), is argu-
ably a non-divisible statute — the court cited language describing it as
“overinclusive” — yet rather than specifying that the modified categorical
approach did not apply, the court remanded the case back to the district
court “to determine whether or not this conviction was a career-offender-
qualifying escape from custody.” Id. at 1069 (internal quotation marks and
citations omitted).
   Judge Berzon also mischaracterizes Zuniga-Soto. It is true that the
Tenth Circuit in that case corrected an intra-circuit split that resulted in
cases that were “not always focused on the elements of the prior convic-
tion.” 527 F.3d at 1121. However, the court in Zuniga-Soto was determin-
ing the applicability of the Sentencing Guidelines’ residual clause, which
defines a “[c]rime of violence” to include “any other offense . . . that has
as an element the use, attempted use, or threatened use of physical force
against the person of another.” U.S.S.G. § 2L1.2 cmt. 1(B)(iii) (emphasis
added); see Zuniga-Soto, 527 F.3d at 1118. In fact, the court was careful
to note that “[w]hile Comment 1(B)(iii)’s ‘as an element’ language does
not allow for judicial analysis of the facts underlying a defendant’s con-
               UNITED STATES v. AGUILA-MONTES DE OCA                     10611
approach whenever the offense of conviction is categorically
broader than the generic crime. And the Second,15 Third,16 and

viction, other enhancement provisions do.” Id. at 1120 n.2 (emphasis
added). In other words, Zuniga-Soto’s divisible-statute-only rule applies
only to statutes that explicitly require exclusive reliance on statutory
phrases. The court, in fact, reaffirmed its prior conclusion (one that is
notably broader than the one we reach today) that “when the language of
the enhancement provision requires courts to look at the specific facts
underlying the prior offense, courts employ a factual approach, looking
not only at the terms of the statute of conviction, but also at the underlying
facts.” Id. (quoting United States v. Martinez-Hernandez, 422 F.3d 1084,
1087 (10th Cir. 2005)) (emphasis added) (alteration and quotation marks
omitted).
   15
      Although Judge Berzon’s claim that the Second Circuit, by its terms,
appears to restrict application of the modified categorical approach to “di-
visible statutes,” Berzon Op. at 10648-49 , is correct, several cases have
suggested that court uses the term “divisible statute” in a manner that
might encompass missing element statutes. See, e.g., Lanferman v. Board
of Immigration Appeals, 576 F.3d 84, 91-92 (2d Cir. 2009) (suggesting
that its case law might “permit divisibility in ‘all statutes of conviction . . .
regardless of their structure, so long as they contain an element or ele-
ments that could be satisfied either by removable or non-removable con-
duct’ ” (internal citation omitted)); Hoodho v. Holder, 558 F.3d 184, 189
n.3 (2d Cir. 2009) (“We note that it is an open question whether a statute
is divisible and therefore susceptible to the modified categorical approach
when it encompasses both removable and non-removable offenses, but
does not describe the removable offenses only in distinct subsections or
elements of a disjunctive list.”). Indeed, the court has recently noted that
it “ha[s] not yet fixed on an approach for determining when a statute is . . .
divisible.” Oouch v. U.S. Dep’t of Homeland Sec., 633 F.3d 119, 122 (2d
Cir. 2011).
   16
      There is tension between two of the Third Circuit’s cases. In Knapik
v. Ashcroft, 384 F.3d 84 (3d Cir. 2004), the court stated that the modified
categorical approach may be applied beyond the divisible statute situation,
including in the missing element situation. Id. at 92 n.8 (3d Cir. 2004)
(noting “two situations in which the formal categorical approach properly
may be abandoned”: (1) “when the terms of the statute on which removal
is based invites inquiry into the facts of the underlying conviction,”
including when “the relevant criminal statute did not include a ‘loss
greater than $10,000’ element”; and (2) “when the underlying criminal
statute is written in the disjunctive . . . such that some, but not all, convic-
10612         UNITED STATES v. AGUILA-MONTES DE OCA
Eleventh17 circuits have been ambiguous about their approach.

                                      4

   Although we acknowledge that Aguila’s argument has sup-
port, we are not persuaded by it. In the end, we believe that
this argument is inconsistent with the Supreme Court’s man-

tions under the statute place the alien within the removal category for
immigration purposes” (emphasis added)). However, a later decision of
the Third Circuit, Jean-Louis v. Attorney General of the United States, 582
F.3d 462 (3d Cir. 2009), contains some language suggesting that the modi-
fied categorical approach cannot be applied to “missing element” statutes:
    [W]e depart[ ] from a strict categorical analysis only where the
    statute of conviction feature[s] disjunctive variations, some of
    which were sufficient for conviction of the federal offense and
    others of which were not. We depart farther from the formal cate-
    gorical approach only where the language of a particular subsec-
    tion [of a statute] . . . invites inquiry into the underlying facts of
    the case. In such a case, we modified the approach, but our
    inquiry remained a limited one, focused on the crime of convic-
    tion: we reviewed only the record of conviction to ascertain the
    particular variation of the statute under which the defendant was
    convicted.
Id. at 471-72 (emphases added) (quotation marks and citation omitted)
(alteration in original); see also id. at 474 (inquiry must be focused “on
the crime of which the alien was convicted—not the specific acts that the
alien may have committed”). Adding to our confusion, Jean-Louis cites
Knapik favorably. 582 F.3d at 465.
   17
      The Eleventh Circuit has also adopted language favoring a divisible-
statute-only rule without specifying whether the modified categorical
approach is limited to divisible statutes. See, e.g., Obasohan v. U.S. Att’y
Gen., 479 F.3d 785, 788 (11th Cir. 2007) (“If the statutory language con-
tains some offenses that would qualify as aggravated felonies, and others
that would not, then the statute is ‘divisible,’ and the IJ must look to the
record of conviction . . . to determine the offense of which the respondent
was convicted.” (internal quotation marks omitted)); United States v. Gar-
cia, 606 F.3d 1317 (11th Cir. 2010) (“[W]hen the law under which a
defendant has been convicted contains different statutory phrases—some
of which require the use of force and some of which do not—the judgment
is ambiguous and we apply a ‘modified categorical approach.’ ”).
              UNITED STATES v. AGUILA-MONTES DE OCA                    10613
date in Taylor that we apply a modified categorical approach
that considers to some degree the factual basis for the defen-
dant’s conviction—as determined by looking at the limited
universe of Shepard documents—in order to determine what
the jury must have found.

   Aguila’s argument interprets the concepts of “actually
required” and “necessarily rested” in Taylor and Shepard to
mean “actually required” and “necessarily rested” in a strictly
elemental sense—that is, a prosecutor must be “actually
required” to prove the generic elements in every case brought
under the state statute so that a jury’s finding must have “nec-
essarily rested” on that element in every trial brought under
the provision. For example, if the generic crime requires use
of a gun and the state crime requires no weapon at all, then
the factfinder is not always required to find that the defendant
used a gun. As a consequence, according to Aguila and Judge
Berzon, the modified categorical approach can never demon-
strate that the factfinder was “actually required,” as a formal
matter, to find a non-elemental fact.

   The problem with this framework is that if we follow its
logic, the modified categorical approach should not apply to
divisible statutes, leaving no room for a modified approach at
all. Even in the divisible statute situation, the factfinder is
never “actually required” by the statute alone to find the pre-
cise elements of the generic crime.18 To use our example
   18
      Judge Berzon argues that the modified categorical approach can only
be applied when the statute of conviction is divisible. But her confidence
in the divisible-statute-only rule really turns on the reliability of the rele-
vant Shepard documents. We are puzzled both by some misdirection in
her analysis and by her failure to explain why this confidence is not
equally applicable to other kinds of statutes. For example, Judge Berzon
observes that prosecutors are required to specify under what statutory pro-
vision a defendant is being charged and must only pursue this theory “ab-
sent a formal amendment to the charging document,” Berzon Op. at
10671; but elsewhere she states that “a charging document may, but may
not, outline the prosecution’s theory,” id. at 10660. Judge Berzon also
10614         UNITED STATES v. AGUILA-MONTES DE OCA
above, suppose that the generic aggravated assault statute has
the elements of (1) harmful contact and (2) the use of a gun,
while a state statute of conviction has the elements of (1)
harmful contact and (2) the use of a gun or an axe. Without
examining additional documents and conducting some inquiry
into the specific circumstances surrounding a conviction, it
will never be possible to conclude that the conviction “neces-
sarily rested” on the fact that the defendant used a gun. In the-
ory, all the jury has to decide is whether the defendant used
a gun or an axe, and the use of an axe in an assault is not cov-
ered by our hypothetical generic aggravated assault statute.
The conclusion that the prior conviction involved the use of
a gun can only be reached after looking at the relevant Shep-
ard documents.

   In other words, Aguila’s reading of “actually required” col-
lapses the modified categorical approach into the categorical
approach, because the only time that the factfinder in the state
case is “actually required” to find a particular generic element
in that way is when conviction under the state statute always
satisfies the generic statutory definition regardless of the par-
ticular facts of the case, either because the state statute
matches the generic crime or because the state statute crimi-

notes that judges are required to craft jury instructions “in light of the
charges and the proof at trial,” presumably suggesting that these instruc-
tions will require a jury to find guilt only if the specific theory advanced
by the charging document has been proven, Berzon Op. at 10676; but else-
where she states that “juries are generally free to disagree as to means by
which the defendant committed a particular element,” id. at 10654.
   In any event, the same reasons that motivate Judge Berzon to express
confidence in the modified categorical approach in divisible statute cases
suggest that we should have similar confidence in applying it to broad and
missing element cases, so long as we are relying on the documents
approved in Shepard. It is unclear why, according to Judge Berzon, these
conviction records are unreliable when the conviction rests on a missing
element statute, yet are perfectly reliable in determining under which part
of a divisible statute a defendant was convicted.
           UNITED STATES v. AGUILA-MONTES DE OCA          10615
nalizes a narrower range of conduct than the generic crime.
Thus, in order to preserve any role for the modified categori-
cal approach, “actually required” cannot mean “actually
required by specific words in the statute of conviction.”

   Because applying the modified categorical approach per-
mits some consideration of the particular acts the defendant
committed, Taylor requires a modest, but more nuanced
inquiry. The modified categorical approach simply asks, in
the course of finding that the defendant violated the statute of
conviction, was the factfinder actually required to find the
facts satisfying the elements of the generic offense? In other
words, the purpose of the modified categorical approach is to
determine (1) what facts the state conviction necessarily
rested on and (2) whether these facts satisfy the elements of
the generic offense. See Shepard, 544 U.S. at 21 (modified
categorical approach indicates “whether the plea had neces-
sarily rested on the fact identifying the burglary as generic”
(emphasis added) (quotation marks omitted)).

   For example, regarding our gun/axe divisible statute, as we
understand Taylor, if the indictment alleges only that the
defendant used a gun, and the only prosecutorial theory of the
case (as ascertained exclusively through the relevant Shepard
documents) is that the defendant used a gun, then we can be
confident that if the jury convicted the defendant, the jury
found that the defendant used a gun rather than an axe. In
such an instance, we would say that, given the facts put for-
ward by the government, the jury was “required” to find that
the defendant used a gun. And in the plea context, if the only
weapon the defendant admitted to using was a gun, then we
can be confident that the trier of fact was “required” to find
that the defendant used a gun in the course of assaulting the
victim. In other words, the modified categorical approach asks
what facts the conviction “necessarily rested” on in light of
the theory of the case as revealed in the relevant Shepard doc-
uments, and whether these facts satisfy the elements of the
generic offense.
10616       UNITED STATES v. AGUILA-MONTES DE OCA
   Under such an approach, we are confident of the facts that
fill the gap between a divisible statute of conviction and the
generic statute because we have limited our review of the
record to “only a restricted look beyond the record of convic-
tion under a nongeneric statute.” Shepard, 544 U.S. at 23. We
avoid “evidentiary disputes” by relying only on documents
that give us the “certainty of a generic finding,” id. at 23 n.4,
24 (plurality opinion), including “the statutory definition,
charging document, written plea agreement, transcript of plea
colloquy, and any explicit factual finding by the trial judge to
which the defendant assented.” Id. at 16; see also Snellenber-
ger, 548 F.3d at 701-02 (holding than this list is illustrative
and adding a clerk’s minute order to the list). In other words,
we think that Shepard adequately addresses the claim that
Taylor permits only a narrowly limited inquiry into the facts.
We may inquire into the facts necessary to a conviction only
to the extent they are discernable from the limited set of docu-
ments approved in Shepard. But we need not ignore such
facts when they are available in those documents.

   Once we acknowledge that “actually required” means
something like “actually required in light of the facts the
defendant admitted” or “actually required in light of the facts
referred to in jury instructions,” there is little logical differ-
ence between divisible statutes and missing-element statutes
in terms of when the modified categorical approach may
appropriately be applied. In both cases, courts must rely on
the same set of documents reflecting the facts necessarily
found by the trier of fact in support of the conviction; they
cannot look to any different documents or facts when consid-
ering a conviction under a missing-element statute than they
would when reviewing a conviction under a divisible element
statute. If the defendant could not have been convicted of the
offense of conviction unless the trier of fact found the facts
that satisfy the elements of the generic crime, then the fact-
finder necessarily found the elements of the generic crime.
Consider again our example of the situation in which the
generic aggravated assault offense requires (1) harmful con-
            UNITED STATES v. AGUILA-MONTES DE OCA          10617
tact and (2) the use of a gun, whereas the statute of conviction
requires only harmful contact. If the Shepard documents
establish that the factfinder necessarily found that the defen-
dant satisfied the “harmful contact” element by inflicting
harmful contact with a gun, then the conviction “necessarily
rested” on this fact. Take, for example, an indictment alleging
that the defendant used a gun to inflict harmful contact on a
victim from 200 feet away. Or, perhaps the defendant admit-
ted in a guilty plea to shooting the victim. Either way, the fac-
tfinder was actually required to find the facts that satisfy the
elements of generic aggravated assault, which is all that Tay-
lor requires.

   [10] There is an important limitation on our analysis of the
modified categorical approach. Although we have concluded
that a missing-element statute can be examined under the
modified categorical approach, a court must exercise caution
in determining what facts a conviction “necessarily rested”
on. It is not enough that an indictment merely allege a certain
fact or that the defendant admit to a fact; the fact must be nec-
essary to convicting that defendant.

   This limitation is important not just because of Taylor and
Shepard but because of an important fairness concern raised
by Judge Kozinski in his Li concurrence. In Li, he argued that
applying the modified categorical approach to the missing ele-
ment situation is “unfair to defendants because it denies them
notice and a reasonable opportunity to rebut the charges
against them.” 389 F.3d at 900 (Kozinski, J., concurring); see
also Berzon Op. at 10656-59. Where a particular fact is not
an element of the statute of conviction, he argued, the defen-
dant “ha[s] no reason to believe it w[ill] be relevant to his
conviction, and thus no reason to cast doubt on the govern-
ment’s evidence as to [that fact].” Li, 389 F.3d at 900 (Kozin-
ski, J., concurring). Even if the defendant “ha[s]
overwhelming evidence” contradicting the government’s
assertion as to the non-elemental fact, “presenting it to the
jury would [be] a waste of time and probably excluded as
10618       UNITED STATES v. AGUILA-MONTES DE OCA
irrelevant,” since the non-elemental fact is “not an element of
the offense for which he [i]s being tried.” Id.

   Our circumscribed interpretation of the modified categori-
cal approach addresses this concern. If indeed a fact was nec-
essary to the defendant’s conviction, then the defendant
certainly has the incentive to contest that fact, even if that fact
is not separately listed as a statutory element of the crime. Let
us return to our example in which the generic aggravated
assault offense requires (1) harmful contact and (2) use of a
gun, whereas the statute of conviction requires only harmful
contact. Under our reading of the modified categorical
approach, if the Shepard documents establish that the defen-
dant satisfied the “harmful contact” element by inflicting
harmful contact with a gun, then the factfinder was “actually
required” to find that the defendant used a gun, and the con-
viction “necessarily rested” on this fact. In such a situation,
the defendant has every incentive to demonstrate that he did
not use a gun. If the defendant is successful in this showing,
he will have successfully refuted the only theory that the gov-
ernment put forward regarding how he committed the harmful
contact, and the jury will acquit him. On the other hand, if the
jury convicts the defendant, then we may be confident that the
jury determined that he used a gun, because such a determina-
tion was necessary given the government’s theory of guilt.
Once again, the fact that we may only rely on a narrow and
defined range of documents—the indictment, jury instruc-
tions, judicial findings, plea agreements, plea colloquies, and
the like—ensures that the defendant will have understood and
had an opportunity to contest all facts which are necessary to
his conviction.

   Although our holding today is an expansion of the modified
categorical approach relative to Navarro-Lopez, our interpre-
tation of the modified categorical approach contains important
limitations to ensure that it remains a narrow exception to the
categorical approach. See Taylor, 495 U.S. at 602 (“Th[e] cat-
egorical approach . . . may permit the sentencing court to go
           UNITED STATES v. AGUILA-MONTES DE OCA         10619
beyond the mere fact of conviction in a narrow range of cases
where a jury was actually required to find all the elements of
generic burglary.” (emphasis added)).

                              5

   Our interpretation of the modified categorical approach
finds strong support in the uniformity principle underlying
Taylor. In finding that “ ‘burglary’ . . . must have some uni-
form definition independent of the labels employed by the
various States’ criminal codes,” the Taylor Court reasoned
that Congress’s intent in enacting the ACCA was to “pro-
tect[ ] offenders from the unfairness of having enhancement
depend upon the label employed by the State of conviction.”
495 U.S. at 589, 592; see also 28 U.S.C. § 991(b)(1)(B) (pur-
pose of establishing the United States Sentencing Commis-
sion was to “avoid[ ] unwanted sentencing disparities among
defendants with similar records who have been found guilty
of similar criminal conduct”). If the meaning of “burglary”
“depend[ed] on the definition adopted by the State of convic-
tion,” then “a person convicted of unlawful possession of a
firearm would, or would not, receive a sentence enhancement
based on exactly the same conduct, depending on whether the
State of his prior conviction happened to call that conduct
‘burglary.’ ” Taylor, 495 U.S. at 590-91. The Court pointed to
the statute at issue in Aguila’s case—California Penal Code
§ 459—and found it unreasonable that “a person imprudent
enough to shoplift or steal from an automobile in California
would be found . . . to have committed a burglary constituting
a ‘violent felony’ for enhancement purposes—yet a person
who did so in Michigan might not.” Id. at 591.

   Yet this California-Michigan dilemma is precisely the
result produced by Navarro-Lopez’s “missing element” rule.
Under that restrictive rule, if the offense of conviction lacks
an element of the generic crime, a court may never look
beyond the terms of the statute to determine the factual basis
for a defendant’s conviction, even if the defendant specifi-
10620         UNITED STATES v. AGUILA-MONTES DE OCA
cally admits to facts that would satisfy the generic definition.
This rule means that certain state crimes can never be used for
enhancement or removability purposes. For example, because
California Penal Code § 459 arguably lacks the element of
unlawful or unprivileged entry, under Navarro-Lopez’s rule,
a person who violates this statute will never be considered to
have been convicted of generic burglary, regardless of what
he did or what he admitted to.19 See Aguila II, 553 F.3d at
1234 (“Even if we were to undertake a modified categorical
approach, we could not narrow the California statute by
amending it to include the restrictive elements of the Guide-
lines’ generic offense—namely, that the entry must have been
‘unlawful or unprivileged.’ ”). In other words, under Navarro-
Lopez, burglary in California is, categorically, not generic
burglary, and thus no one convicted of burglary in our
nation’s most populous state is eligible for a sentence
enhancement for having committed a “crime of violence.”
And in our circuit, the problem is not unique to California.
See Aguilar-Turcios, 582 F.3d at 1104-05 (Bybee, J., dissent-
ing) (observing that three of the nine states in the Ninth Cir-
cuit — California, Idaho, and Nevada — lack the unlawful
entry requirement and that burglary convictions in these states
would not qualify for enhancement under Navarro-Lopez).

   By contrast, a person who commits the exact same offense
in a state whose burglary statute happens to require proof of
unlawful entry—say, Michigan—is subject to a sentence
   19
      Ironically, had California chosen to include the phrase “entry, whether
in a lawful or unlawful manner” to its definition of burglary—a nearly
meaningless change—then the statute would be divisible and the modified
categorical approach would clearly be applicable. The fact that California
chose not to include words that indicated the only two possible types of
entry into a building is the only reason that Judge Berzon believes we
should not apply the modified categorical approach. Such a principle
makes a defendant subject to a sentence enhancement turn entirely on the
location in which he committed the prior offense, the precise outcome that
Taylor sought to avoid in establishing a uniform definition of burglary.
See 495 U.S. at 590-91.
              UNITED STATES v. AGUILA-MONTES DE OCA                  10621
enhancement. The Court’s concern in Taylor with one kind of
formalism, in which every criminal act a state denominates as
a “burglary” counts (even when it shouldn’t), was not meant
to create a different kind of formalism, in which no criminal
act a state denominates as a “burglary” counts (even when it
should).

   Our concern is thus both practical and pervasive. The pro-
cess of mapping a generic federal definition onto state crimes
—defined variously by a combination of common law defini-
tions, model penal codes, statutes, and judicial exposition—
has exposed the diversity of legal thought among state legisla-
tures and courts. See Woods, 576 F.3d at 413 (Easterbrook,
C.J., dissenting) (“It may be easy to tell when a person’s con-
duct was violent and aggressive, but whether a crime of con-
viction entails such conduct can be tricky, because it is
necessary to think through the many varieties of behavior
within a law’s domain. States did not write their statutes with
Begay in mind.”).20 Our approach avoids the excesses of
either kind of formalism. No system that requires us to map
a generic statute to a state statute will yield perfectly uniform
results, but the flexibility of the modified categorical
approach enables sentencing judges to come closer to satisfy-
ing the ideal of equal treatment of state convictions.

                                *****

   [11] In sum, Navarro-Lopez’s “missing element” rule is
overruled, as are any subsequent cases to the extent that they
relied on that rule and are inconsistent with the revised modi-
  20
     Contrary to Judge Berzon’s suggestion, the states have no incentive
“to amend their criminal codes to better match the generic definitions con-
tained in the federal recidivist statutes.” Berzon Op. at 10680. But this is
not a problem of their creation. It is a problem created by our efforts to
understand how Congress intended federal sentences to account for prior
state convictions. Federal recidivism statutes may or may not be good pol-
icy, but we have an obligation to try to enforce this policy as even-
handedly as possible.
10622         UNITED STATES v. AGUILA-MONTES DE OCA
fied categorical approach discussed here. In any case requir-
ing the application of Taylor’s categorical approach, in the
event that we determine that the statute under which the
defendant or alien was previously convicted is categorically
broader than the generic offense, we may apply the modified
categorical approach. Under the modified categorical
approach, we determine, in light of the facts in the judicially
noticeable documents, (1) what facts the conviction necessar-
ily rested on (that is, what facts the trier of fact was actually
required to find); and (2) whether these facts satisfy the ele-
ments of the generic offense.

   We turn now to Aguila’s particular case.

                                    V

   In 1988, Aguila was convicted of first-degree residential
burglary under California Penal Code § 459, which punishes
“[e]very person who enters [various structures] . . . with intent
to commit grand or petit larceny or any felony.” Following
Aguila’s 2004 conviction for illegal reentry after deportation,
in violation of 8 U.S.C. § 1326, the district court enhanced
Aguila’s sentence under U.S.S.G. § 2L1.2(b)(1)(A), holding
that his prior burglary conviction qualified as “burglary of a
dwelling” and therefore a “crime of violence” under the
Guidelines. U.S.S.G. § 2L1.2 cmt. n.1(B)(iii). Aguila argues
that his 1988 conviction does not qualify as a “burglary of a
dwelling” under either Taylor’s categorical or modified cate-
gorical approach because California Penal Code § 459 lacks
the element of “unlawful or unprivileged entry.”21 We address
the categorical and modified categorical approaches in turn.
  21
    Aguila made two other arguments for why the California statute is cat-
egorically broader than generic burglary: (1) the California statute covers
structures not covered by the generic definition of “building or structure,”
see Grisel, 488 F.3d at 848; and (2) the state offense includes broader aid-
ing and abetting liability than its generic counterpart, see Aguila I, 523
F.3d at 1075. Because we hold that Aguila’s prior conviction fails to sat-
isfy the generic element of “unlawful or unprivileged” entry under either
the categorical or modified categorical approach, we need not address
these arguments.
              UNITED STATES v. AGUILA-MONTES DE OCA                   10623
                                     A

   We have consistently held that California Penal Code § 459
is categorically broader than generic burglary because it con-
tains no requirement of “unlawful or unprivileged entry.” See,
e.g., Rodriguez-Rodriguez, 393 F.3d at 857; Velasco-Medina,
305 F.3d at 851; O’Neal, 937 F.2d at 1373, abrogated on
other grounds by statute as recognized by Garcia-Cruz, 40
F.3d at 988-89; see also Taylor, 495 U.S. at 599 (holding that
generic burglary “ha[s] the basic elements of unlawful or
unprivileged entry into, or remaining in, a building or struc-
ture, with intent to commit a crime” (emphasis added)).22
However, none of our cases have grappled with an unusual
aspect of California’s “burglary” definition and with an
  22
     Judge Rawlinson suggests that Taylor’s generic definition of burglary
actually lacks the element of unlawful or unprivileged entry altogether,
arguing that “[i]nclusion of the words ‘or remaining in’ signifies that the
Supreme Court did not interpret the generic federal crime of burglary as
necessarily requiring that the initial entry be unlawful or unprivileged.”
Rawlinson Op. at 10692. Indeed, the Court in Taylor did describe the
generic crime of burglary as involving “basic elements” of “unlawful or
unprivileged entry into, or remaining in, a building or structure, with intent
to commit a crime.” 495 U.S. at 599. But this language does not support
Judge Rawlinson’s interpretation. We think the proper reading of this
description would suggest that the words “unlawful or unprivileged” apply
with equal force to the acts of “entry into” a building and “remaining in”
a building. In other words, a person can commit burglary under this defini-
tion even if he enters a structure lawfully, subsequently loses his right to
remain in that structure, and opts to remain in the structure while forming
a felonious intent. This reading is supported by other language in the Tay-
lor opinion. See 495 U.S. at 599 (“A few States’ burglary statutes . . .
define burglary more broadly, e.g., by eliminating the requirement that the
entry be unlawful.” (emphasis added)); see also United States v. Schmidt,
623 F.3d 257, 262 (5th Cir. 2010) (“[T]he generic definition of burglary
always requires an element of unlawful or unprivileged entry or pres-
ence.”). Ignoring the words “unlawful or unprivileged,” as Judge Rawlin-
son would do in the context of a conviction for “remaining in” a building,
renders the words “unlawful or unprivileged” utterly superfluous, since a
conviction would qualify as a conviction for generic burglary any time it
alleged that the defendant was merely present in a building or structure
with felonious intent.
10624       UNITED STATES v. AGUILA-MONTES DE OCA
ambiguous aspect of the meaning of “unlawful or unprivi-
leged entry” under Taylor. See Snellenberger, 548 F.3d at
704-08 (M. Smith, J., dissenting). Because these issues are
crucial to our holding with respect to the modified categorical
approach, we find it necessary to address them here.

   On its face, California Penal Code § 459 does not require
that the entry be “unlawful or unprivileged,” punishing a per-
son who merely “enters” a structure “with intent to commit
grand or petit larceny or any felony.” However, in a sense,
California case law does in fact require “unlawful or unprivi-
leged” entry. The seminal case on this issue is People v.
Barry, 29 P. 1026 (Cal. 1892), in which an appellant who had
been convicted of burglarizing a grocery store

    contend[ed] that a grocery store, during business
    hours, is a public place, and the defendant, as one of
    the public, had a legal right to be there, or rather to
    enter there; that the proprietors were doing business
    with the general public; the public were invited to
    enter; that therefore the defendant entered under an
    invitation of the owners, and that, consequently, his
    entry was lawful, and there can be no burglary when
    there is a lawful entry.

Id. at 1026-27 (emphasis added). The California Supreme
Court rejected the appellant’s proposition that his entry was
lawful, stating: “To this reasoning, we can only say a party
who enters with the intention to commit a felony enters with-
out an invitation. He is not one of the public invited, nor is he
entitled, to enter.” Id. at 1027. In other words, when a person
enters a place that is generally open to the public with the
intent to commit a felony, the place is essentially not “public”
as to that person, and that person has entered unlawfully.

   The court elaborated on this concept in People v. Gauze,
542 P.2d 1365 (Cal. 1975). While noting Barry’s holding
“that trespassory entry was no longer a necessary element of
           UNITED STATES v. AGUILA-MONTES DE OCA          10625
burglary” under California law, the court stated that “Barry
and its progeny should not be read . . . to hold that a defen-
dant’s right to enter the premises is irrelevant.” Id. at 1367.
Rather, “[a] burglary remains an entry which invades a pos-
sessory right in a building.” Id. at 1367. Regarding the case
at hand, the court held

    that defendant cannot be guilty of burglarizing his
    own home. His entry into the apartment, even for a
    felonious purpose, invaded no possessory right of
    habitation; only the entry of an intruder could have
    done so. More importantly defendant had an absolute
    right to enter the apartment. This right, unlike that of
    the store thief in Barry, did not derive from an
    implied invitation to the public to enter for legal pur-
    poses. It was a personal right that could not be con-
    ditioned on the consent of defendant’s roommates.
    Id.

   Finally, the court sharply limited Gauze’s holding in Peo-
ple v. Frye, 959 P.2d 183 (Cal. 1998), overruled on other
grounds by People v. Doolin, 198 P.3d 11 (Cal. 2009). In
Frye, the court upheld the conviction of a defendant who had
committed burglary after entering a person’s cabin “at the
personal invitation of” a resident of the cabin. Id. at 212. The
court rejected the defendant’s argument that he could not be
convicted of burglary because his entry was lawful, finding
this argument to be “based on the erroneous premise that a
burglary has not occurred if a person enters a building with
the owner’s express consent.” Id. The court held that “[a]ny
person who enters a house or building with the intent to com-
mit a felony or theft is guilty of burglary[,] . . . even if he
enters with the owner’s or occupant’s consent.” Id. The court
construed Gauze to mean “that one may be convicted of bur-
glary even if he enters with consent, provided he does not
have an unconditional possessory right to enter.” Id. at 213
(quotation marks omitted). The case at hand was distinguish-
able from Gauze, the court decided, because “[a]lthough the
10626       UNITED STATES v. AGUILA-MONTES DE OCA
evidence show[ed] defendant was invited into the [owners’]
cabin[,] . . . there [wa]s no evidence from which to reasonably
infer defendant had an unconditional possessory right to
enter.” Id.

   These cases demonstrate that it is not so much that Califor-
nia burglary law lacks the requirement of unlawful or unprivi-
leged entry; it simply contains a nuanced definition of
“unlawful or unprivileged” different from the common law
definition. Importantly, Barry, Gauze, and Frye all require
that a defendant form his felonious intent prior to entering the
structure. The nuance comes in where a defendant enters the
structure with some kind of (at least nominal) permission. In
these kinds of situations, California cases hold that whether
the defendant may be convicted of burglary depends on
whether the defendant has an “unconditional possessory right
to enter.” Id. (quotation marks omitted). A person has an
unconditional possessory right to enter his own home and
therefore “cannot be guilty of burglarizing his own home.”
Gauze, 542 P.2d at 1367. However, a person does not have an
unconditional possessory right to enter a grocery store or a
friend’s residence, and thus may be convicted of burglary if
he enters one of these structures with felonious intent even if
he has entered with nominal permission. See Barry, 29 P. at
1026-27; Frye, 959 P.2d at 212-13. In such a situation, Cali-
fornia law considers the entry to be unlawful. In sum, Califor-
nia’s definition of “unlawful or unprivileged entry” is entry
with felonious intent into a structure. Our task, under the cate-
gorical approach, is to compare this definition to Taylor’s
generic definition of “unlawful or unprivileged,” in order to
determine whether California law permits a conviction for
burglary that would not satisfy the “unlawful or unprivileged”
requirement of generic burglary. But Taylor did not explain
precisely what it meant by “unlawful or unprivileged entry”—
that is, whether it meant “unlawful or unprivileged” in the
California sense of that term or in a narrower sense. It simply
concluded “that Congress meant by ‘burglary’ the generic
sense in which the term is now used in the criminal codes of
           UNITED STATES v. AGUILA-MONTES DE OCA          10627
most States,” and then defined “the generic, contemporary
meaning of burglary [to] contain[ ] at least the following ele-
ments: an unlawful or unprivileged entry into, or remaining
in, a building or other structure, with intent to commit a
crime.” 495 U.S. at 598.

   Fortunately, the Court did provide us with some guidance
as to the meaning of “unlawful or unprivileged entry.” In a
footnote following its definition of generic burglary, the Court
stated:

    This usage approximates that adopted by the drafters
    of the Model Penal Code: ‘A person is guilty of bur-
    glary if he enters a building or occupied structure, or
    separately secured or occupied portion thereof, with
    purpose to commit a crime therein, unless the prem-
    ises are at the time open to the public or the actor
    is licensed or privileged to enter.‘

Id. at 598 n.8 (quoting MODEL PENAL CODE § 221.1 (1980)
(“MPC”)) (emphasis added). Moreover, following its defini-
tion of burglary, the Court cited to a criminal law treatise,
which states that modern burglary statutes “generally require
that the entry be unprivileged,” and that “[a] more precise
way of describing this situation is by excluding those entries
of premises when they are open to the public or by a person
licensed or privileged to enter.” WAYNE R. LAFAVE AND
AUSTIN W. SCOTT, JR., SUBSTANTIVE CRIMINAL LAW § 8.13(a)
(1986) (emphasis added); see Taylor, 495 U.S. at 598.

   Based on the use of the disjunctive “or” in both the Model
Penal Code and the LaFave and Scott definitions, it appears
that the Court meant its “unlawful or unprivileged” require-
ment to preclude conviction for burglary in two situations: (1)
where the premises are open to the public; and (2) where the
person is licensed or privileged to enter. The MPC elaborates
on these excluded situations as where
10628      UNITED STATES v. AGUILA-MONTES DE OCA
    a servant enters his employer’s house as he normally
    is privileged to do, intending on the occasion to steal
    some silver; a shoplifter enters a department store
    during business hours to steal from the counters; a
    litigant enters the courthouse with intent to commit
    perjury; [and where] a fireman called on to put out
    a fire resolves, as he breaks down the door of the
    burning house, to misappropriate some of the house-
    holder’s belongings.

MPC § 221.1 cmt. at 69; see also LAFAVE AND SCOTT, supra,
§ 8.13(a) (describing the MPC’s definition as “a sound
approach”).

   California law permits burglary convictions both where the
premises are open to the public and where the person is
licensed or privileged to enter under the above definitions.
Regarding the former situation, California permits a burglary
conviction where the person enters a place open to the public
so long as the person enters with the intent to commit a felony
and does not have an unconditional possessory right to enter.
In contrast, based on the authorities Taylor cites for its
generic definition, it appears that an entry is never “unlawful
or unprivileged” if “the premises are at the time open to the
public.” MPC § 221.1. California law also permits burglary
convictions where a person is licensed or privileged to enter
the structure. California law precludes conviction where the
alleged burglar has an unconditional possessory right to enter
the structure, but the MPC’s definition of “licensed or privi-
leged” precludes conviction in the additional situations of “a
servant [who] enters his employer’s house as he normally is
privileged to do, intending on occasion to steal some silver,”
and “a shoplifter [who] enters a department store during busi-
ness hours to steal from the counters.” MPC § 221.1(a) cmt.
at 69. In contrast, California law would permit convictions in
these situations—both the servant and the shoplifter could be
convicted because they would not have an unconditional pos-
              UNITED STATES v. AGUILA-MONTES DE OCA                  10629
sessory right to enter the structures involved and because they
entered with felonious intent. See Barry, 29 P. at 1026-27.

   Taylor provides further support for the conclusion that Cal-
ifornia law permits convictions for burglary that lack the
generic requirement of “unlawful or unprivileged entry.”
Before setting out its definition of generic burglary, the Tay-
lor Court found it “implausible that Congress intended the
meaning of ‘burglary’ . . . to depend on the definition adopted
by the State of conviction,” as this “would mean that a person
convicted of unlawful possession of a firearm would, or
would not, receive a sentence enhancement based on exactly
the same conduct, depending on whether the State of his prior
conviction happened to call that conduct ‘burglary.’ ” 495
U.S. at 590-91. The Court went on: “For example, Michigan
. . . classifies burglaries into several grades of ‘breaking and
entering.’ In contrast, California defines ‘burglary’ so broadly
as to include shoplifting.” Id. at 591 (emphasis added) (cita-
tion omitted). The fact that the Court considered the inclusion
of shoplifting to indicate the breadth of California’s burglary
definition relative to other states’ definitions strongly indi-
cates that the Court did not consider shoplifting to involve an
“unlawful or unprivileged entry.”

   [12] In sum, burglary under California Penal Code § 459
is categorically broader than generic burglary because Cali-
fornia’s definition of “unlawful or unprivileged entry,” unlike
the generic definition, permits a conviction for burglary of a
structure open to the public and of a structure that the defen-
dant is licensed or privileged to enter if the defendant enters
the structure with the intent to commit a felony.23 We turn
now to the modified categorical approach.
  23
    It is worth noting that, under the language we used in Part IV, Califor-
nia Penal Code § 459 can be classified as containing a “broad” definition
of “unlawful or unprivileged entry,” or missing the generic element of
unlicensed or unprivileged entry altogether. For our purposes, this distinc-
tion is irrelevant.
10630      UNITED STATES v. AGUILA-MONTES DE OCA
                              B

   Our inquiry under the modified categorical approach is
whether the record demonstrates that Aguila’s conviction nec-
essarily rested on facts that satisfy the elements of “burglary
of a dwelling.” Our analysis as to the manner in which Cali-
fornia burglary is categorically broader than generic burglary
makes clear that the modified categorical approach is of no
help to the government in Aguila’s case.

  The government submitted three documents. First, the gov-
ernment submitted the California court’s Certificate and
Order of Magistrate, which certified that Aguila and counsel

    appeared before [the judge] in open court; that [the
    judge] read the said complaint to said defendant; and
    that [the judge] then asked the said defendant
    whether he pleaded guilty to the offense(s) charged
    in said complaint. . . . [T]he said defendant pleaded
    guilty to the following offense(s) charged in said
    complaint, to wit: Burglary, in violation of section
    459, Penal Code, a Felony.

(Emphasis added.) In turn, Count 1 of the Felony Complaint
to which Aguila pled guilty alleges that:

    On or about January 4, 1988, in the County of Los
    Angeles, the crime of RESIDENTIAL BUR-
    GLARY, in violation of PENAL CODE SECTION
    459, a Felony, was committed by GUILLERMO
    AGUILA, who did willfully and unlawfully enter an
    inhabited dwelling house and trailer coach and
    inhabited portion of a building occupied by Jacinto
    Padilla, with the intent to commit larceny and any
    felony.

(Emphasis added.) Finally, the government submitted the cer-
tified Abstract of Judgment, which confirms that Aguila was
           UNITED STATES v. AGUILA-MONTES DE OCA          10631
in fact convicted of the first-degree residential burglary
offense alleged in Count 1 of the Felony Complaint.

   When a defendant pleads guilty to a count, he admits the
factual allegations stated in that count. Rodriguez-Rodriguez,
393 F.3d at 857; Velasco-Medina, 305 F.3d at 852. The gov-
ernment argues that Aguila’s plea of guilty to the offense
charged in Count 1 of the Felony Complaint reveals that he
“unlawfully enter[ed]” the structure, and therefore that his
entry was “unlawful or unprivileged.” Under our cases apply-
ing the modified categorical approach to California Penal
Code § 459, the government is certainly on solid ground. We
have consistently held that the presence of the word “unlaw-
fully” in an indictment to which the defendant pled guilty (as
shown by the judgment of conviction) supplies the “unlawful
or unprivileged” requirement of the generic burglary defini-
tion. In Rodriguez-Rodriguez, for example, the defendant
“pled guilty to ‘willfully and unlawfully enter[ing] a building
with the intent to commit theft.’ ” 393 F.3d at 857 (alteration
in original). We relied on this indictment to hold that,
“[b]ecause [defendant’s] conviction included the unlawful
entry requirement absent in California’s statutory definition of
burglary, his conviction meets the definition of ‘burglary of
a dwelling’ under Taylor and is, therefore, a ‘crime of vio-
lence’ under the Sentencing Guidelines.” Id. at 857-858;
Smith, 390 F.3d at 664-66; Velasco-Medina, 305 F.3d at 852;
Williams, 47 F.3d at 995; Alvarez, 972 F.2d at 1005-06;
Dunn, 946 F.2d at 620; O’Neal, 937 F.2d at 1373.

   However, these cases did not delve deeply into California’s
case law construing California Penal Code § 459. Our reading
of this case law leads us to conclude that Rodriguez-
Rodriguez and the cases using similar reasoning incorrectly
applied the modified categorical approach because, quite sim-
ply, the word “unlawfully” in Aguila’s indictment tells us
nothing about whether his entry was “unlawful or unprivi-
leged” in the generic sense.
10632       UNITED STATES v. AGUILA-MONTES DE OCA
   As discussed above, although California Penal Code § 459
does not use the words “unlawful or unprivileged” to modify
the word “entry,” the California Supreme Court has indeed
established a form of an “unlawful or unprivileged entry”
requirement—it has required that the defendant’s felonious
intent be formed prior to the entry, and has permitted a bur-
glary conviction only where the defendant did not have an
unconditional possessory right to enter the structure. See, e.g.,
Gauze, 542 P.2d at 1367. We have determined today that the
main difference between California’s requirement of unlawful
entry and the generic definition’s requirement is that the
generic definition excludes entry into a structure open to the
public and entry into a structure that the defendant is licensed
or privileged to enter, while the California definition permits
conviction in these situations where the defendant entered
with the intent to commit a crime and did not have an uncon-
ditional possessory right to enter (such as with shoplifting).

   The words “unlawfully enter” in Aguila’s indictment pro-
vide us with no indication as to whether Aguila was licensed
or privileged to enter Jacinto Padilla’s home or whether Padil-
la’s home was open to the public because, under California
law, such entries would be unlawful even if Aguila entered
the home with Padilla’s permission. We therefore disagree
with Judge Rawlinson’s contention that “[b]y pleading guilty
to unlawfully entering a dwelling occupied by someone else,
Aguila-Montes necessarily admitted that there was no
licensed or privileged entry premised on a possessory interest
or on the occupant’s informed consent.” Rawlinson Op. at
10695. To the contrary, because of California’s unusual
approach to defining unlawful or unprivileged entry, the
Shepard documents do not permit such an inference. Examin-
ing only those documents, we could not rule out the possibili-
ties that Aguila was attending a dinner party at Padilla’s
invitation; that Padilla was hosting an open house which
Aguila took advantage of; that Padilla had asked Aguila to
house-sit while he was away for vacation; or that Aguila had
a key to Padilla’s house, and that Padilla had told him he was
           UNITED STATES v. AGUILA-MONTES DE OCA         10633
free to enter at any time unless he was planning to rob the
house.

   [13] In short, conviction records for California burglary
cannot demonstrate that a defendant was convicted of generic
burglary unless they do something more than simply repeat
the elements of California burglary. Here, for example, if the
Felony Complaint to which Aguila pled guilty stated that
Aguila “did willfully and unlawfully enter a private inhabited
dwelling house without the owner’s consent,” the document
would have been sufficient to support a finding that Aguila
had committed generic burglary. They did not. The docu-
ments only reveal that Aguila pled guilty to the bare elements
of California burglary. Accordingly, under the modified cate-
gorical approach, the documents produced by the government
do not demonstrate that Aguila’s conviction necessarily rested
on facts satisfying the elements of the generic crime of “bur-
glary of a dwelling.”

                              VI

   [14] Navarro-Lopez’s two-paragraph analysis with respect
to the modified categorical approach, including its “missing
element” rule, see 503 F.3d at 1073, is overruled. However,
Aguila’s conviction for first-degree residential burglary under
California Penal Code § 459 does not qualify as a “crime of
violence” under either the categorical or modified categorical
approach. Accordingly, we vacate the district court’s sentence
and remand to the original three-judge panel for consideration
of the remaining issues Aguila raised on appeal.

  VACATED AND REMANDED.
10634       UNITED STATES v. AGUILA-MONTES DE OCA
BERZON, Circuit Judge, concurring in the judgment, joined
by Chief Judge KOZINSKI and Judges W. FLETCHER,
M. SMITH, and N.R. SMITH:

   It is common ground—as it of course has to be—that Tay-
lor v. United States, the “grandfather” Supreme Court case on
the question of applying federal recidivism statutes to particu-
lar prior convictions, instructs sentencing courts assessing a
criminal defendant’s prior conviction to employ a “categorical
approach.” 495 U.S. 575, 600 (1990). Under that approach,
we are directed to consider the elements of the crime of con-
viction in general, not the conduct underlying the defendant’s
conviction in particular. Id. at 602. The problem we address
today arises when those elements and the requirements of the
federal recidivist statute in question do not match.

   As to that question, Taylor tells us that the categorical
approach may be modified, but only “in a narrow range of
cases where [the trier of fact] was actually required to find all
the elements of [the] generic [crime].” Id. at 602 (emphases
added). This “modified categorical approach,” must remain
categorical, not factual or “circumstance-specific.” Nijhawan
v. Holder, 129 S. Ct. 2294, 2298 (2009); see Taylor, 495 U.S.
at 600-02. Were we to abandon the categorical focus, we have
been warned repeatedly, a number of practical and constitu-
tional difficulties would ensue. See Chambers v. United
States, 129 S. Ct. 687, 690 (2009); James v. United States,
550 U.S. 192, 214 (2007); Shepard v. United States, 544 U.S.
13, 25 (2005) (plurality op.); Shepard, 544 U.S. at 28
(Thomas, J., concurring); Taylor, 495 U.S. at 600-01.

   The majority finds in these instructions license for sentenc-
ing courts to “consider[ ] to some degree the factual basis” of
a (possibly decades-old) prior conviction. Bybee op. at 10613.
So long as the sentencing court is “confident,” upon examin-
ing the “prosecutorial theory of the case” and “the facts put
forward by the government” in the earlier proceeding, that the
trier of fact was “required” (in a practical, but not legal,
             UNITED STATES v. AGUILA-MONTES DE OCA                  10635
sense) to find facts that would satisfy the generic crime, then
it may enhance a defendant’s sentence on that basis. Id. at
10615. And the sentencing court must do so not only when
there was a trial, but also where there was a guilty plea, and
thus no way to determine what “theory of the case” the non-
existent trier of fact must have adopted. Most crucially, the
sentencing court need no longer confine itself to the facts
related to the elements of the crime of conviction, even
though the prior proceeding, whether ended with a jury ver-
dict or a guilty plea, will have been concerned at bottom only
with assessing those elements, and even though elements have
long been the touchstone of the categorical and modified cate-
gorical approach.1 See Sykes v. United States, 131 S. Ct. 2267,
2272 (2011); Johnson v. United States, 130 S. Ct. 1265, 1272
(2010); Chambers, 129 S. Ct. at 690-91; Nijhawan, 129 S. Ct.
at 2297-98; Begay v. United States, 553 U.S. 137, 145 (2008);
Gonzales v. Duenas-Alvarez, 549 U.S. 183, 186-87 (2007);
Shepard, 544 U.S. at 19; Leocal v. Ashcroft, 543 U.S. 1, 7
(2004); Taylor, 495 U.S. at 600-02. In short, the majority has
converted the modified categorical approach into a modified
factual one.

   The majority’s fact-based approach simply cannot be rec-
onciled with Taylor and its many Supreme Court progeny.
Taylor warned that “the practical difficulties and potential
unfairness of a factual approach are daunting,” and therefore
rejected a factual approach, even though “[i]n some cases, the
indictment or other charging paper might reveal the theory or
theories of the case presented to the jury.” Id. at 601. And the
  1
    “Elements” are those necessary and sufficient facts that, if proven (or
admitted), support a conviction for a particular crime. See United States
v. Beltran-Munguia, 489 F.3d 1042, 1045 (9th Cir. 2007) (“To constitute
an element of a crime, the particular factor in question needs to be a con-
stituent part of the offense [that] must be proved in every case to sustain
a conviction under a given statute.” (citation and quotation marks omitted,
alterations in original)); see generally Richardson v. United States, 526
U.S. 813, 817 (1999) (“Calling a particular kind of fact an ‘element’ car-
ries certain legal consequences.”).
10636         UNITED STATES v. AGUILA-MONTES DE OCA
Court has recognized that a fact-based approach has even less
traction in the guilty plea context. See id. at 601-02.

   In adopting its fact-based approach, the majority overrules
our circuit’s controlling precedent; dismisses as “dicta” and
“illustrative” the Supreme Court’s clear guidance on this very
question, Bybee op. at 10599, 10606; misinterprets Taylor
and Shepard; ignores the constraints of the Sixth Amendment,
as developed in the Apprendi line of cases; misapprehends
several essential characteristics of our nation’s institutions of
criminal justice; and refuses to follow the limited modified
categorical approach adopted by every circuit that has
addressed the question since the Supreme Court made the
proper approach lucidly clear in the last few years—in partic-
ular, since Johnson and Nijhawan. Because I believe that the
modified categorical approach has been strictly limited to “di-
visible statutes,”2 I concur only in the judgment.

                                     I.

  Before delving into the “modified categorical” problem on
a conceptual level, I begin where intermediate appellate
judges ought to begin—with whether the issue before us is
open to fair dispute as a matter of binding Supreme Court pre-
cedent. Unlike the majority, I conclude that it definitely is not,
as virtually all other circuits have recently recognized.

   As will appear, I do not think Taylor and Shepard ever
meant the modified categorical approach to go beyond what
the majority calls “divisible statutes.” Taylor and Shepard are
examined in detail below. Suffice it to say for present pur-
  2
    Like the majority, I use the term “divisible statute” as shorthand to
refer to a statute that lists alternative ways that one or more elements can
be established. Limiting the modified categorical approach to the “divisi-
ble statute” situation, as I would do, means that it may only be used to
determine under which express statutory alternative the defendant was
convicted.
            UNITED STATES v. AGUILA-MONTES DE OCA           10637
poses that Taylor held that when determining whether a
defendant’s prior conviction qualifies under one of several
federal recidivist statutes, sentencing courts are ordinarily
instructed to compare the elements of the particular crime for
which the defendant was convicted with the elements of the
“generic” federal definition of that crime. See Taylor, 495
U.S. at 600-02. When the elements match, the conviction
qualifies for the recidivist enhancement. If, however, at least
one of the elements of the crime of conviction is written in the
disjunctive—criminalizing, for example, commission of an
act with “a gun or a knife”—and a conviction under one statu-
tory phrase (gun) would qualify under the federal recidivist
statute, while a conviction under the other phrase (knife)
would not, Taylor and Shepard allow the later sentencing
court to consult a short list of records about that prior convic-
tion to ascertain whether the crime of conviction meets the
federal definition. See id. at 602; Shepard, 544 U.S. at 26.

   As I discuss later, the majority is right that the modified
categorical approach outlined in Taylor and Shepard was, at
times, interpreted differently in this court and in other circuits.
See Bybee op. at 10589-91, 10606-12. But Taylor and Shep-
ard are no longer the last word. It is therefore most useful to
start with the Supreme Court’s recent cases, Nijhawan v.
Holder, 129 S. Ct. 2294 (2009), and Johnson v. United States,
130 S. Ct. 1265 (2010), as they dispel any ambiguity concern-
ing the reach of Taylor and Shepard. Nijhawan and Johnson
indicated in the clearest of terms that the modified categorical
approach is reserved for determining under which portion of
a divisible statute a defendant was convicted.

                                A.

   Nijhawan considered a provision of immigration law that
authorizes removal of non-citizens who have a prior convic-
tion for “an offense that . . . involves fraud or deceit in which
the loss to the victim or victims exceeds $10,000.” 129 S. Ct.
at 2297 (alteration and emphasis in original) (quoting 8
10638       UNITED STATES v. AGUILA-MONTES DE OCA
U.S.C. § 1101(a)(43)(M)(i)). The Court was called upon to
consider “whether the italicized language refers to an element
of the fraud or deceit ‘offense’ as set forth in the particular
fraud or deceit statute defining the offense of which the alien
was previously convicted.” Id. “If so,” Nijhawan explained,
“then in order to determine whether a prior conviction is for
the kind of offense described, the immigration judge must
look to the criminal fraud or deceit statute to see whether it
contains a monetary threshold of $10,000 or more.” Id. (citing
Taylor, 495 U.S. 575) (emphasis added). After extensive tex-
tual analysis, see id. at 2298-2302, Nijhawan concluded that
because the italicized language in the aggravated felony defi-
nition “does not refer to an element of the fraud or deceit
crime,” it required a factual inquiry into the amount of loss
actually occasioned by the alien’s particular prior criminal
conduct, rather than a categorical inquiry into the elements of
the prior conviction offense. Id. at 2298-99 (emphasis added).

   The Court’s reasoning in Nijhawan could not be clearer: if
the loss threshold referred to an element of the generic crime,
then a crime of conviction would only qualify if “the criminal
fraud or deceit statute . . . contains a monetary threshold of
$10,000 or more.” Id. at 2297. In other words, Nijhawan envi-
sions a binary world of federal recidivism statutes: Factual
inquiries into the circumstances of prior convictions are per-
mitted if, but only if, the federal statute does not refer to the
element of the prior crimes, but to the underlying circum-
stances of the prior crime—in which case the entire Taylor
categorical analysis is inapplicable. See id. at 2298-2302.

   The remainder of Nijhawan confirms this conclusion in
spades. The petitioner in Nijhawan argued that even if the
$10,000 loss threshold was not an element of the prior crime,
the factual inquiry into the nature of that crime should be lim-
ited to the same documents in the record of conviction to
which Shepard limits sentencing courts under the modified
categorical approach. See 129 S. Ct. at 2302-03. The Court
           UNITED STATES v. AGUILA-MONTES DE OCA          10639
rejected the argument for several reasons, two of which are
particularly relevant here.

   First, Nijhawan said that “Taylor, James, and Shepard, the
cases that developed the evidentiary list to which petitioner
points, developed that list for a very different purpose, namely
that of determining which statutory phrase (contained within
a statutory provision that covers several different generic
crimes) covered a prior conviction.” Id. at 2303 (emphasis
added). Nijhawan then referred to its earlier description of the
modified categorical approach, in which it explained that:

    [T]he categorical method is not always easy to
    apply. Sometimes a separately numbered subsection
    of a criminal statute will refer to several different
    crimes, each described separately. And it can happen
    that some of these crimes involve violence while
    others do not. A single Massachusetts statute section
    entitled “Breaking and Entering at Night,” for exam-
    ple, criminalizes breaking into a “building, ship, ves-
    sel or vehicle.” In such an instance, we have said, a
    court must determine whether an offender’s prior
    conviction was for the violent, rather than the nonvi-
    olent, break-ins that this single five-word phrase
    describes (e.g., breaking into a building rather than
    into a vessel), by examining the indictment or infor-
    mation and jury instructions, or, if a guilty plea is at
    issue, by examining the plea agreement, plea collo-
    quy or some comparable judicial record of the fac-
    tual basis for the plea.

Id. at 2299 (emphasis added, citations and quotation marks
omitted).

   The second reason the Court gave for not restricting sen-
tencing courts to the Shepard-sanctioned documents in ascer-
taining the loss amount was that “[this] proposal itself can
prove impractical insofar as it requires obtaining from a jury
10640      UNITED STATES v. AGUILA-MONTES DE OCA
a special verdict on a fact that . . . is not an element of the
offense.” Id. at 2303 (emphasis added).

   In short, Nijhawan is crystal clear: The modified categori-
cal approach is used to determine under which provision of a
divisible statute a defendant was convicted, and it cannot be
used to find non-elemental facts. The majority discusses
Nijhawan (although tellingly, it does not mention its “special
verdict” reasoning) but brushes its guidance aside as “dicta.”
Bybee op. at 10599. Regardless of one’s definition of “dicta,”
this isn’t it.

    Nijhawan’s discussion of the scope, purpose, and applica-
bility of the categorical and modified categorical approach to
Nijhawan’s case was in direct response to arguments briefed
and pressed by the parties. The arguments were further devel-
oped in four amicus curiae briefs and in the opinions of the
Third Circuit, Nijhawan v. Att’y Gen. of the U.S., 523 F.3d
387 (3d Cir. 2008), and the Board of Immigration Appeals, In
re Nijhawan, No. A39 075 734, 2006 WL 3088788 (B.I.A.
Aug. 8, 2006). There is no concern, therefore, that the issues
were not adequately presented—or, as Judge Posner has put
it, that they “w[ere] not refined by the fires of adversary pre-
sentation.” United States v. Crawley, 837 F.2d 291, 293 (7th
Cir. 1988).

   Moreover, as explained above, the Court’s holding—that a
categorical approach is inapplicable to non-elemental facts,
and, consequently, the court or agency may rely on non-
elemental facts only where a statute permits a non-categorical
approach—was ultimately dispositive of Nijhawan’s case.
The Court’s extended discussion of the categorical and modi-
fied categorical approach was thus “grounded in the facts of
the case,” id., and was certainly “ ‘germane to [its] eventual
resolution,’ ” Miranda B. v. Kitzhaber, 328 F.3d 1181, 1186
(9th Cir. 2003) (per curiam) (citation omitted). These were
not “statement[s] . . . uttered in passing without due consider-
ation of the alternatives.” United States v. Johnson, 256 F.3d
           UNITED STATES v. AGUILA-MONTES DE OCA          10641
895, 915 (9th Cir. 2001) (en banc) (Kozinski, J., concurring).
Additionally, since these holdings were part of the logical rea-
soning provided in support of Nijhawan’s outcome, the rea-
sons that the Court gave for its conclusions cannot be
described as “unnecessary,” Miller v. Gammie, 335 F.3d 889,
902 (9th Cir. 2003) (en banc) (Tashima, J., concurring), any
more than the ground floor is “unnecessary” to a multi-story
building. So while the majority may find it convenient to dis-
miss Nijhawan’s pertinent reasoning as mere “dicta,” that
does not make it so. Further, even if it were dicta, as the
majority suggests—and again, it certainly is not—we must
“treat Supreme Court dicta with due deference,” not brush it
aside, as the majority does. United States v. Baird, 85 F.3d
450, 453 (9th Cir. 1996). “As we have frequently acknowl-
edged, Supreme Court dicta have a weight that is greater than
ordinary judicial dicta as prophecy of what that Court might
hold; accordingly, we do not blandly shrug them off because
they were not a holding.” United States v. Montero-Camargo,
208 F.3d 1122, 1132 n.17 (9th Cir. 2000) (en banc) (citation
and quotation marks omitted).

                              B.

   Were Nijhawan not clear enough—and it is—Johnson dis-
pels any remaining doubt. Johnson held that a conviction
under Florida’s divisible battery statute, Fla. Stat. § 784.03,
was not categorically a violent felony because the statute
encompassed convictions for “any intentional physical con-
tact, no matter how slight.” Johnson, 130 S. Ct. at 1269-70
(citation and quotation marks omitted). Such convictions, the
Supreme Court held, lacked the “violent force” necessary to
make a conviction thereunder a “violent felony” for purposes
of the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B).
See Johnson, 130 S. Ct. at 1271. The dissenters objected that
this holding would make it more difficult to remove non-
citizens convicted under that statute and other “generic
felony-battery statutes that cover both violent force and
10642      UNITED STATES v. AGUILA-MONTES DE OCA
unwanted physical contact.” Id. at 1273 (characterizing dis-
senting opinion of Alito, J.). The Court responded:

    This exaggerates the practical effect of our decision.
    When the law under which the defendant has been
    convicted contains statutory phrases that cover sev-
    eral different generic crimes, some of which require
    violent force and some of which do not, the “modi-
    fied categorical approach” that we have approved
    permits a court to determine which statutory phrase
    was the basis for the conviction by consulting the
    trial record . . . .

Id. (citation and quotation marks omitted).

   The majority reads Johnson’s description of the functioning
of the modified categorical approach as merely “illustrative.”
Bybee op. at 10606. But it gives no reason to take such a view
of this passage in Johnson, and there is none. Johnson sought
to highlight the flexibility that the modified categorical
approach provides. So, if the modified categorical approach
does, as the majority in this case maintains, allow the sentenc-
ing court to examine “the facts put forward by the govern-
ment” in the earlier proceeding to determine the facts on
which the conviction must have rested, Bybee op. at 10615,
the Supreme Court had every reason to say so. That Johnson
instead contemplates a far more circumscribed, less flexible
inquiry—one limited to identifying “which statutory phrase
was the basis for the conviction,” 130 S. Ct. at 1273—
confirms that nothing more is permissible.

   The majority says that it has “several reasons” for declining
to follow the clear import of Nijhawan and Johnson, but it
only names two. Both amount to the assertion that since the
Supreme Court did not say explicitly that we cannot do what
the majority now does, it’s fair game. See Bybee op. at 10605.
Not so. If we dutifully apply the principles enunciated by the
            UNITED STATES v. AGUILA-MONTES DE OCA          10643
Supreme Court, we can only conclude that the modified cate-
gorical approach applies only to divisible statutes.

                               C.

   Seeking support for its conclusion that the question we
address is an open one in the Supreme Court, the majority
incorrectly maintains that the other courts of appeal are in
broad disagreement as to the correct modified categorical
approach. In fact, since 2008, and especially since Nijhawan,
there has been a steady march toward applying the modified
categorical approach only to divisible statutes.

   It is fair to say that the courts of appeals—including this
one—failed at first fully to appreciate the outer limits of the
categorical and modified categorical approaches. At one time,
the courts of appeals settled into essentially three camps:
Some, recognizing that juries are never required to find facts
that go beyond the elements of the crime, ruled that the modi-
fied categorical approach is available only to determine under
which portion of a divisible statute the defendant was con-
victed. See, e.g., United States v. Smith, 544 F.3d 781, 786-87
(7th Cir. 2008); United States v. Howell, 531 F.3d 621, 622-
23 (8th Cir. 2008); United States v. Gonzalez-Terrazas, 529
F.3d 293, 297-98 (5th Cir. 2008). Other courts applied the
modified categorical approach more liberally, finding that
prior convictions rested on facts that appeared nowhere in the
statute of conviction. See, e.g., United States v. Armstead, 467
F.3d 943, 947-48 (6th Cir. 2006); Vargas v. Dep’t of Home-
land Sec., 451 F.3d 1105, 1108-09 (10th Cir. 2006).

   In this circuit, after considerable waffling, we struck a mid-
dle course, interpreting Taylor and Shepard to permit resort
to the modified categorical approach to find generic facts that
are fairly encompassed within an element of the statute of
conviction—i.e., in both what the majority terms the “divisi-
ble statute” and “broad element” situation, see Bybee op. at
10593-95—but not when the generic element was entirely
10644        UNITED STATES v. AGUILA-MONTES DE OCA
missing. Navarro-Lopez v. Gonzales, 503 F.3d 1063, 1073
(9th Cir. 2007) (en banc).3 This approach required a connec-
tion between the generic fact to be found at sentencing and
the elements found in the prior proceeding, and so provided
assurance that facts mined from the record of conviction
would have been viewed by the parties to the prior proceeding
as material and thus worth contesting. See also Li v. Ashcroft,
389 F.3d 892, 900 (9th Cir. 2004) (Kozinski, J., concurring).

   This three-way split is gone. The majority strains mightily
to manufacture ambiguity in the jurisprudence of a few cir-
cuits, see Bybee op. at 10606-12, but the stark reality is that
since Nijhawan and Johnson, every circuit to examine the
issue has applied an approach consistent with those two cases’
pronouncements, the majority’s relegation of those pro-
nouncements to the “dicta” wastebasket notwithstanding.

   For example, the majority cites two Tenth Circuit cases
(from 2006 and 2007, respectively) as support for a fact-based
approach. See id. at 10610-11 & n.15. But those cases do not
allow a sentencing court to review non-element facts.4 More-
  3
     The majority, joined by Judge Rawlinson and her co-dissenters, sug-
gests that Navarro-Lopez precludes us from applying the modified cate-
gorical approach to broad-element statutes. See Bybee op. at 10594-95;
Rawlinson op. at 10684. That’s wrong. See Navarro-Lopez, 503 F.3d at
1073.
   4
     The 2007 case merely rejected a defendant’s argument that in calculat-
ing his criminal history category under the Sentencing Guidelines, the dis-
trict court should be prohibited from examining any documents not
permitted under Shepard. See United States v. Townley, 472 F.3d 1267,
1277 (10th Cir. 2007). In other words, Townley is not about the modified
categorical approach at all.
  The 2006 case, on the other hand, did use the modified categorical
approach to determine that a particular conviction under Colorado Revised
Statutes § 18-6-701 (for “induc[ing], aid[ing], or encourag[ing] a child to
violate any federal or state law, municipal or county ordinance, or court
order commits contributing to the delinquency of a minor”) constituted the
aggravated felony of sexual abuse of a minor. See Vargas v. Dep’t of
              UNITED STATES v. AGUILA-MONTES DE OCA                   10645
over, the majority overlooks later Tenth Circuit case law clari-
fying further that the modified categorical approach “does not
involve a subjective inquiry into the facts of the case, but
rather its purpose is to determine ‘which part of the statute
was charged against the defendant and, thus, which portion of
the statute to examine on its face.’ ” United States v. Charles,
576 F.3d 1060, 1067 (10th Cir. 2009). Indeed, in 2008 the
Tenth Circuit resolved an intra-circuit split that involved, at
times, cases that were “not always focused on the elements of
the prior conviction.” United States v. Zuniga-Soto, 527 F.3d
1110, 1121 (10th Cir. 2008). The Tenth Circuit resolved this
conflict by declaring that when determining whether a prior
conviction was for a “crime of violence,” thereby qualifying
the defendant for a sentencing enhancement, courts “must
consider only the statutory definition of the prior offense and
not the specific factual circumstances underlying the defen-
dant’s conviction.”5 Id.

Homeland Sec., 451 F.3d 1105, 1108-09 (10th Cir. 2006). As the majority
points out, the predicate offense (that the suspect allegedly induced the
minor to commit) “could be anything from jaywalking to murder.” Id. at
1109. What the majority omits, however, is that “the specific predicate
offense must be charged and proved as an element of the offense of con-
tributing to the delinquency of a minor.” Id. In other words, the statute is
divisible; as Vargas explained, “to convict a defendant of contributing to
the delinquency of a minor, the jury ‘necessarily ha[s] to find’ a specified
predicate offense that the defendant induced, aided, or encouraged the
child to violate.” Id. (quoting Taylor, 495 U.S. at 602) (alteration in origi-
nal). One element of the offense to which the Vargas defendant pleaded
guilty was that he had “induced, aided, or encouraged the minor” to
engage in “nonconsensual sexual contact,” in violation of Colorado
Revised Statutes § 18-3-404. Id. Vargas thus concluded—upon examina-
tion of only the elements of the crime of conviction—that the defendant
had been convicted of the generic crime of sexual abuse of a minor. See
id. The majority is thus left without support for its contention that the
Tenth Circuit applies the modified categorical approach to find non-
elemental facts.
   5
     The majority acknowledges that Zuniga-Soto adopted a “divisible-
statute-only rule,” but argues that its reach is circumscribed. Bybee op. at
10611 n.15. But even if that is true, no one can contest that the Tenth Cir-
cuit applies a “divisible-statute-only rule” in circumstances where the
majority would not.
10646        UNITED STATES v. AGUILA-MONTES DE OCA
   The majority similarly, and similarly erroneously, claims
support for its open-ended approach from a 2006 case from
the Sixth Circuit, United States v. Armstead, 467 F.3d 943,
947-48 (6th Cir. 2006). Bybee op. at 10608-12 & n.13. But in
United States v. Bartee, 529 F.3d 357 (6th Cir. 2008), the
Sixth Circuit rejected an argument that presaged the analysis
adopted by the majority.

   The criminal defendant in Bartee had been previously con-
victed of violating a statute that criminalizes “sexual contact
with another person . . . . under circumstances involving the
commission of any other felony.” Mich. Comp. Laws Ann.
§ 750.520c(1)(c); see Bartee, 529 F.3d at 360. The informa-
tion to which the defendant had pleaded guilty identified the
“other felony” as “solicitation of a minor for immoral pur-
poses.” Id. The information even identified the individual
with whom the defendant had sexual contact while soliciting
a minor for immoral purposes as “Angela,” and there was no
dispute in Bartee that Angela was 15 years old. Id. at 360-61.
The Government conceded that the defendant’s conviction for
criminal sexual contact lacked the federal generic crime’s ele-
ment of contact with a minor, but urged the court to “use
‘common sense’ to infer that since the defendant had sexual
contact with Angela ‘while’ soliciting a minor, Angela must
have been that minor and, therefore, the sexual contact must
have been with a minor.” Id. at 361.

  The Sixth Circuit emphatically rejected the Government’s
argument. Although it recognized that “this [inference]
appears to have been the case factually,” the court agreed
“with defendant that, categorically speaking, the conviction
did not necessarily require proof of sexual contact with a
minor.” Id. Bartee in fact criticized the district court for per-
mitting “facts [to] invade[ ] [its] analysis.” Id.6
  6
   Subsequent panels of the Sixth Circuit have adhered to Bartee’s
approach, maintaining that the modified categorical approach is only
appropriate in the divisible statute situation and disavowing earlier Sixth
Circuit cases indicating otherwise. See United States v. Young, 580 F.3d
373, 380 n.8 (6th Cir. 2009); see also Kellermann v. Holder, 592 F.3d 700,
703 (6th Cir. 2010).
              UNITED STATES v. AGUILA-MONTES DE OCA                  10647
   Some other examples: Citing a 2004 case, the majority
claims that the Third Circuit’s approach is “ambiguous.”
Bybee op. at 10611-12 & n.16. Whether or not that is a fair
characterization of the Third Circuit case cited,7 the Third Cir-
cuit now consistently applies the divisible statute approach.
Jean-Louis v. Attorney General of the United States, 582 F.3d
462 (3d Cir. 2009), summarized that approach:

      Where a statute of conviction contains disjunctive
      elements, some of which are sufficient for conviction
      of the federal offense and others of which are not,
      we have departed from a strict categorical approach.
      In such a case, we have conducted a limited factual
      inquiry, examining the record of conviction for the
      narrow purpose of determining the specific subpart
      under which the defendant was convicted.

Id. at 466; see also Thomas v. Att’y Gen. of U.S., 625 F.3d
134, 143-47 (3d Cir. 2010); United States v. Stinson, 592 F.3d
460, 462 (3d Cir. 2010); United States v. Johnson, 587 F.3d
203, 208, 214 (3d Cir. 2009).
  7
    It is not. Knapik v. Ashcroft, 384 F.3d 84, 92 n.8 (3d Cir. 2004), cited
by the majority for its “ambiguous” label, principally addressed a different
problem. Specifically, Knapik held (as Nijhawan did later) that the modi-
fied categorical approach does not apply where a statute requires an
inquiry into a fact underlying the prior conviction. See also Nijhawan, 523
F.3d at 391-92, aff’d, 129 S. Ct. 2304. As to the problem before us,
Knapik indicated agreement with the “divisible statute” approach. See 384
F.3d at 92 n.8. The case on which the Knapik relied, Singh v. Ashcroft, 383
F.3d 144 (3d Cir. 2003), refused to apply the modified categorical
approach to determine whether the alien had been convicted of the aggra-
vated felony of “sexual abuse of a minor,” 8 U.S.C. § 1101(a)(43)(A).
Singh explained that although the record was quite clear that the victim
“was under sixteen years of age,” 383 F.3d at 147, “a finding of the age
of the victim [was] not required for conviction” under the state statute, and
therefore the conviction could not be considered an aggravated felony. Id.
at 153.
10648          UNITED STATES v. AGUILA-MONTES DE OCA
   The majority similarly, and incorrectly, describes the state
of the law in the Second and Eleventh Circuits as “ambigu-
ous.” Bybee op. at 10611-12 & nn. 15 & 17. Not so. Both the
Second8 and Eleventh9 Circuit restrict the modified categori-
cal approach to the divisible statute situation. The majority’s
attempt to muddy the Seventh Circuit’s jurisprudence is simi-
larly unavailing, as that circuit also refuses to apply the modi-
fied categorical approach unless the statute is divisible.10 See
   8
     See, e.g., Lanferman v. Bd. of Immigration Appeals, 576 F.3d 84, 88-
89 (2d Cir. 2009) (per curiam) (“The modified categorical approach calls
for a two-step inquiry: first, we determine if the statute is divisible, such
that some categories of proscribed conduct render an alien removable and
some do not; second, we consult the record of conviction to ascertain the
category of conduct of which the alien was convicted.” (quotation marks
omitted)); United States v. Mills, 570 F.3d 508, 511 (2d Cir. 2009) (per
curiam); Hoodho v. Holder, 558 F.3d 184, 189 (2d Cir. 2008); Martinez
v. Mukasey, 551 F.3d 113, 120 (2d Cir. 2008); Gertsenshteyn v. U.S. Dep’t
of Justice, 544 F.3d 137, 143 (2d Cir. 2008) (same). In fact, Judge Bybee
previously wrote that “[t]he Second . . . Circuit[ ] appear[s] to require that
the statute be divisible; that is, the statute of conviction contain at least one
subsection that meets the generic definition, even if another section would
not satisfy the definition.” Aguilar-Turcios v. Holder, 582 F.3d 1093, 1109
n.8 (9th Cir. 2009) (Bybee, J., dissenting). The Second Circuit has not
changed its rule since Aguilar-Turcios was published.
   9
     See United States v. Palomino Garcia, 606 F.3d 1317, 1336-37 (11th
Cir. 2010) (“[W]hen the law under which a defendant has been convicted
contains different statutory phrases—some of which require the use of
force and some of which do not—the judgment is ambiguous and we
apply a ‘modified categorical approach.’ Under this approach, a court may
determine which statutory phrase was the basis for the conviction by con-
sulting a narrow universe of ‘Shepard documents.’ ” (citations omitted)).
   10
      The majority maintains that United States v. Fife, 624 F.3d 441 (7th
Cir. 2010) shows that the Seventh Circuit has wavered from its divisible-
statute-only rule by holding that an Illinois statute that states that “[a] per-
son commits armed violence when, while armed with a dangerous
weapon, he commits any felony defined by Illinois Law, except [various
enumerated crimes]” is a divisible statute. 720 Ill. Comp. Stat. 5/33A-2(a)
(2007). The majority argues that, “in our terminology [Fife] defined
‘divisible statute’ in a manner that would encompass missing element stat-
utes.” Bybee op. at 10608. That’s wrong. The Illinois crime of “armed vio-
lence” has two elements: (1) while armed with a dangerous weapon, the
              UNITED STATES v. AGUILA-MONTES DE OCA                    10649
United States v. Sonnenberg, 628 F.3d 361, 367 (7th Cir.
2010) (refusing to apply the modified categorical approach to
the statute at issue, as it “simply was not drafted so as to be
divisible in th[e] [relevant] manner,” and even though the
conduct underlying the conviction was clear); United States v.
Woods, 576 F.3d 400, 406 (7th Cir. 2009); United States v.
Smith, 544 F.3d 781, 786-87 (7th Cir. 2008).

   The final count: All of our sister circuits (except for the
District of Columbia Circuit, which apparently has had no
occasion to weigh in on whether the modified categorical
approach applies beyond the divisible statute context11) now
apply the modified categorical approach only to divisible stat-
utes.12 By overruling Navarro-Lopez, our circuit becomes the
only one to expand the scope of our modified categorical
inquiries in the wake of the Supreme Court’s recent, lucid
direction that we narrowly restrict them.

defendant (2) commits any felony under Illinois law, with a few enumer-
ated exceptions. See 720 Ill. Comp. Stat. 5/33A-2(a). It is true that the stat-
ute does not incorporate a list of the state-law felonies that would meet the
second element. But there is no need, as a comprehensive list of those
qualifying crimes was readily ascertainable by referencing the rest of the
state-law code. As Fife pointed out, “[t]he point is that the statute itself is
‘divisible’—that is, it expressly identifies several ways in which a viola-
tion may occur.” Fife, 624 F.3d at 446 (citation omitted).
   11
      There is good reason to think that the District of Columbia Circuit
would not adopt the “theory of the case” approach advocated by the
majority. See, e.g., In re Sealed Case, 548 F.3d 1085, 1091 (D.C. Cir.
2008) (“[U]nder Shepard the question is not what [the defendant] proba-
bly pled to, but what he necessarily pled to.”).
   12
      The majority acknowledges that this is the rule in the First, Fourth,
Fifth, and Eighth circuits. See United States v. Giggey (Giggey I), 551
F.3d 27, 40 (1st Cir. 2008) (en banc); see also United States v. Giggey
(Giggey II), 589 F.3d 38, 41-42 (1st Cir. 2009); United States v. Rivers,
595 F.3d 558, 564 (4th Cir. 2010); United States v. Hughes, 602 F.3d 669,
676 (5th Cir. 2010); United States v. Gonzalez-Terrazas, 529 F.3d 293,
297-98 (5th Cir. 2008); United States v. Ossana, 638 F.3d 895, 904 (8th
Cir. 2011); United States v. Webster, 636 F.3d 916, 919 (8th Cir. 2011);
United States v. Boaz, 558 F.3d 800, 808 (8th Cir. 2009).
10650         UNITED STATES v. AGUILA-MONTES DE OCA
                                     II.

   Even were we free to ignore the more recent Supreme
Court cases—and of course we are not—the majority could
not adopt the rule that the modified categorical approach is
available to find any facts the jury “must have found.” Bybee
op. at 10613. Taylor and Shepard simply do not admit of that
interpretation.

                                     A.

   Taylor considered a conviction under a state burglary stat-
ute.13 495 U.S. at 578 n.1. The Court first concluded that
crimes described by federal recidivism statutes must be under-
stood generically—that is, as describing uniform elements
rather than the elements defined by each state’s law. Id. at
592. After defining the generic crime of burglary, Taylor
turned to the problem of determining whether a particular
state conviction was for the generic, federally-defined crime
—here and in Taylor, the crime of burglary. Framing the
choice of approaches to this problem as “whether the sentenc-
ing court . . . must look only to the statutory definitions of the
prior offenses, or whether the court may consider other evi-
dence concerning the defendant’s prior crimes,” Taylor
adopted the then-uniform position of the courts of appeals,
that courts must look “only to the statutory definition[ ].” Id.
at 600 (citing, inter alia, United States v. Chatman, 869 F.2d
525, 529 (9th Cir. 1989), and United States v. Sherbondy, 865
F.2d 996, 1006-10 (9th Cir. 1988)).

  Taylor then directly addressed the question before us today:
How do we match a prior state conviction to the crime cov-
  13
    As in every modified categorical case that the Supreme Court has con-
sidered, the statute at issue in Taylor was divisible in the relevant respect:
Missouri had a number of burglary statutes, each of which listed different
categories of locations which, if entered, could support a burglary convic-
tion. See 495 U.S. at 578 n.1.
              UNITED STATES v. AGUILA-MONTES DE OCA                  10651
ered by a federal recidivism statute where the state conviction
was under a statute that prohibits both conduct covered by the
federal statute and other conduct that does not count for fed-
eral purposes. In that circumstance, Taylor permitted federal
courts and agencies to go beyond consulting the state statu-
tory definition, but only in “a narrow range of cases where a
jury was actually required to find all the elements of [the]
generic [crime].” Id. at 602 (emphasis added).

   A jury is only “required” to find whether, on the facts
before it, the elements of the crime charged have been proven.
Other factual circumstances surrounding the crime—if it was
a dark and stormy night, whether the postman actually rang
twice, that the defendant wore a scarlet kimono, whether
defendant harmed the victim using a gun or a blunt object,
that a note with the word “moor” was found—may be central,
even essential, considerations for the jury in determining what
actually happened, as any reader of Sherlock Holmes stories
or Agatha Christie novels knows. Still, while “a jury in a fed-
eral criminal case cannot convict unless it unanimously finds
that the Government has proved each element,” the jury need
not “decide unanimously which of several possible sets of
underlying brute facts make up a particular element, say,
which of several possible means the defendant used to com-
mit an element of the crime.” Richardson v. United States,
526 U.S. 813, 817 (1999).14 Because juries are never “re-
quired” to find anything other than elements of the crime as
set out in the pertinent statute, the fact-based rule the majority
adopts today is at odds with Taylor.
  14
     State juries need not agree on non-element facts. See Schad v. Ari-
zona, 501 U.S. 624, 631-32 (1991) (plurality op.) (“[D]ifferent jurors may
be persuaded by different pieces of evidence, even when they agree upon
the bottom line. Plainly there is no general requirement that the jury reach
agreement on the preliminary factual issues which underlie the verdict.”
(citation and quotation marks omitted); Schad, 501 U.S. at 649 (Scalia, J.,
concurring) (“[I]t has long been the general rule that when a single crime
can be committed in various ways, jurors need not agree upon the mode
of commission.”)).
10652        UNITED STATES v. AGUILA-MONTES DE OCA
   The majority’s approach is no more consistent with Shep-
ard’s more specific instructions for applying the modified cat-
egorical approach to guilty pleas. See 544 U.S. at 16.
Shepard, like this case, considered a guilty plea under a divis-
ible, non-generic burglary statute. Id. Translating Taylor’s
“actually required” standard to the plea context, Shepard held
that the modified categorical approach is available only to
find facts that were “necessarily admitted” in the prior pro-
ceeding. Id. Disapproving a standard strikingly similar to the
one the majority adopts in this case, Shepard declared off-
limits factual determinations “about what the defendant and
state judge must have understood as the factual basis of the
prior plea.” Id. at 25 (plurality op.) (emphasis added). Shep-
ard also emphasized that no matter the likelihood in light of
the plausible theories apparent from the record that a convic-
tion rested on generic facts, that likelihood could not satisfy
Taylor’s “demand for certainty.” Id. at 21-22 (majority op.).

   Crucially, Shepard rejected an alternate, factual approach
even where, as was the case in Shepard itself, “the records of
the prior convictions . . . are in each instance free from any
inconsistent, competing evidence on the pivotal issue of fact
separating generic from nongeneric burglary.” Id. at 22. The
plurality15 portion of the opinion in Shepard explained that it
was “limit[ing] the scope of judicial factfinding on the dis-
puted generic character of a prior plea” in order “to avoid
serious risks of unconstitutionality” presented by the need—in
light of the intervening decision in Apprendi v. New Jersey,
530 U.S. 466 (2000), discussed in more detail below—for a
jury to find “any disputed fact essential to increas[ing] the
ceiling of a potential sentence.” Shepard, 544 U.S. at 25-26.
  15
     Justice Thomas concurred in all of Shepard except its discussion of
Apprendi. He would have gone further, declaring that in light of Apprendi
v. New Jersey, 530 U.S. 466 (2000), any judicial factfinding—including
that permitted by Taylor and Almendarez-Torres v. United States, 523
U.S. 224 (1998)—“would not give rise to constitutional doubt . . . . It
would give rise to constitutional error.” Shepard, 544 U.S. at 28 (Thomas,
J., concurring).
            UNITED STATES v. AGUILA-MONTES DE OCA          10653
  In short, Shepard, like Taylor, permits application of the
modified categorical approach only when a prior conviction
can be said as a matter of law to have rested on generic ele-
ments found by a jury or admitted by the defendant. No infer-
ences from the factual context are allowed.

                               B.

   The majority’s fact-based approach, limited though it pur-
ports to be, just cannot be squared with Taylor or Shepard, let
alone with Nijhawan and Johnson.

   According to the majority, sentencing courts need not stick
to what the trier of fact was legally required to find, or the
defendant was legally required to admit; they are free to
determine what must have been found or admitted, in light of
the “prosecutorial theory of the case.” Bybee op. at 10615. As
the majority concedes, its approach authorizes sentencing
courts to enhance sentences based on factual inferences con-
cerning the prior conviction.

   The majority’s own examples show why this formulation
flies in the face of Taylor and Shepard. Positing a hypotheti-
cal aggravated assault statute with only one element, harmful
contact, the majority asserts that a sentencing court could use
the modified categorical approach to find that, “given the
facts put forward by the government, the jury was ‘required’
to find that the defendant used a gun,” id., if the record
includes “an indictment alleging that the defendant used a gun
to inflict harmful contact on a victim from 200 feet away.” Id.
at 51. This allegation alone, we are told, would establish that
“the factfinder was actually required to find the facts that sat-
isfy the elements of generic aggravated assault.” Id.

   Again, not so. The majority’s example seems to assume
that where an indictment alleges a fact not essential to the
conviction—like the fact that a gun was used, when the stat-
ute is violated by any harmful contact—the jury must find that
10654      UNITED STATES v. AGUILA-MONTES DE OCA
fact to convict. That’s wrong. Although state law may impose
additional requirements, the federal constitution requires only
that juries agree as to elements of the crime, and juries are
generally free to disagree as to means by which the defendant
committed a particular element. See Richardson, 526 U.S. at
817 (“[A] federal jury need not always decide unanimously
. . . which of several possible means the defendant used to
commit an element of the crime.”); Schad, 501 U.S. at 631-32
(plurality op.); United States v. Hofus, 598 F.3d 1171, 1176-
77 (9th Cir. 2010) (holding that the jury did not need to agree
as to which particular act of the defendant was a “substantial
step” toward the commission of a crime sufficient to find the
defendant guilty of attempt).

   So, to work, the majority’s “theory of the case” thesis must
depend on an antecedent inference—namely, that no evidence
supporting any other theory of harm was ever presented to or
could have been inferred by the factfinder. And that is a ques-
tion of fact. Consequently, and despite its protestations to the
contrary, the majority’s approach does permit a factual
inquiry—specifically, an inquiry into what the participants in
the prior proceeding must have been thinking and doing.
What is the standard of proof for this factual inquiry, accord-
ing to the majority? Apparently, before enhancing a defen-
dant’s sentence, the judge need only be “confident” that the
factfinder in the prior proceeding was “required” to find a fact
that it was not actually required to find. See Bybee op. 10615.

   The Shepard majority in no uncertain terms forbade the
majority’s fact-lite “theory of the case” approach. Shepard
recognized the logic underlying that approach:

    If the transcript of a jury trial showed testimony
    about a building break, one could say that the jury’s
    verdict rested on a finding to that effect. If the trial
    record showed no evidence of felonious entrance to
    anything but a building or structure, the odds that the
            UNITED STATES v. AGUILA-MONTES DE OCA          10655
    offense actually committed was generic burglary
    would be a turf accountant’s dream.
544 U.S. at 22. But Shepard was emphatic that despite its
common-sense appeal, this fact-based investigation would be
“a menace to Taylor” and would overstep the “limitation [at]
the heart of [that] decision.” Id. at 22-23.

   Indeed, Taylor expressly rejected basing any inferences on
the “theory or theories of the case” presented to the factfinder:

    In some cases, the indictment or other charging
    paper might reveal the theory or theories of the case
    presented to the jury. In other cases, however, only
    the Government’s actual proof at trial would indicate
    whether the defendant’s conduct constituted generic
    burglary. Would the Government be permitted to
    introduce the trial transcript before the sentencing
    court, or if no transcript is available, present the tes-
    timony of witnesses? Could the defense present wit-
    nesses of its own and argue that the jury might have
    returned a guilty verdict on some theory that did not
    require a finding that the defendant committed
    generic burglary?

Taylor, 495 U.S. at 601. As this passage indicates, Taylor’s
rule—that the sentencing court can “look only to the fact of
conviction and the statutory definition of the prior offense,”
id. at 602—was based on the same practical and constitutional
difficulties that the majority holds we can ignore, so long as
we do so with “confidence.”

   Taylor and Shepard’s square rejection of the majority’s
“theory of the case” approach is reason enough to cast it
away, even if one manages somehow to put aside Nijhawan
and Johnson. But, digging deeper, it becomes apparent that
several of the reasons that Taylor and Shepard gave for reject-
ing any factual approach apply equally to the majority’s pur-
10656         UNITED STATES v. AGUILA-MONTES DE OCA
portedly modest proposal: The majority’s “theory of the case”
factual analysis will lead to routine violations of the Sixth
Amendment right to trial by jury, as articulated in Apprendi;
will create massive practical difficulties; and will subject
defendants who plead guilty to unfair and unintended conse-
quences.

                                     1.

   The majority’s fact-based approach entirely disregards an
underlying, essential premise of Shepard—that strict adher-
ence to the Taylor rule is required to avoid “serious risks of
unconstitutionality” in light of the Sixth Amendment rule
announced in Apprendi v. New Jersey, 530 U.S. 466 (2000).
Shepard’s concern was directly put: “If the sentencing court
were to conclude, from its own review of the record, that the
defendant [who was convicted under a nongeneric burglary
statute] actually committed a generic burglary, could the
defendant challenge this conclusion as abridging his right to
a jury trial?” 544 U.S. at 24 (plurality op.) (quoting Taylor,
495 U.S. at 601) (alterations in original). The majority’s fac-
tual approach only exacerbates this concern.

   The Sixth and Fourteenth Amendments guarantee the right
of criminal defendants to have any fact that increases the stat-
utory maximum sentence submitted to a jury and proved
beyond a reasonable doubt.16 Apprendi, 530 U.S. at 490.
   16
      Aguila-Montes’ sentence was increased under the U.S. Sentencing
Guidelines on the basis of his prior conviction, but the applicable statutory
maximum was not increased by the district court’s fact-finding. If the
majority had confined its discussion to the Guidelines, therefore, this case
would not trigger any Sixth Amendment concern. See United States v.
Booker, 543 U.S. 220, 232 (2005). But the majority opinion purports to
enunciate new standards for the application of the modified categorical
approach generally, see Bybee op. at 10589 (“[O]ur conclusion . . . will
have wide repercussions beyond the limited issue in this case.”), and sev-
eral federal statutes subject to the categorical approach do impose higher
maximum penalties upon a finding of a qualifying prior conviction. See,
              UNITED STATES v. AGUILA-MONTES DE OCA                  10657
Before Apprendi, Almendarez-Torres v. United States, 523
U.S. 224 (1998), had held that the fact of recidivism was a
sentencing factor, rather than an element, and therefore did
not have to be alleged in an indictment or proved to a jury.
See id. at 226-27. To preserve Almendarez-Torres, Apprendi
retained, albeit with some hesitation, one “narrow exception”
to the general Sixth Amendment rule, holding that “the fact
of a prior conviction” is not subject to the same constitutional
safeguards that apply to other facts that increase a sentencing
range. Apprendi, 530 U.S. at 490. Accordingly, applications
of the modified categorical approach that increase the maxi-
mum sentence are permissible under Apprendi, but only if the
sentencing court confines itself to finding “the fact of a prior
conviction.” Id.

  Apprendi did not suggest that finding facts about a prior
conviction was permissible; the exception was limited by its

e.g., United States v. Strickland, 601 F.3d 963, 967 (9th Cir. 2010) (en
banc) (applying 18 U.S.C. § 2252A(b)); United States v. Garcia-Cardenas,
555 F.3d 1049, 1051 (9th Cir. 2009) (8 U.S.C. § 1326(b)); United States
v. Durham, 464 F.3d 976, 986-87 (9th Cir. 2006) (21 U.S.C. § 844(a)).
Apprendi constrains the application of the modified categorical approach
under those statutes.
   Additionally, while the Apprendi concern does not apply to all Taylor
applications, the same federal statutory definitions do apply in various
contexts, and the Supreme Court has never countenanced affording differ-
ent meaning to the same words in different contexts. For example, an alien
is deportable under 8 U.S.C. § 1227(a)(2)(A)(iii) (in conjunction with 8
U.S.C. § 1101(a)(43)(F)) if convicted of a “crime of violence,” which is
defined in 18 U.S.C. § 16(a) to include “an offense that has as an element
the use, attempted use, or threatened use of physical force against the per-
son or property of another.” That same definition appears in the Armed
Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(i), which provides for
enhanced sentences for certain defendants previously convicted of a “vio-
lent felony.” See also Leocal, 543 U.S. at 6-7 (explaining how the term
“crime of violence” in 8 U.S.C. § 16, has “been incorporated into a variety
of statutory provisions, both criminal and noncriminal” (footnote omit-
ted)).
10658       UNITED STATES v. AGUILA-MONTES DE OCA
terms to the fact of a prior conviction. Moreover, several
aspects of Apprendi’s treatment of Almendarez-Torres rein-
force that this exception, like the modified categorical
approach, is indeed “narrow,” and meant to remain so. Id.

   First, Apprendi acknowledged that Almendarez-Torres is in
significant tension with its holding, calling Almendarez-
Torres “at best an exceptional departure from . . . historic
practice” and declaring that “it is arguable that Almendarez-
Torres was incorrectly decided.” Id. at 487, 489. Second,
Apprendi signaled that it only tolerated the continued vitality
of Almendarez-Torres on its “unique facts,” id. at 490, where
the defendant had conceded that his prior convictions were
categorical aggravated felonies. See Almendarez-Torres, 523
U.S. at 227. As Apprendi explained:

    Both the certainty that procedural safeguards
    attached to any “fact” of prior conviction, and the
    reality that Almendarez-Torres did not challenge the
    accuracy of that “fact” in his case, mitigated the due
    process and Sixth Amendment concerns otherwise
    implicated in allowing a judge to determine a “fact”
    increasing punishment beyond the maximum of the
    statutory range.
530 U.S. at 488. Third, by thrice placing in quotation marks
the word “fact” in its discussion of the Almendarez-Torres
exception, Apprendi indicated that the fact of a prior convic-
tion is so different in kind from other facts that it can scarcely
be so called. See id. Criminal convictions are accompanied by
sufficient “procedural safeguards” that the fact of a prior con-
viction attains a level of “certainty” that other facts do not,
and therefore merits special treatment. Id.; see also Shepard,
544 U.S. at 21-22 (rejecting the Government’s argument that
sentencing courts should be permitted to examine police
reports “free from any inconsistent, competing evidence on
the pivotal issue of fact” because they do not satisfy “Taylor’s
demand for certainty”); Wilson v. Knowles, 638 F.3d 1213,
            UNITED STATES v. AGUILA-MONTES DE OCA          10659
1215 (9th Cir. 2011) (“It would be unreasonable to read
Apprendi as allowing a sentencing judge to find the kinds of
disputed facts at issue here—such as the extent of the victim’s
injuries and how the accident occurred. These are not histori-
cal, judicially noticeable facts. . . . [and] Wilson did not have
any reason to contest these alleged facts when he was con-
victed in 1993.” (citations and footnote omitted)); United
States v. Von Brown, 417 F.3d 1077, 1079 (9th Cir. 2005) (per
curiam) (“[T]he categorical and modified categorical analyses
. . . prohibit inquiry into the facts underlying a prior convic-
tion. . . . When [these] approach[es] [are] followed, the cate-
gorization of a prior conviction as a ‘violent felony’ or a
‘crime of violence’ is a legal question, not a factual question
coming within the purview of Apprendi, Blakely, and
Booker.”).

   The majority’s approach permits factfinding that goes well
beyond Apprendi’s “narrow” exception for the “fact of a prior
conviction,” and so does not meet the “certainty” requirement
that justifies the exception. As explained in Part III, the
majority extends the Almendarez-Torres exception to
instances in which the “procedural safeguards” that undergird
that exception are flimsy or entirely absent. By doing so, the
majority countenances the violation of the Sixth Amendment
rights of criminal defendants.

                               2.

   As Taylor observed, determining from a record of convic-
tion what factual theories and arguments were advanced in the
prior proceeding poses a “daunting” practical difficulty. 495
U.S. at 601. In only “some cases” will “the indictment or
other charging paper . . . reveal the theory or theories of the
case presented to the jury”; other cases would require resort
to “the Government’s actual proof at trial” to make this deter-
mination. Id. But because Shepard did not include the trial
transcript in its list of “records of the convicting court” that
are properly considered under the modified categorical
10660         UNITED STATES v. AGUILA-MONTES DE OCA
approach, 544 U.S. at 20-23, it may not be consulted. See also
Taylor, 495 U.S. at 601; United States v. Espinoza-Morales,
621 F.3d 1141, 1152 (9th Cir. 2010).

   Even in the relatively few cases that go to trial,17 the record
of a prior conviction itself will often present an incomplete or
inaccurate picture of what was argued and disputed in the pro-
ceeding underlying the conviction. See Taylor, 495 U.S. at
601. For example, a charging document may, but may not,
outline the prosecution’s theory in a manner that contains
details that are not essential to the conviction but that fit the
federal recidivism statute. When the charging document
alleges non-elemental facts, a subsequent jury verdict of
guilty does not mean that the jury found those non-elements
established. And if the defendant has “overwhelming evi-
dence” to dispute an alleged non-elemental fact, he may have
reasonably chosen not to present it to the jury, as it “would
have been a waste of time and probably excluded as irrele-
vant, since [the evidence about that fact] was not an element
of the offense for which he was being tried.” Li, 389 F.3d at
900 (Kozinski, J., concurring).

   Additionally, a defendant’s contrary theory of the case will
rarely, if ever, appear from the records of conviction. A ques-
tion the majority does not address is whether the defendant
would be able to introduce his own evidence to show that the
   17
      According to the Bureau of Justice Statistics, over 95 percent of crimi-
nal convictions obtained in United States district courts in 2005 (the most
recent year for which statistics are available) were the result of guilty
pleas. See Mark Motivans, Federal Justice Statistics, 2005, Bureau of Just.
Stat. Bull. (U.S. Dep’t of Justice, Washington, D.C.), Sept. 2008, at 5,
available at http://bjs.ojp.usdoj.gov/content/pub/pdf/fjs05.pdf. Similarly,
in 2006, 95 percent of convictions of state-court felony defendants in the
seventy-five largest U.S. counties were by guilty plea. See Thomas H.
Cohen & Tracey Kyckelhahn, Felony Defendants in Large Urban Coun-
ties, 2006, Bureau of Just. Stat. Bull. (U.S. Dep’t of Justice, Washington,
D.C.), May 2010, at 11, available at http://bjs.ojp.usdoj.gov/content/pub/
pdf/fdluc06.pdf.
              UNITED STATES v. AGUILA-MONTES DE OCA                  10661
jury could have convicted (or he could have pleaded guilty)
on an alternate theory. Due process would likely dictate that
he have that opportunity, see United States v. Petty, 982 F.2d
1365, 1369 (9th Cir.), amended by 992 F.2d 1015 (9th Cir.
1993), but this would lead the district court into the very fact-
finding Taylor sought to avoid. See Taylor, 495 U.S. at 601
(“Could the defense present witnesses . . . and argue that the
jury might have returned a guilty verdict on some theory that
did not require a finding that the defendant committed [the]
generic [crime]?”). Even if this opportunity is afforded, how-
ever, defendants will nearly always be at a disadvantage vis-
a-vis the prosecutor in arguing what theories of the case the
jury (or judge) could have accepted. Because defendants have
no burden in criminal cases, they never have an obligation to
convince anyone of anything, and so may have opted not to
introduce any evidence into the record. Sentencing courts are
thus left to conduct their factual inquiry into what “must
have” happened in the prior proceeding based on records that,
at best, tell only part of the story.18

   Moreover, although the majority focuses on convictions
after trial, in practice the overwhelming majority of modified
  18
     This is not the only way in which the majority’s approach effectively
serves as a one-way ratchet that always favors the government. The
Supreme Court has expressly foreclosed the possibility that defendants
could introduce evidence demonstrating that their particular convictions
for crimes that are categorical matches for the generic crime did not fit the
essential categorical elements—for example, that though most aggravated
assaults involve violence, their particular conviction did not. See James,
550 U.S. at 208 (“[The categorical approach does not require] that every
conceivable factual offense covered by a statute . . . necessarily present a
serious potential risk of injury before the offense can be deemed a violent
felony . . . . Rather, the proper inquiry is whether the conduct encom-
passed by the elements of the offense, in the ordinary case, presents a seri-
ous potential risk of injury to another.” (citation omitted)). The majority
permits sentencing courts to go beyond the elements of the prior crime of
conviction in order to expand the crimes qualifying for recidivist enhance-
ments, but under James, those same courts may not go beyond the ele-
ments when doing so would benefit defendants.
10662       UNITED STATES v. AGUILA-MONTES DE OCA
categorical inquiries will consider convictions entered pursu-
ant to a guilty plea, not trial. The “practical difficulties” posed
by the majority’s approach when applied to guilty pleas are,
if anything, more “daunting” than when applied to convic-
tions after trial. Taylor, 495 U.S. at 600.

   The majority’s limited discussion of the vastly prevalent
plea context takes off from the premise that “[w]hen a defen-
dant pleads guilty to a count, he admits the factual allegations
stated in that count.” Bybee op. at 10631. Once more, the
majority is wrong.

   For decades, our case law has been clear: “We have
declined to treat ‘guilty pleas as admitting factual allegations
in the indictment not essential to the government’s proof of
the offense.’ ” United States v. Forrester, 616 F.3d 929, 945
(9th Cir. 2010) (quoting United States v. Cazares, 121 F.3d
1241, 1247 (9th Cir. 1997)). “Any other rule,” Cazares
explained, “would be inconsistent with the rationale underly-
ing these decisions that ‘[t]he effect [of a guilty plea] is the
same as if [the defendant] had been tried before a jury and had
been found guilty on evidence covering all of the material
facts.’ ” 121 F.3d at 1247 (quoting United States v. Davis, 452
F.2d 577, 578 (9th Cir. 1971) (per curiam) (all but first alter-
ation in original)). In Cazares and Forrester, we held that
non-elemental facts recited in an indictment and a signed plea
agreement are not admitted. See Forrester, 616 F.3d at 946;
accord Malta-Espinoza v. Gonzales, 478 F.3d 1080, 1082 n.3
(9th Cir. 2007) (“[A] plea of guilty admits only the elements
of the charge necessary for a conviction.”); United States v.
Thomas, 355 F.3d 1191, 1196-98 (9th Cir. 2004); 5 Wayne R.
LaFave et al., Criminal Procedure § 21.4(f) n.171 (3d ed.
2007 & Supp. 2010) (“Though there is some authority that a
plea of guilty also admits factual allegations in the indictment
not essential to the government’s proof, the Cazares court
wisely rejected that view as ‘inconsistent with Rule 11.’ ”
(citations omitted)); see also Bargas v. Burns, 179 F.3d 1207,
1216 n.6 (9th Cir. 1999) (“We have repeatedly held that lan-
              UNITED STATES v. AGUILA-MONTES DE OCA                   10663
guage [in an indictment] that describes elements beyond what
is required under [the] statute is surplusage and need not be
proved at trial.”).19

   So, in federal court, a defendant pleading guilty is only
required to admit the elements of the offense, including speci-
fying one or another of any alternative elements. Under our
cases, then, an attorney advising his client about whether he
should attempt to correct erroneous or disputed non-elemental
facts contained in a plea agreement or indictment would be
perfectly justified in assuring his client that there is simply no
need to correct those misstatements of fact. Not only are they
by definition irrelevant to guilt or innocence, but they are also
not admitted by a guilty plea, standing alone. In this circum-
stance, there is little to gain by squabbling over irrelevant
facts, and perhaps much to lose, such as the prosecutor’s
goodwill or the sentencing judge’s perception that the defen-
dant has accepted responsibility for his actions.20
  19
      The only circumstance in which a defendant pleading guilty admits
non-elemental facts is if he does so explicitly during the Rule 11 colloquy.
See Forrester, 616 F.3d at 946; Cazares, 121 F.3d at 1247-48 (“[T]o attri-
bute to a defendant an admission which was never subject to a plea collo-
quy under Fed. R. Crim. P. 11 would undermine the rule’s prophylactic
purposes. . . . The appropriate course is . . . for the government at the plea
colloquy to seek an explicit admission of any unlawful conduct which it
seeks to attribute to the defendant.”).
   20
      Under the federal Sentencing Guidelines, defendants’ recommended
sentences are lowered if they “accept responsibility” for their crimes.
U.S.S.G. § 3E1.1; but see United States v. Green, 346 F. Supp. 2d 259,
271 (D. Mass. 2004) (“Under the Guidelines, an offender is eligible for a
discount on his sentence if he ‘accepts responsibility’ for his crime. Actu-
ally, this discount has nothing whatsoever to do with true acceptance of
responsibility for one’s acts. . . . What we mean by acceptance of responsi-
bility is simply the discount offered for pleading guilty (earlier is better),
thus saving the Department [of Justice] the trouble, expense, and uncer-
tainty of a jury trial.”) (footnotes omitted), aff’d in part and vacated in
part sub nom., United States v. Yeje-Cabrera, 426 F.3d 64 (1st Cir. 2005)
(vacating in light of United States v. Booker, 543 U.S. 220 (2005)).
10664      UNITED STATES v. AGUILA-MONTES DE OCA
   In state courts—which, of course, handle the majority of
criminal prosecutions—whether a guilty plea admits non-
elemental facts varies by jurisdiction. Compare State v. Kap-
pelman, 986 P.2d 603, 605 (Or. Ct. App. 1999) (holding that
defendant’s guilty plea “was not an admission of any facts
that went beyond the essential elements of the charge”) with
Wallace v. State, 308 S.W.3d 283, 286-87 (Mo. Ct. App.
2010) (“A plea of guilty is an admission as to the facts alleged
in the information.” (citation and quotation marks omitted)).
The majority, despite its purported concern for uniformity,
adds an additional layer of disuniformity in the application of
the modified categorical approach, contingent on each state’s
procedural rules regarding whether non-elemental facts are
admitted by a guilty plea.

   In sum, the majority’s inquiry, extending to non-elemental
facts, goes beyond asking what the defendant necessarily
admitted, as Shepard commands. Instead, it embarks on a
fact-mining inquiry that is without support in federal case law
and ignores the procedural niceties applicable in various state
courts.

                               3.

   Finally, application of the majority’s “theory of the case”
approach to guilty plea convictions, in particular, bears out
“the unfairness of a factual approach.” Taylor, 495 U.S. at
601.

   Defendants often plead, as part of plea “deals” with the
prosecution, to less serious crimes than originally charged.
See, e.g., Ellis v. U.S. Dist. Court for the W. Dist. of Wash.
(Tacoma) (In re Ellis), 356 F.3d 1198, 1210 (9th Cir. 2004)
(en banc) (discussing the factors that go into a prosecutor’s
decision to offer a plea to a lesser charge, including “alloca-
tion of prosecutorial resources, . . . the relative strengths of
various cases and charges,” and the defendant’s particular cir-
cumstances (citation and quotation marks omitted)). If the
           UNITED STATES v. AGUILA-MONTES DE OCA          10665
modified categorical approach can be used to find facts not
grounded in the elements of the crime of conviction, a defen-
dant can receive a sentencing enhancement for pleading guilty
to a generic crime even when the essence of the plea bargain
was the surrender of the defendant’s right to a trial by jury in
exchange for the assurance that he would not be convicted of
that generic crime.

   Taylor recognized this very problem and shaped its non-
fact-based approach to prior convictions to avoid it: “Even if
the Government were able to prove [facts constituting generic
burglary], if a guilty plea to a lesser, nonburglary offense was
the result of a plea bargain, it would seem unfair to impose
a sentence enhancement as if the defendant had pleaded guilty
to burglary.” Id. at 601-02. In other words, Taylor said that no
matter how “confident” we might be that the defendant had
committed generic burglary, that does not matter unless he
was convicted of generic burglary.

   As one would expect from the prevalence of pleas to lesser
offenses than those originally charged, Taylor’s concern was
not hypothetical. Before Navarro-Lopez, at least one panel of
this court concluded that a defendant who pleaded guilty to a
lesser included offense was actually convicted of the more
serious offense with which he was originally charged. In
United States v. Guerrero-Velasquez, 434 F.3d 1193 (9th Cir.
2006), Guerrero-Velasquez was originally charged with
Washington first-degree burglary, a categorical “burglary of
a dwelling,” but pleaded guilty to second-degree burglary,
“which expressly excludes burglaries of dwellings.” Id. at
1197 & n.5. Nonetheless, the court held that the guilty plea to
second-degree burglary admitted all of the facts in the indict-
ment for first-degree burglary—the crime to which Guerrero-
Velasquez did not plead—and accordingly held that Guerrero-
Velasquez could be considered convicted of generic burglary
for purposes of federal sentencing. Id. Needless to say,
Guerrero-Velasquez was in dramatic conflict with Taylor.
10666      UNITED STATES v. AGUILA-MONTES DE OCA
   The majority’s version of the modified categorical
approach invites a parade of Guerrero-Valesquezes. For
example, a defendant charged with willful infliction of corpo-
ral injury on a spouse, Cal. Penal Code § 273.5(a), who
pleaded guilty only to simple battery, Cal. Penal Code § 242,
could be found to have been convicted of the more serious
“crime of domestic violence,” 8 U.S.C. § 1227(a)(2)(E)(1)(i),
and thus ineligible for cancellation of removal, based upon
facts recited in a superseding indictment, superseding infor-
mation, or plea agreement. Or a defendant charged with sex-
ual abuse of a minor, Cal. Penal Code § 261.5(d), who in fact
maintained that he engaged in consensual intercourse with his
seventeen-year-old girlfriend and thus pleaded guilty only to
misdemeanor sexual intercourse with a person under eighteen,
Cal. Penal Code § 261.5(b), may nevertheless be found to
have admitted to the more serious crime on the same basis.

   Such an approach creates the very “potential for unfair-
ness” Taylor warned against. 495 U.S. at 601. It provides the
government with more than it bargained for, the defendant
with less. Put another way, it treats the defendant as having
conceded that the government met its burden of proving
beyond a reasonable doubt an element essential to the federal
recidivism statute when, in fact, the government chose to
forego the need for such proof by charging a lesser crime as
to which the element did not matter. Not only is this unfair,
but it will undoubtedly discourage defendants from pleading
guilty. What good is a bargain that a later court might rewrite?
The majority increases the chances defendants will go to trial,
and the corresponding burden on state and federal trial courts.

   In sum, the majority’s purported inquiry into what the jury
“must have found,” Bybee op. at 10613, or what the defen-
dant admitted, see id. at 10615, creates the very same “practi-
cal difficulties and potential unfairness,” Taylor, 495 U.S. at
601, that led the Supreme Court to reject any fact-based
approach, including the majority’s fact-lite approach, in Tay-
lor and Shepard.
            UNITED STATES v. AGUILA-MONTES DE OCA           10667
                               III.

   The crux of the majority’s reasoning is that the problems
identified above, serious though they may be, cannot require
that the modified categorical approach be limited to the divisi-
ble statute situation. That limit, according to the majority,
would effectively collapse the modified categorical approach
into the categorical approach. See Bybee op. at 10613-15. The
majority’s bottom line is that when the Supreme Court
instructs us to examine the elements the jury “was actually
required to find,” Taylor, 495 U.S. at 602, or the defendant
“necessarily admitted,” Shepard, 544 U.S. at 26, those
instructions cannot mean “as a purely legal matter.” Reading
precedent that way, the majority claims, would preclude
applying the modified categorical approach to divisible stat-
utes, because we can never know, as a purely legal matter,
under which of the divisible statute’s alternatives the jury
convicted. See id. at 10614-17. Accordingly, the majority pos-
its, the modified categorical approach cannot be limited to
asking what elements were necessarily established as a legal
matter. See id.

   Before explaining the numerous reasons why this assertion
is wrong, it is important to be clear that this superfluity prem-
ise is the lynchpin of the majority’s justification for its factual
approach. Starting from this erroneous premise, the majority
casts about for an alternate meaning for Taylor’s “actually
required to find,” 495 U.S. at 602, and Shepard’s “necessarily
admitted,” 544 U.S. at 26, finally settling on its factual, “the-
ory of the case” approach. See Bybee op. at 10615. So if the
majority’s underlying principle—that we can never know, as
a legal matter, which statutory alternative of a divisible statute
that a defendant was convicted of violating—is erroneous, its
house of cards collapses.

   And indeed, the majority’s premise is quite wrong. In addi-
tion to its misunderstanding of Supreme Court precedent, its
unfairness to defendants, and its disruption of the guilty plea
10668      UNITED STATES v. AGUILA-MONTES DE OCA
process, the majority’s account of how a criminal defendant
is convicted under a divisible statute misapprehends several
fundamental features of our criminal justice system. The
majority also ignores the variability amongst the states as to
criminal procedure, even though state courts are the source of
most convictions relevant to federal recidivist statutes. Once
those errors are straightened out, it becomes apparent that the
divisible statute approach does leave a role for the modified
categorical approach consistent with the one the Supreme
Court intended.

                              A.

   As an initial matter, we should not be surprised to find that
the modified categorical approach, correctly applied, is both
quite narrow and bears a close resemblance to the formal cate-
gorical approach. As the name implies, the modified categori-
cal approach is a variant of the categorical approach, not, as
the majority would have it, an “exception” to it. Bybee op. at
10618; see Nijhawan, 129 S. Ct. at 2298-99 (describing the
manner by which a court narrows a crime of conviction by
consulting the record of conviction as a “categorical”
approach and contrasting it with the “circumstance-specific”
approach); Taylor, 495 U.S. at 600-02 (explaining that the sit-
uation in which a statute of conviction is broader than the
generic crime calls for a “categorical approach,” not a “factual
approach”).

   True, many criminal statutes are not divisible in the perti-
nent sense, so the modified categorical approach will not be
universally, or perhaps even broadly, available. But that is
why, presumably, the Supreme Court has stated from the out-
set that the approach is available only “in a narrow range of
cases.” Id. at 602; see also Shepard, 544 U.S. at 23 n.4
(“Taylor is clear that any enquiry beyond statute and charging
document must be narrowly restricted to implement the object
of the statute and avoid evidentiary disputes.”).
            UNITED STATES v. AGUILA-MONTES DE OCA          10669
                               B.

   The majority makes a fundamental error when it asserts
that, even in the divisible statute situation, a court could never
conclude with regard to a prior conviction that the earlier trier
of fact was required as a purely legal matter to find the “pre-
cise elements of the generic crime,” because a trier of fact is
always free to convict the defendant under any statutory alter-
native, “leaving no room for a modified approach.” Bybee op.
at 10613-14 (emphasis omitted). In other words, to use the
hypothetical posited by the majority, the majority assumes
that even if the statute of conviction criminalizes harmful
offensive conduct with a gun or an axe, a sentencing court
would never be able to ascertain whether a jury’s verdict or
guilty plea was predicated on the use of a gun or an axe,
because the trier of fact would have been free to convict on
either of the two statutory alternatives. See id. at 10614-15.

   But—still one more time—the majority is wrong. In reality,
procedural safeguards governing charging documents prevent
a prosecutor from charging a defendant, under the majority’s
hypothetical aggravated assault statute, with “the use of a gun
or an axe.” As will be explained, the application of the vari-
ous procedural safeguards is complex, and the outer limits are
not always clear. Moreover, there is remarkable heterogeneity
amongst the states. However, when taken together, the upshot
is that the situation underlying the majority’s entire argument
will rarely, if ever, occur. Moreover, while the majority com-
pletely ignores all of this nuance, sentencing courts will not
have that luxury, as applying the majority’s approach will
require them to master each state’s law of criminal procedure.

   The constitutional principle that sets the outer boundaries
for permissible prosecutorial pleading is the Sixth Amend-
ment’s guarantee to all criminal defendants of the right “to be
informed of the nature and cause of the accusation.” See
Hamling v. United States, 418 U.S. 87, 117 (1974); Russell v.
United States, 369 U.S. 749, 768-69 (1962); United States v.
10670       UNITED STATES v. AGUILA-MONTES DE OCA
Kurka, 818 F.2d 1427, 1431 (9th Cir. 1987). This requirement
means, among other things, that a legally-sufficient charging
document “must state the elements of an offense charged with
sufficient clarity to apprise a defendant of what to defend
against.” United States v. Christopher, 700 F.2d 1253, 1257
(9th Cir. 1983). Thus, charging a defendant in the disjunctive
—“the use of a gun or an axe”—is generally prohibited, for
doing so lacks the requisite clarity. See Confiscation Cases,
87 U.S. 92, 104 (1874) (“[A]n indictment or a criminal infor-
mation which charges the person accused, in the disjunctive,
with being guilty of one or of another of several offenses,
would be destitute of the necessary certainty, and would be
wholly insufficient. . . . [because] [i]t would not give the
accused definite notice of the offense charged, and thus
enable him to defend himself, and [because] neither a convic-
tion nor an acquittal could be pleaded in bar to a subsequent
prosecution for one of the several offenses.”); 5 LaFave et al.,
supra, § 19.3(a) (“[W]here a statute specifies several different
ways in which the crime can be committed, [state courts] hold
that the pleading must refer to the particular alternative pres-
ented in the individual case.”); 1 Charles Alan Wright &
Andrew D. Leipold, Federal Practice and Procedure: Crimi-
nal § 125 (4th ed. 2008) (“[I]f the pleading alleges several
acts in the disjunctive, it fails to give the defendant notice of
the acts he allegedly committed and should be found insuffi-
cient.”). For this reason alone, the majority’s premise that an
indictment or information ever would charge a defendant with
“the use of a gun or an axe” assumes a reckless prosecutor
and denial of the due process challenge likely to follow such
charge.21

  Instead, a prosecutor has a choice: First, he can charge the
“use of a gun” or “the use of an axe,” but not both. If he
charges in this manner, that choice will be evident from the
  21
   Even an allegation that the defendant “used a gun and/or an axe”
would likely be found duplicitous, see, e.g., People v. Bauman, 905
N.E.2d 1164, 1165 (N.Y. 2009), a concept discussed later.
              UNITED STATES v. AGUILA-MONTES DE OCA                  10671
charging document itself, illustrating the reason why Shepard
permits a later sentencing court to consult the indictment or
information to determine the provision of a divisible statute
under which the defendant was convicted. See Shepard, 544
U.S. at 26. More to the point, the jury will have necessarily
found, as a purely legal matter, either that the defendant used
a gun or that he used an axe.22

   The law regarding variances between the charging docu-
ment’s allegations and the proof at trial will generally prevent
the prosecutor from deviating from this choice, at least absent
a formal amendment to the charging document—which, of
course, should be evident to a later sentencing court. See Ber-
ger v. United States, 295 U.S. 78, 82 (1935) (setting forth the
general test for assessing variances); 5 LaFave et al., supra,
§ 19.6(b) & n.10 (describing Berger as “the most frequently
cited analysis of the law governing variances”).23
  22
     It is this legal certainty that makes the following statement from the
majority incorrect:
    [T]he same reasons that motivate Judge Berzon to express confi-
    dence in the modified categorical approach in divisible statute
    cases suggest that we should have similar confidence in applying
    it to broad and missing element cases, so long as we are relying
    on the documents approved in Shepard. It is unclear why, accord-
    ing to Judge Berzon, these conviction records are unreliable when
    the conviction rests on a missing element statute, yet are perfectly
    reliable in determining under which part of a divisible statute a
    defendant was convicted.
Bybee op. at 10614 n.18. It is not that the conviction records are not “reli-
able” in the broad element or missing element statute—it’s that they aren’t
useful, because they do not (and cannot) demonstrate that the factfinder
was “actually required to find,” as a legal matter, the elements of the
generic crime. Taylor, 495 U.S. at 602. See United States v. Lewis, 405
F.3d 511, 515 (7th Cir. 2005) (“The list in Shepard is designed to identify
documents that illuminate what crime the defendant committed . . . . What
matters is the fact of conviction, rather than the facts behind the convic-
tion.”) (Easterbrook, J.).
   23
      Application of the informal (or “constructive”) amendment doctrine
varies a great deal amongst jurisdictions, but courts are generally consis-
10672         UNITED STATES v. AGUILA-MONTES DE OCA
   Alternatively, and assuming that the statute does not set
forth separate offenses but only separate means of committing
the same offense—an important assumption examined below
—the prosecutor may permissibly charge “the use of a gun
and an axe,” so long as the defendant has sufficient notice,
consistent with the Sixth Amendment, of the charges he actu-
ally faces. See Turner v. United States, 396 U.S. 398, 420
(1970); United States v. Renteria, 557 F.3d 1003, 1008 (9th
Cir. 2009); People v. Moussabeck, 68 Cal. Rptr. 3d 877, 881-
82 (Cal. Ct. App. 2007). If the prosecutor chooses this charg-
ing avenue, consultation of the charging document alone will
not reveal the statutory alternative of which the defendant was
actually convicted. Instead, a later sentencing court will need
to examine the jury instructions or the plea colloquy to ascer-
tain the basis of the conviction.24 See Shepard, 544 U.S. at 26.

tent in finding a variance when the discrepancy between the indictment
and the proof effects a shift from one statutory alternative to another—that
is, in the divisible statute situation. For example, in Gray v. Raines, 662
F.2d 569 (9th Cir. 1981), we considered the claim of a defendant con-
victed of statutory rape under former Ariz. Rev. Stat. § 13-611(B), cover-
ing statutory rape, when the information alleged only forcible rape under
§ 13-611(A). Although the Arizona courts had held that § 13-611 “merely
stat[ed] the different circumstances under which sexual intercourse consti-
tutes the crime of rape,” Raines, 662 F.2d at 571 (citation and quotation
marks omitted), we held that the pivot from one statutory alternative to
another violated the Sixth Amendment because statutory rape was not a
lesser included offense of forcible rape. Id. at 573; see also, e.g., United
States v. Figueroa, 666 F.2d 1375, 1379-80 (11th Cir. 1982) (reversing a
conviction where the indictment alleged actual force, but the defendant
was convicted for seizing an aircraft by threat of force); United States v.
Bizzard, 615 F.2d 1080, 1081-82 (5th Cir. 1980) (reversing a conviction
when the indictment alleged that the defendant had put two bank tellers’
lives in jeopardy, but the proof and jury instructions required merely an
assault). Thus, a constructive amendment of the charging document that
prevents a later court from determining the precise elements a jury was
required to find is least likely in the divisible statute situation.
   24
      If neither the charging document nor the jury instructions/plea collo-
quy establish the statutory alternative under which the defendant was con-
victed, the inquiry under the modified categorical approach is, as Shepard
and subsequent cases instruct, at an end. See Johnson, 130 S. Ct. at 1273
             UNITED STATES v. AGUILA-MONTES DE OCA                 10673
   There is a further limit on the prosecutor’s discretion to
charge an offense that may be committed by one or more acts
set forth in the statute in the disjunctive: The statute’s use of
the disjunctive “or” must merely describe different means of
committing a single offense, rather than describing different
offenses. The Sixth Amendment’s notice requirement and the
Fifth Amendment’s protection against double jeopardy pro-
hibit charging documents from containing duplicitous counts
—“the joining in a single count of two or more distinct and
separate offenses.” United States v. UCO Oil Co., 546 F.2d
833, 835 (9th Cir. 1976); see also id. (“One vice of duplicity
is that a jury may find a defendant guilty on a count without
having reached a unanimous verdict on the commission of a
particular offense. This may conflict with a defendant’s Sixth
Amendment rights and may also prejudice a subsequent dou-
ble jeopardy defense. Duplicity may also give rise to prob-
lems regarding the admissibility of evidence, including its
admissibility against one or more codefendants.”). To avoid
duplicity, trial courts have to determine when a statute sets
forth separate offenses and when it merely proscribes various
means of committing a single offense.

(“But absence of records will often frustrate application of the modified
categorical approach . . . .”). The sentencing court would then be unable
to determine from those documents that the trier of fact “necessarily
found” all the elements narrowing the crime of conviction to the generic
crime. That is because juries need not agree “which of several possible
sets of underlying brute facts make up a particular element.” As explained
in Richardson:
    Where, for example, an element of robbery is force or the threat
    of force, some jurors might conclude that the defendant used a
    knife to create the threat; others might conclude he used a gun.
    But that disagreement—a disagreement about means—would not
    matter as long as all 12 jurors unanimously concluded that the
    Government had proved the necessary related element, namely
    that the defendant had threatened force.
526 U.S. at 817; accord Schad, 501 U.S. at 631.
10674         UNITED STATES v. AGUILA-MONTES DE OCA
   Traditionally, there has been no bright-line rule distinguish-
ing one circumstance from the other. See, e.g., id. at 835-38
(listing four factors to evaluate); cf. Blockburger v. United
States, 284 U.S. 299, 304 (1932) (“[W]here the same act or
transaction constitutes a violation of two distinct statutory
provisions, the test to be applied to determine whether there
are two offenses or only one is whether each provision
requires proof of a fact which the other does not.”).25 But now,
to account for Apprendi, offenses must be considered separate
ones if convictions under the various statutory alternatives
subject the defendant to different maximum sentences. See
Sattazahn v. Pennsylvania, 537 U.S. 101, 111 (2003) (“[I]f
the existence of any fact (other than a prior conviction)
increases the maximum punishment that may be imposed on
a defendant, that fact—no matter how the State labels it—
constitutes an element and must be found by a jury beyond a
reasonable doubt.”). So, if a conviction under the majority’s
hypothetical aggravated assault statute punishes convictions
involving the “use of a gun” more harshly than those involv-
ing the “use of an axe,” whether the defendant used a gun or
an axe is an element that must be included in the charging
document and found by the jury beyond a reasonable doubt.
  25
     Many states apply the Blockberger test to measure whether the prose-
cution’s proof or the jury instructions create impermissible variance from
the charging document. See, e.g., Bell v. State, 757 S.W.2d 937, 942 (Ark.
1988); People v. Jefferson, 934 P.2d 870, 872 (Colo. Ct. App. 1996); State
v. Matautia, 912 P.2d 573, 578 (Haw. Ct. App. 1996); Commonwealth v.
Souza, 675 N.E.2d 432, 437 (Mass. App. Ct. 1997); Thanos v. State, 387
A.2d 286, 290 (Md. 1978); State v. Reed, 737 N.W.2d 572, 580-81 (Minn.
2007); Wolfe v. State, 743 So. 2d 380, 384 (Miss. 1999); State v. Brown,
560 P.2d 533, 535-36 (Mont. 1976); State v. Erickson, 533 A.2d 23, 25
(N.H. 1987); State v. Woody, 505 N.E.2d 646, 646-47 (Ohio Ct. App.
1986); Commonwealth v. Brown, 727 A.2d 541, 544 (Pa. 1999); State v.
Markle, 823 P.2d 1101, 1105-06 (Wash. 1992); but see State v. Matson,
921 P.2d 790, 796 (Kan. 1996); State v. Noltie, 809 P.2d 190, 197 (Wash.
1991); see generally 5 LaFave et al., supra, § 19.6(b). Additionally, many
state courts hold that when a defendant is convicted under a statutory alter-
native different from that alleged, the conviction is invalid. See, e.g.,
Fleming v. State, 814 So. 2d 310, 311 (Ala. Crim. App. 2001); State v.
Mencer, 798 S.W.2d 543, 546 (Tenn. Crim. App. 1990).
            UNITED STATES v. AGUILA-MONTES DE OCA          10675
See Hamling, 418 U.S. at 117 (holding that all elements must
be includ in an indictment); United States v. Omer, 395 F.3d
1087, 1089 (9th Cir. 2005) (per curiam) (holding that the fail-
ure to allege an essential element can lead to the overturning
of a conviction upon a timely objection, even without a show-
ing of prejudice), cert. denied, 549 U.S. 1174 (2007); see also
United States v. Inzunza, 580 F.3d 894, 903 (9th Cir. 2009).

   Nonetheless, there will likely be circumstances involving
divisible statutes in which the charging document does not
demonstrate that the factfinder necessarily found all the ele-
ments of the generic crime. One possible circumstance,
already described, is when the prosecutor charges “the use of
a gun and an axe”—which, as described, is only permissible
if: (a) the use of a gun subjects the defendant to the exact
same possible sentence as the use of an axe; (b) the statute’s
gun/axe division merely describes different means of commit-
ting one offense, rather than two separate offenses; and (c) the
defendant is provided sufficient notice of the accusations
against him. Another, more likely, possibility is when there is
a permissible variance between the allegations in the charging
document and the subsequent proof. See United States v.
Hartz, 458 F.3d 1011, 1021 (9th Cir. 2006) (discussing how
a variance between the indictment and the proof is permissi-
ble so long as it is not about “an essential element” of the
crime charged and “does not alter the behavior for which the
defendant can be convicted”). In either situation, resort to the
jury instructions or the plea colloquy can assist the sentencing
court in determining what elements the defendant “necessarily
admitted,” Shepard, 544 U.S. at 26, or the jury was “actually
required to find,” Taylor, 495 U.S. at 602.

   In particular, in federal court, Rule 11 polices the integrity
of guilty pleas by requiring that the district court, “[b]efore
entering judgment on a guilty plea, . . . determine that there
is a factual basis for the plea.” Fed. R. Crim. P. 11(b)(3).
Courts interpreting Rule 11 have made clear that the essential
elements of the crimes admitted must be addressed in a veri-
10676       UNITED STATES v. AGUILA-MONTES DE OCA
fied “factual basis.” United States v. Alber, 56 F.3d 1106,
1110 (9th Cir. 1995) (“Rule 11(f) [now Rule 11(b)(3)]
requires the district court to satisfy itself that there is a factual
basis for all elements of the offense charged before accepting
a guilty plea.”). District courts in this circuit adhere to the
same practice. See, e.g., United States v. McTiernan, 546 F.3d
1160, 1164 (9th Cir. 2008); United States v. Vance, 62 F.3d
1152, 1158 (9th Cir. 1995). Many states require similar proce-
dures for a valid guilty plea. See generally 5 LaFave et al.,
supra, § 21.4(f).

   The record of the Rule 11 proceedings may enable a sen-
tencing court to assure itself that the defendant was “actually
required,” as a purely legal matter, to admit sufficient facts to
support the elements of the crime—including, for example
(and returning to our hypothetical divisible statute once
more), that the defendant used either a gun or an axe in the
assault. Here again, while it is possible that the judge would
ask merely whether the defendant used “a gun or an axe,” it
is surely unlikely that the judge would leave it at that. And,
for the reasons explained above, if the statutory alternatives
are punished differently, Apprendi requires that the judge
ensure that there is a factual basis for any statutory alternative
that would increase the defendant’s possible maximum sen-
tence. See Sattazahn, 537 U.S. at 111.

   The majority’s supposition that the trier of fact is never
required, as a purely legal matter, to convict under any partic-
ular statutory alternative is perhaps most puzzling in light of
the manner in which juries are typically instructed. Usually,
trial judges instruct the jury on the elements of the crime, and
“a failure to charge each of the elements may constitute cog-
nizable error on appeal even where the defense failed to
object.” 6 LaFave et al., supra, § 24.8(c). Judges are called
upon to craft their instructions in light of the charges and the
proof at trial. See United States v. Orozco-Acosta, 607 F.3d
1156, 1164 (9th Cir. 2010); United States v. Frega, 179 F.3d
793, 806 n.16 (9th Cir. 1999). Because “in all cases, juries are
           UNITED STATES v. AGUILA-MONTES DE OCA         10677
presumed to follow the court’s instructions,” CSX Transp.,
Inc. v. Hensley, 129 S. Ct. 2139, 2141 (2009), the modified
categorical approach is often available to determine that a
conviction covered all the elements of a generic crime when
the jury instructions narrow the charge to a particular statu-
tory alternative.

   In sum, there are several procedural safeguards—rooted
primarily in the Fifth and Sixth Amendments—that apply to
charging documents, plea colloquies, and jury instructions.
These safeguards can assist the sentencing judge in a later
proceeding in determining, with regard to divisible statutes,
whether the trier of fact in a prior proceeding “necessarily
found,” or the defendant “necessarily admitted”—as a purely
legal matter—all of the elements of the generic crime, without
having to engage in the sort of factfinding that the majority
permits (and which Taylor and Shepard prohibit). Moreover,
these procedural safeguards demonstrate why the majority’s
contention that limiting the modified categorical approach to
divisible statutes adds nothing to the categorical approach is
incorrect.

                             IV.

   The short of the matter is this: The Supreme Court has
made abundantly clear that the modified categorical approach
is employed only to determine under which statutory phrase
the defendant was convicted in a prior proceeding. Every cir-
cuit to address the issue now agrees. To hold otherwise, even
if we could, would create a myriad of practical and constitu-
tional problems, as well as problems of basic fairness to crim-
inal defendants.

  So why does the majority strain to conclude otherwise? The
majority’s primary concern is that confining the modified cat-
egorical approach to divisible statutes “makes [whether] a
defendant [is] subject to a sentence enhancement turn entirely
on the location in which he committed the prior offense,”
10678       UNITED STATES v. AGUILA-MONTES DE OCA
which the majority claims is “the precise outcome that Taylor
sought to avoid in establishing a uniform definition of burgla-
ry.” Bybee op. at 10626 n.19.

   This objection is both jurisprudentially inaccurate and prac-
tically wrong. First off, it takes Taylor’s uniformity discussion
out of context, ignoring its simultaneous, explicit limitation
on the circumstances in which the categorical approach may
be modified, though not abandoned. In other words, Taylor
was concerned about uniformity, but not to the unmitigated
degree that the majority asserts.

   Taylor invoked the uniformity concern to explain why it
adopted a “uniform definition” of burglary “independent of
the labels employed by the various States’ criminal codes.”
495 U.S. at 592. The articulated concern was that some defen-
dants would receive sentencing enhancements based on con-
victions for conduct, such as burglarizing an automobile, that
Congress could not have meant to encompass with its desig-
nation of “burglary” as a conviction qualifying a defendant
for an enhancement under 18 U.S.C. § 924(e). See Taylor,
495 U.S. at 591-92. So yes, uniformity was a concern in Tay-
lor.

   Still, Taylor self-consciously chose a definition of generic
burglary that excludes certain states’ statutes (like Califor-
nia’s) from counting as a qualifying conviction. See id. It also
squarely, and emphatically, rejected the notion that, when
faced with a conviction that did not meet the generic defini-
tion of burglary, the sentencing court could nonetheless look
to the defendant’s actual conduct to see if it “would fit the
generic definition of burglary.” Id. at 601. The Court was
fully aware of the fact that this approach would not achieve
full uniformity based on a defendant’s past conduct. Nonethe-
less, as Taylor explained, this underinclusiveness was neces-
sary because of the “practical difficulties and potential
unfairness” of any other approach. Id.
           UNITED STATES v. AGUILA-MONTES DE OCA          10679
   In subsequent cases, the Supreme Court has repeatedly
refused to expand the modified categorical approach even
when faced with the majority’s overweening concern—that it
could lead to sentencing disparities based on the state in
which a particular defendant was convicted. As the Court has
explained, uniformity, while an important value, is not the
only value at stake here. That is why Shepard rejected the
Government’s argument “for a more inclusive standard of
competent evidence,” which was based on “the virtue of a
nationwide application of a federal statute unaffected by idio-
syncrasies of record keeping in any particular State.” 544 U.S.
at 22. “[R]espect for congressional intent and avoidance of
collateral trials,” Shepard concluded, “require that evidence
of generic conviction be confined to records of the convicting
court approaching the certainty of the record of conviction in
a generic crime State.” Id. at 23; see also James, 550 U.S. at
204-05 & nn.3-4 (acknowledging that the overbreadth of
some states’ attempted burglary statutes means that convic-
tions thereunder have been held not to qualify as “violent
felon[ies]” under the Armed Career Criminal Act (ACCA));
United States v. Rodriquez, 553 U.S. 377, 398 (2008) (Souter,
J., dissenting) (pointing out that the majority’s holding—that
the ACCA’s sentence enhancement provision, under which a
state drug-trafficking conviction qualifies as a “serious drug
offense” if the “maximum term of imprisonment prescribed
by law” was at least 10 years, includes any penalty imposed
under the state’s recidivist statute—will lead to “vast dispari-
ties” depending on the state where the defendant was con-
victed); Johnson, 130 S. Ct. at 1273 (“It may well be true, as
the Government contends, that in many cases state and local
records from battery convictions will be incomplete. But
absence of records will often frustrate application of the mod-
ified categorical approach—not just to battery but to many
other crimes as well.”).

  Secondly, the lack of uniformity the majority decries
assumes that the mismatch between state and federal law with
which we are currently struggling—and with which the
10680         UNITED STATES v. AGUILA-MONTES DE OCA
Supreme Court has also struggled over the last two decades—
is set in stone. It is not. As Shepard pointed out, Congress is
free to modify federal law to better reflect variations in state
law—for example, by adding privileged entries to the generic
definition of burglary, or by altering the categorical approach.
See Shepard, 544 U.S. at 23 (“In this instance, time has
enhanced even the usual precedential force, nearly 15 years
having passed since Taylor came down, without any action by
Congress to modify the statute as subject to our understanding
that it allowed only a restricted look beyond the record of
conviction under a nongeneric statute.”). Nijhawan demon-
strated that Congress can by appropriate drafting take a statute
out of the categorical approach entirely, in which case courts
are free to look to the underlying facts of the prior crime of
conviction (although, depending on the context, with possible
procedural consequences in light of Apprendi). See Nijhawan,
129 S. Ct. at 2298-99.

   States, too, are free to amend their criminal codes to better
match the generic definitions contained in the federal recidi-
vist statutes. If California, for example, is concerned that a
conviction under its burglary statute will not qualify for a fed-
eral recidivist enhancement, it could remove certain offenses,
like shoplifting, from its burglary statute.26 But it is not our
role to bend precedent until it breaks simply because we do
not like the outcome.

  Finally, federal officials can encourage states to alter their
prosecutorial practices—for example, to encourage fewer
Alford pleas, see North Carolina v. Alford, 400 U.S. 25
(1970), which have complicated application of the modified
  26
     The majority’s assertion that the states have no incentive to amend
their statutes to better match federal recidivist statutes is unconvincing.
See Bybee op. at 10621 n.20. Congress and state legislatures have concen-
tric constituencies; insofar as Congress has decided that longer sentences
for repeat offenders is warranted, one would expect that at least a substan-
tial number of state legislatures would agree.
            UNITED STATES v. AGUILA-MONTES DE OCA          10681
categorical approach in other circuits. See, e.g., United States
v. Savage, 542 F.3d 959, 967 (2d Cir. 2008) (holding that
because defendant’s prior conviction was pursuant to an
Alford plea, in which he did not admit the factual basis of the
crime, that conviction under a divisible Connecticut statute
broader than the generic federal definition could not be suffi-
ciently narrowed to assure the sentencing court that it neces-
sarily rested on the elements of the generic crime).

                               V.

   The application of the majority’s theory to the facts of this
case illustrate the theory’s flaws: Although Aguila-Montes
pleaded guilty to “unlawfully enter[ing] an inhabited dwell-
ing,” neither Judge Bybee nor Judge Rawlinson endeavor to
explain how the (non-elemental) fact that Aguila-Montes
allegedly entered the dwelling “unlawfully,” in the generic
sense, could ever be “necessary” to his conviction. See Bybee
op. at 10617 (“It is not enough that an indictment [from the
prior conviction] merely allege a certain fact or that the defen-
dant admit to a fact; the fact must be necessary to convicting
that defendant.”).

   I cannot join in the adventure sanctioned by the majority.
I therefore concur only in the overruling of United States v.
Rodriguez-Rodriguez, 393 F.3d 849, 857-58 (9th Cir. 2005),
and our other cases that held that a conviction under Califor-
nia Penal Code § 459 qualifies as generic burglary if the
defendant pleaded guilty to entering the building “unlawfully”
or if a jury found the defendant guilty as charged in an indict-
ment that recited that allegation. See Bybee op. at 10631 (list-
ing cases). I agree with Judge Bybee’s understanding that
under California law, alleging “unlawful” entry does not meet
the generic burglary offense. As Judge Bybee explains—but
Judge Rawlinson ignores—the California concept of “unlaw-
ful” is much broader than the generic concept of “unlawful or
unprivileged.” The California concept includes entry into a
building open to the public or as to which one has consent to
10682         UNITED STATES v. AGUILA-MONTES DE OCA
enter, so long as one does so with the intent to commit a fel-
ony therein.

   But on my view of the overall limitations on use of the
modified categorical approach, Rodriguez-Rodriguez was
wrongly decided even aside from the categorical mismatch,
simply because the allegation that the defendant entered the
building “unlawfully,” in the generic sense, is not an element
of the crime of conviction, either exclusively or in the alterna-
tive. When a California prosecutor charges a defendant with
burglary and alleges that he entered the building in question
“unlawfully,” that allegation can be read to mean one of two
things: First, it could be simply a shorthand repetition of the
allegations that the defendant entered the building with the
intent to commit a felony therein. Second, it could be alleging
the absence of an affirmative defense that would otherwise
make the entry “lawful” (in the sense that the California
courts use that word). See Sherow, 2011 WL 2536447, at *8
(“Case law establishes that the lack of consent to enter the
building at issue is not an element of burglary.” (citations
omitted)). But either way we read California’s allegation that
an entry was “unlawful,” as Judge Bybee acknowledges, “the
word ‘unlawfully’ in [a California] indictment tells us nothing
about whether [a defendant’s] entry was ‘unlawful or unprivi-
leged’ in the generic sense.”27 Bybee op. at 10631.
  27
     Judge Rawlinson professes to be “puzzled” by the assertion that “un-
lawful entry is not an element of burglary under California law,” stating
that “California law is expressly to the contrary.” Rawlinson op. at 10696.
But her contention is just a play on words. When used in the generic sense,
an “unlawful” entry is one that it is trespassory. In the California burglary
context, however, “unlawful” just means that the defendant entered with
a “larcenous or felonious intent.” See generally B.E. Witkin, 2 Witkin Cal.
Crim. Law Crimes—Property § 123 (3d ed. 2010). Of course, it’s the
meaning, not the label, that matters. See United States v. Bowen, 527 F.3d
1065, 1077 n.9 (10th Cir. 2008) (“Abraham Lincoln once posed the fol-
lowing riddle: ‘How many legs does a dog have if you call the tail a leg?’
The answer is, of course, ‘four’ because ‘calling a tail a leg doesn’t make
it a leg.’ ”).
           UNITED STATES v. AGUILA-MONTES DE OCA         10683
   I would hold, therefore, that Aguila-Montes’ burglary con-
viction cannot be used to enhance his sentence because the
California burglary statute’s “entry” element does not require
an unlawful entry, in the sense that term is used to define
generic burglary—that is, an entry in which the premises are
not open to the public and the person does not have a privi-
lege or invitation to enter. See Bybee op. at 10628-29.
Accordingly, a jury is never “actually required” to find that a
defendant’s entry was unlawful, Taylor, 495 U.S. at 602; nor
does a defendant pleading guilty ever “necessarily admit[ ]”
that he entered unlawfully. Shepard, 544 U.S. at 16. The dis-
trict court therefore erred in enhancing Aguila-Montes’ sen-
tence under U.S.S.G. § 2L1.2.

                      CONCLUSION

   The majority wanders well beyond the confines of the
Supreme Court’s abundantly clear and narrow modification of
the categorical approach and thereby subjects criminal defen-
dants to enhanced punishment on the basis of impermissible
and unreliable judicial factfinding. It does so on ephemeral
grounds whose validity evaporate upon inspection. For all the
reasons surveyed, I would hold, as has the Supreme Court and
every other circuit, that only elements of a crime, as defined
in the predicate offense statute, are pertinent to the modified
categorical approach.



RAWLINSON, Circuit Judge, concurring in part and dissent-
ing in part, joined by Judges SILVERMAN, GOULD and
CALLAHAN:

  I agree with and join Parts I-IV of the majority opinion
explaining why we should reverse our prior ruling in
Navarro-Lopez v. Gonzales, 503 F.3d 1063 (9th Cir. 2007)
(en banc). However, I respectfully dissent from the balance of
10684       UNITED STATES v. AGUILA-MONTES DE OCA
the opinion applying the modified categorical approach to the
facts of this case.

   Although the majority opinion overrules Navarro-Lopez’s
rule regarding our inability to apply the modified categorical
approach when a state statute is missing an element of a
generic offense, it effectively re-imposes the same missing
element rule in applying the modified categorical approach to
the facts of this case. According to the en banc opinion, use
of the modified categorical approach is precluded if applica-
ble state law contains nuances that differ from the generic def-
inition of the crime. However, Supreme Court precedent does
not mandate or counsel such a restrictive approach.

   In Taylor v. United States, 495 U.S. 575 (1990), the United
States Supreme Court articulated the important goals underly-
ing enhanced sentences for burglary. Congress’ efforts to
address the severe problems presented by repeat offenders
were “intended to supplement the States’ law enforcement
efforts against career criminals,” because “a large percentage
of crimes of theft and violence are committed by a very small
percentage of repeat offenders, and that robbery and burglary
are the crimes most frequently committed by these career
criminals.” Id. at 581 (citations and internal quotation marks
omitted). “[B]urglary was included because it is one of the
most common violent street crimes, and while burglary is
sometimes viewed as a non-violent crime, its character can
change rapidly, depending on the fortuitous presence of the
occupants of the home when the burglar enters, or their arrival
while he is still on the premises.” Id. (citation, alteration, and
internal quotation marks omitted).

   These same concerns mirror California’s rationale for treat-
ing burglary as a particularly serious felony. “The proscrip-
tion against residential burglary is designed not so much to
deter trespass and the intended crime but to prevent risk of
physical harm to others that arises upon the unauthorized
entry itself.” People v. Johnson, 150 Cal. App. 4th 1467, 1476
           UNITED STATES v. AGUILA-MONTES DE OCA          10685
(2007), as modified (citation and alteration omitted). Califor-
nia’s efforts at deterrence are completely understandable, as
California faces exceptionally high rates of burglary. Indeed,
there were over 200,000 burglaries in each year between 2001
and 2006. See Burglary Crimes, 2001-2006, available at
http://ag.ca.gov/cjsc/statisticsdatatabs/dtabscrims.php#
burglary (last visited Feb. 11, 2011).

   Against the backdrop of the Supreme Court’s articulated
intent to uphold enhanced sentences for those convicted of the
crime of residential burglary, we should proceed with caution
before completely excluding a burglary conviction from that
equation. In Taylor, the Supreme Court reminded us that:

    Although the exact formulations vary, the generic,
    contemporary meaning of burglary contains at least
    the following elements: an unlawful or unprivileged
    entry into, or remaining in, a building or other struc-
    ture, with intent to commit a crime.

Taylor, 495 U.S. at 598 (citations and footnote reference
omitted). The Supreme Court further observed:

    This usage approximates that adopted by the
    drafters of the Model Penal Code: A person is guilty
    of burglary if he enters a building or occupied struc-
    ture, or separately secured or occupied portion
    thereof, with purpose to commit a crime therein,
    unless the premises are at the time open to the public
    or the actor is licensed or privileged to enter.

Id. at 598 n.8 (citation and internal quotation marks omitted)
(emphasis added). The Supreme Court confirmed that:

    a person has been convicted of burglary for purposes
    of a § 924(e) enhancement if he is convicted of any
    crime, regardless of its exact definition or label, hav-
    ing the basic elements of unlawful or unprivileged
10686          UNITED STATES v. AGUILA-MONTES DE OCA
       entry into, or remaining in, a building or structure,
       with intent to commit a crime.

Id. at 599.

   It is undisputed that the California burglary statute is
broader than the generic definition of burglary.1 However,
when a defendant “has been convicted under a nongeneric-
burglary statute,” the Supreme Court instructs us that the sen-
tence enhancement may nevertheless be applied if “the charg-
ing paper and jury instructions actually required the jury to
find all the elements of generic burglary in order to convict
the defendant.” Id. at 602. The Supreme Court, therefore,
expressly adopted the modified categorical approach as a
proper means for ascertaining whether a defendant was con-
victed of generic burglary. The Supreme Court explained:

       For example, in a State whose burglary statutes
       include entry of an automobile as well as a building,
  1
   California Penal Code § 459 provides:
      Every person who enters any house, room, apartment, tenement,
      shop, warehouse, store, mill, barn, stable, outhouse or other
      building, tent, vessel, as defined in Section 21 of the Harbors and
      Navigation Code, floating home, as defined in subdivision (d) of
      Section 18075.55 of the Health and Safety Code, railroad car,
      locked or sealed cargo container, whether or not mounted on a
      vehicle, trailer coach, as defined in Section 635 of the Vehicle
      Code, any house car, as defined in Section 362 of the Vehicle
      Code, inhabited camper, as defined in Section 243 of the Vehicle
      Code, vehicle as defined by the Vehicle Code, when the doors are
      locked, aircraft as defined by Section 21012 of the Public Utili-
      ties Code, or mine or any underground portion thereof, with
      intent to commit grand or petit larceny or any felony is guilty of
      burglary. As used in this chapter, ‘inhabited’ means currently
      being used for dwelling purposes, whether occupied or not. A
      house, trailer, vessel designed for habitation, or portion of a
      building is currently being used for dwelling purposes if, at the
      time of the burglary, it was not occupied solely because a natural
      or other disaster caused the occupants to leave the premises.
              UNITED STATES v. AGUILA-MONTES DE OCA        10687
    if the indictment or information and jury instructions
    show that the defendant was charged only with a
    burglary of a building, and that the jury necessarily
    had to find an entry of a building to convict, then the
    Government should be allowed to use the conviction
    for enhancement.

Id. at 602.

   In Shepard v. United States, 544 U.S. 13, 16 (2005), the
Supreme Court questioned whether the modified categorical
approach identified in Taylor could be utilized in cases
involving a guilty plea. Answering that question in the affir-
mative, the Supreme Court observed that “[t]he Taylor Court
drew a pragmatic conclusion about the best way to identify
generic convictions in jury cases, while respecting Congress’s
adoption of a categorical criterion that avoids subsequent evi-
dentiary enquiries into the factual basis for the earlier convic-
tion.” Id. at 20 (emphasis added). Drawing a parallel to
Taylor, the Supreme Court explained that a guilty plea could
support a sentence enhancement pursuant to the Armed
Career Criminal Act (ACCA) if the “prior conviction neces-
sarily involved (and a prior plea necessarily admitted) facts
equating to generic burglary.” Id. at 24.

   Despite the pragmatic approach described and approved in
Taylor and Shepard, the majority opinion adopts an unyield-
ing analysis premised on nuances of California law. Specifi-
cally, the majority opinion takes the view that “it is not so
much that California burglary law lacks the requirement of
unlawful or unprivileged entry; it simply contains a nuanced
definition of ‘unlawful or unprivileged’ different from the
common law definition.” Majority Opinion, p. 10626 (empha-
sis in the original). The majority’s view simply ignores the
fact that California’s burglary statute “retains two important
aspects of common law burglary: the entry must invade a pos-
sessory right in the building and it must be committed by one
who has no right to be in the building.” People v. Gill, 159
10688       UNITED STATES v. AGUILA-MONTES DE OCA
Cal.App.4th 149, 158-59 (2008) (citation and internal quota-
tion marks omitted); see also People v. Glazier, 186
Cal. App. 4th 1151, 1158 (2010) (“[T]he fundamental purpose
of the burglary statute remains the protection of an occupant’s
possessory interest in the safe habitation of a building. A bur-
glary remains an entry which invades a possessory right in a
building. . . . And it still must be committed by a person who
has no right to be in the building[.]”) (citations, parentheses
and internal quotation marks omitted).

   Notwithstanding that California’s burglary statute expressly
retains the basic elements of generic burglary, the en banc
opinion relies on nuances in California case authority to sup-
port its premise that the charges against Aguila “tell[ ] us
nothing about whether [Aguila’s] entry was ‘unlawful or
unprivileged’ in the generic sense.” Majority Opinion, p.
10631. However, the nuances identified in the majority opin-
ion are associated with the contours of the potential defenses
available to defendants who are licensed or privileged to enter
a building, rather than with the elements of a burglary offense.
See, e.g., Gill, 159 Cal. App. 4th at 159 (“Because the crime of
burglary requires the invasion of a possessory right in a build-
ing, one cannot be found guilty of burglarizing one’s own res-
idence.”) (citation omitted); see also People v. Ulloa, 180
Cal. App. 4th 601, 606-607 (2009) (recognizing the existence
of a possessory interest as a potential defense). Indeed, Cali-
fornia law expressly disavows the notion that the lack of a
privileged entry is an element of burglary. See People v.
Felix, 23 Cal. App. 4th 1385, 1397 (1994) (“Lack of consent-
by itself-is not an element of the offense. . . . There are occa-
sions when consent given by the owner of the property will
constitute a defense to a burglary charge. For instance, when
the accused is the owner of the property or when the owner
actively invites the accused to enter, knowing the illegal, felo-
nious intention in the mind of the invitee. [sic]”) (citations,
footnote reference and internal quotation marks omitted)
(third emphasis added).
            UNITED STATES v. AGUILA-MONTES DE OCA          10689
   California is not alone in treating a licensed or privileged
entry as a defense to burglary rather than as an element of the
crime. For example, in Pennsylvania v. Majeed, 548 Pa. 48,
52 (1997), the Pennsylvania Supreme Court observed:

    The Crimes Code provides: A person is guilty of
    burglary if he enters a building or occupied structure,
    or separately secured or occupied portion thereof,
    with intent to commit a crime therein, unless the
    premises are at the time open to the public or the
    actor is licensed or privileged to enter. Pursuant to
    this section, a person who is licensed or privileged
    to enter does not commit burglary although he or she
    intends to commit a crime within the premises.
    Although the statute does not define ‘licensed or
    privileged to enter,’ the statutory defense to burglary
    does not depend on ownership.

Id. at 52 (citations and footnote reference omitted) (last
emphasis added); see also State v. Grimes, 92 Wash.App.
973, 980 (1998) (rejecting the defendant’s proffered jury
instruction in a burglary trial, premised on the defense that the
defendant was licensed to enter the residence); Colbert v.
State, 49 So. 3d 819, 821 (Fla. Dist. Ct. App. 2010) (“Section
810.02(1)(b) 1., Florida Statutes (2006), defines burglary as:
Entering a dwelling, a structure, or a conveyance with the
intent to commit an offense therein, unless the premises are
at the time open to the public or the defendant is licensed or
invited to enter. If a defendant can establish that the premises
were open to the public, then this is a complete defense to
burglary.”) (citation, alterations, and internal quotation marks
omitted) (emphasis in the original); Gray v. State, 163
Ga.App. 720, 721 (1982) (“Code Ann. § 26-1601 defines bur-
glary as entering or remaining inside a building without
authority and with the intent to commit a felony of theft
therein. Therefore, only an authorized entry into the building
would be an affirmative defense or, as pointed out in the prior
10690        UNITED STATES v. AGUILA-MONTES DE OCA
opinion, mistake of fact.”) (citations and internal quotation
marks omitted) (emphasis added).

   Until today, we have not factored in varying defenses when
performing the modified categorical analysis. See, e.g., United
States v. Velasco-Medina, 305 F.3d 839, 851-52 (9th Cir.
2002); see also Aguilar-Turcios v. Holder, 582 F.3d 1093,
1105 (9th Cir. 2009) (describing the modified categorical
analysis with absolutely no reference to potential defenses).
However, the majority opinion now relies on a hypothetical
defense from the Model Penal Code Commentaries to trans-
form the modified categorical approach into a virtual check-
mate of the burglary enhancement.

   The Model Penal Code Commentary to Section 221.1 con-
tains the following explication:

      At least this much of the [common law] concept of
      ‘breaking’ should be retained in order to exclude
      from burglary situations such as the following: a ser-
      vant enters his employer’s house as he normally is
      privileged to do, intending on the occasion to steal
      some silver; a shoplifter enters a department store
      during business hours to steal from the counters; a
      litigant enters the courthouse with intent to commit
      perjury; a fireman called on to put out a fire resolves,
      as he breaks down the door of the burning house, to
      misappropriate some of the householder’s belong-
      ings. Such situations involve no surreptitious intru-
      sion, no element of aggravation of the crime that the
      actor proposes to carry out . . .

Model Penal Code Commentaries, The American Law Insti-
tute, 69 (1980).2
  2
     We note that the charge of residential burglary does not implicate the
Model Penal Code’s hypotheticals concerning entry into a business, shop-
lifting, or non-larceny offenses.
           UNITED STATES v. AGUILA-MONTES DE OCA          10691
   Although California courts have permitted a defense to bur-
glary based on a privileged or licensed entry, as the en banc
opinion acknowledges, the California statute does not lack the
unlawful or unprivileged element of generic burglary. See
Majority Opinion, p. 10626. Rather our colleagues in the
majority summarily contend that the “nuanced definition of
unlawful or unprivileged” is sufficiently different from the
generic definition of burglary to prevent application of the
modified categorical approach unless the examined docu-
ments explained how the defendant’s “entry was unlawful or
unprivileged in the generic sense.” Id., pp. 10626, 10631
(internal quotation marks omitted).

   In contrast to the majority’s approach, the Supreme Court
has articulated that Taylor “drew a pragmatic conclusion
about the best way to identify generic convictions . . .” Shep-
ard, 544 U.S. at 20 (emphasis added). The majority opinion,
in my view, completely abandons the pragmatic approach
counseled by the Supreme Court, instead requiring that bur-
glary charges against a defendant conform to the precise
hypothetical examples in the Model Penal Code Commen-
taries. Before today, we consulted the Model Penal Code to
provide guidance in ascertaining the generic definition of a
crime, not as a mandate that we must strictly follow. See, e.g.,
United States v. Velasquez-Bosque, 601 F.3d 955, 961 (9th
Cir. 2010) (rejecting the Model Penal Code definition of
generic extortion); see also United States v. Esparza-Herrera,
557 F.3d 1019, 1023 (9th Cir. 2009) (“The Model Penal Code
serves as an aid in determining the offense’s generic mean-
ing.”) (citation, alteration, and internal quotation marks omit-
ted) (emphasis added). In Taylor, the Supreme Court stopped
short of endorsing the Model Penal Code as binding. Instead,
the Supreme Court advisedly explained that its definition of
generic burglary “approximates that adopted by the drafters of
the Model Penal Code[.]” Taylor, 495 U.S. at 598 n.8
(emphasis added). The Supreme Court concluded that a state
court burglary conviction should be recognized if the defen-
dant “is convicted of any crime, regardless of its exact defini-
10692         UNITED STATES v. AGUILA-MONTES DE OCA
tion or label, having the basic elements of unlawful or
unprivileged entry into . . . a building or structure, with intent
to commit a crime.” Id. at 599. Supreme Court precedent,
therefore, does not support the majority’s “nuanced” approach
to the modified categorical analysis.3

   Indeed, the Court’s opinion in Taylor eschews the majori-
ty’s approach. It states that the elements of a burglary are “an
unlawful or unprivileged entry into, or remaining in, a build-
ing or other structure with intent to commit a crime.” Taylor,
495 U.S. at 599 (emphasis added). Inclusion of the words “or
remaining in” signifies that the Supreme Court did not inter-
pret the generic federal crime of burglary as necessarily
requiring that the initial entry be unlawful or unprivileged.
Any other reading of the Court’s language renders “or
remaining in” meaningless. We should adhere to the Supreme
Court’s articulation of the elements of the crime of burglary.
See United States v. Lindsey, 634 F.3d 541, 548 (9th Cir.
2011) (holding that the Supreme Court’s analytical approach
on an issue is binding).

   Instead, the majority’s approach to the modified categorical
analysis opens the floodgates to “nuanced” interpretations of
various state defenses untethered from the basic elements of
the generic crime, particularly as courts sift through state case
law in search of aspects that may differ from the Model Penal
Code hypotheticals. For example, California courts have ruled
that no individual may be convicted of murder if he lacks the
mental capacity to form the intent to kill. See, e.g., People v.
  3
    The majority essentially concedes this point. See Majority Opinion, pp.
10623 n.22. It then seeks to blunt that concession by asserting that the
words “unlawful or unprivileged” modify the “remaining in” language in
Taylor, 495 U.S. at 599. See id. We agree. However, the majority’s further
assertion that this would allow for a burglary conviction based on a per-
son’s mere presence in a building fails to appreciate the error of treating
affirmative defenses as elements of the generic crime, and its own recogni-
tion that California law does not require that a person’s initial presence in
a building be “unlawful or unprivileged.” Majority Opinion, pp. 10623-27.
           UNITED STATES v. AGUILA-MONTES DE OCA          10693
Cortes, 121 Cal. Rptr. 3d 605, 633 (Cal. Ct. App. 2011). Are
we now going to hold that if the indictment lacks any allega-
tion regarding the mental capacity of a defendant, a murder
conviction cannot be used to enhance a sentence? That is
exactly where the majority opinion is leading the court, in the
opposite direction from the Supreme Court’s guidance.

   Until today, we have consistently followed the modified
categorical analysis articulated in Taylor. In United States v.
Rodriguez-Rodriguez, 393 F.3d 849, 857 (9th Cir. 2005), as
amended, the defendant “pled guilty to willfully and unlaw-
fully entering a building with the intent to commit theft where
the building was an inhabited dwelling house or other residen-
tial building within the meaning of Penal Code section 460.”
(citations, alterations, and internal quotation marks omitted)
(emphasis in the original). Although succinct, our analysis
mirrored that in Taylor, where the Supreme Court expressly
and explicitly opined that conviction of “any crime . . . having
the basic elements of unlawful or unprivileged entry into . . .
a building” constitutes a conviction for burglary. 495 U.S. at
599. Because Rodriguez-Rodriguez pled guilty to unlawfully
entering a residence, he admitted the elements of generic bur-
glary. There was no need to engage in a metaphysical analysis
of the nuances of California law that are more appropriate to
the categorical module. See Taylor, 495 U.S. at 598-99 (not-
ing the “problem” of applying the categorical analysis where
the state statute “varies from the generic definition”) (empha-
sis added); see also United States v. Williams, 47 F.3d 993,
995 (9th Cir. 1995) (“Appellant’s argument that the California
statute encompasses consensual entries of non-residential
structures is unavailing because the charging instrument to
which he pleaded nolo contendere specified the unlawful
entry of a residence.”) (internal quotation marks omitted);
United States v. Smith, 390 F.3d 661, 666 (9th Cir. 2004)
(noting that the factual basis for defendant’s plea established
that he “unlawfully entered an inhabited dwelling,” thereby
“encompass[ing] the three elements of the Taylor definition of
10694       UNITED STATES v. AGUILA-MONTES DE OCA
generic burglary.”); Velasco-Medina, 305 F.3d at 851-52
(same).

   In Aguilar-Turcios, the author of the majority opinion
forcefully and convincingly eschewed the “nuanced”
approach he now advocates:

     The modified categorical analysis is concerned with
     determining whether the petitioner’s conviction fits
     the generically defined crime, not whether the ele-
     ments fit the defined crime. . . . Consider an example
     that has arisen repeatedly in our own jurisprudence.
     Suppose a defendant is charged with burglary, but
     the crime of conviction does not require one of the
     elements of the generic burglary crime: an unlawful
     entry. If the indictment, plea colloquy, or (in the
     event of a trial) jury instructions all make it clear that
     the defendant could not have been convicted of bur-
     glary unless the trier of fact concluded that the
     defendant entered unlawfully, the factfinder still nec-
     essarily found the requisite elements of the generic
     crime, and Taylor and Shepard are satisfied. . . .
     Here, the Court acknowledged that some crimes of
     conviction would lack elements of their generic
     counterparts. The Court held, nonetheless, that an
     offense constitutes the generic crime if the statutory
     definition substantially corresponds to the generic
     crime, or the charging paper and jury instructions
     actually required the jury to find all the elements of
     the generic crime. . . . The approach in Li’s4 concur-
     rence is not so flexible. If a conviction is missing an
     element of the generic crime, a court can never look
     beyond the terms of the statute-even if the defendant
     specifically acknowledges that element in his plea.
     This approach completely removes certain crimes
     from consideration in the immigration context. For
 4
  Li v. Ashcroft, 389 F.3d 892 (9th Cir. 2004).
            UNITED STATES v. AGUILA-MONTES DE OCA          10695
    example, in California, Idaho, and Nevada, burglary
    does not contain an unlawful entry requirement.
    Regardless of the contents of the indictment, jury
    instructions, plea colloquy, or stipulated facts, it is
    now impossible to remove an alien based on a prior
    burglary conviction in these states. . . . Although an
    alien can never be removed for a burglary that takes
    place in California, Idaho, or Nevada, aliens con-
    victed of burglary in Alaska, Arizona, Hawaii, Ore-
    gon, Montana, and Washington, based on the same
    indictment, jury instructions, plea colloquy, or stipu-
    lated facts, face the possibility of removal because
    the statutes in these states contain an unlawful entry
    requirement. This is precisely the odd result that the
    Supreme Court sought to avoid in Taylor.
582 F.3d at 1103-05 (Bybee, J. dissenting) (citations and
internal quotation marks omitted).

   By rejecting the approach approved by the Supreme Court
in favor of an absolute preclusion based on nuances in state
law defenses, the majority opinion produces the same “odd
results” decried by the Supreme Court. Taylor, 495 U.S. at
591 (citations omitted). The following can be readily dis-
cerned from the guilty plea to first degree residential burglary
as charged in the Information, see Excerpts of Record, Vol.
I, 25: (1) Guillermo Aguila-Montes de Oca (Aguila-Montes)
committed residential burglary; (2) he “willfully and unlaw-
fully enter[ed] an inhabited dwelling house and trailer coach”;
(3) he entered the portion of a building inhabited by someone
else — Jacinto Pacilla; and (4) he intended to commit larceny,
by “taking . . . another’s property, with the intent to steal and
carry it away.” People v. Gomez, 43 Cal. 4th 249, 254-55
(2008) (citation and footnote reference omitted). By pleading
guilty to unlawfully entering a dwelling occupied by someone
else, Aguila-Montes necessarily admitted that there was no
licensed or privileged entry premised on a possessory interest
or on the occupant’s informed consent. See People v. Hulder-
10696       UNITED STATES v. AGUILA-MONTES DE OCA
man, 64 Cal. App. 3d 375, 379 (1976) (“Evidence establishing
a defendant entered a dwelling with the intent to commit lar-
ceny supports an inference he entered without consent.”).
Additionally, it can be surmised from the information that
Aguila-Montes’ guilty plea did not implicate the Model Penal
Code’s hypotheticals related to businesses open to the public,
as his guilty plea was for residential burglary. The Informa-
tion elucidated that Aguila-Montes “invade[d] a possessory
right in the building and . . . [that he] had no right to be in the
building.” Gill, 159 Cal. App. 4th at 159. Aguila, therefore,
was “convicted of [a] crime . . . having the basic elements of
unlawful or unprivileged entry into, or remaining in, a build-
ing or structure, with intent to commit a crime.” Taylor, 495
U.S. at 599 (emphasis added).

   Relying on People v. Sherow, 123 Cal. Rptr. 3d 880 (Cal.
Ct. App. 2011), Judge Berzon posits that unlawful entry is not
an element of burglary under California law. See Berzon Con-
currence, p. 10681-82 & n.27. We are puzzled by this asser-
tion, as California law is expressly to the contrary. See People
v. Montoya, 7 Cal. 4th 1027, 1042 (1994) (“The crime of bur-
glary consists of an act — unlawful entry — accompanied by
the intent to commit grand or petit larceny or any felony.”)
(citation and footnote reference omitted) (emphasis added);
see also In re Matthew A., 165 Cal. App. 4th 537, 540 (2008)
(“Burglary involves the act of unlawful entry accompanied by
the specific intent to commit grand or petit larceny or any fel-
ony.”) (citations omitted) (emphasis added); People v. Valen-
cia, 28 Cal. 4th 1, 12 (2002) (“[B]urglary now entails only
unlawful entry.”) (citation omitted).

   Indeed, in Sherow the California Court of Appeal did not
exclude unlawful entry as an element of burglary. Rather, the
court addressed whether the defendant’s lack of consent was
an affirmative defense. See Sherow, 2011 WL 2536447, at *8
(“Case law establishes that the lack of consent to enter the
building at issue is not an element of burglary. Therefore,
state law governs the issue of whether the defendant or the
            UNITED STATES v. AGUILA-MONTES DE OCA          10697
prosecution has the burden of proof on the affirmative defense
of consent to burglary. . .”) (citations omitted). The court rec-
ognized that unlawful entry is indeed an element of burglary:

    According to statute, a person is guilty of burglary
    if he or she enters a building or other structure listed
    in the statute with intent to commit grand or petit lar-
    ceny or any felony. Based on common law prece-
    dent, our Supreme Court has clarified the statutory
    element of entry by explaining that the crime of bur-
    glary involves entry that invades a possessory right
    in a building, and must be committed by someone
    who has no right to be in the building.

Id. at *10 (citations and internal quotation marks omitted)
(emphasis added). “On the premise that the type of entry
involved in burglary is the invasion of a possessory right by
someone who has no right to be in the building for illegal pur-
poses, case law has developed the consent defense to burgla-
ry.” Id. (citations omitted). The California Court of Appeal
opined that:

    the defense arises out of the principle that the ele-
    ment of entry referred to in the burglary statute must
    invade a possessory right in a building and must be
    committed by a person who has no right to be in the
    building for the purpose of committing illegal acts.
    Indeed, as our Supreme Court has observed, lack of
    consent is material to burglary because it is material
    to the element of entry[.]

Id. (citation and alterations omitted) (emphasis in the origi-
nal).

   As explained in these cases, it is lack of consent that is not
an element of burglary under California law. Because lack of
consent is an affirmative defense rather than an element of the
offense, the convoluted analysis regarding California’s pur-
10698        UNITED STATES v. AGUILA-MONTES DE OCA
portedly nuanced definition of burglary is superfluous. After
all, Aguila-Montes’ guilty plea reflected that he was not
asserting an affirmative defense premised on any form of con-
sent, which was his burden to prove. See id. at 11 (“The con-
sent defense therefore goes to the heart of a defendant’s guilt
or innocence of the crime of burglary. Accordingly, a defen-
dant has the burden of proof to establish a reasonable doubt
as to the facts underlying the defense.”). Aguila-Montes
waived all defenses, including the affirmative defense of con-
sent, and pled guilty to the elements of generic burglary,
period.

   Judge Berzon accuses me of ignoring the breadth of “the
California concept of unlawful . . .” Concurring Opinion, p.
10681. However, it is Judge Berzon who studiously ignores
the difference between elements of an offense and affirmative
defenses to those elements. Resort to a truism referencing the
difference between a dog’s tail and his leg can’t salvage this
flawed analysis. See Concurring Opinion, pp. 10681-82 n.27.
Regardless of configuration, that dog won’t hunt.5

   Sadly, a survey of California cases reveals the substantial
impact the majority opinion will have, as California law is
replete with examples of Informations limited to allegations
similar to those in this case. See, e.g., People v. Birks, 19
Cal. 4th 108, 118 n.8 (1998) (“Count 1 simply alleged that
defendant ‘did willfully and unlawfully enter a commercial
building with intent to commit larceny and any felony.’ ”)
(alteration omitted); People v. Atkins, 210 Cal. App. 3d 47, 53
n.2 (1989) (“The amended information charged appellant with
‘the crime of residential burglary’ and further stated that he
  5
   We note that the best authority Judge Berzon can summon for her argu-
ment is a “general” citation to a treatise. See id. In any event, review of
the treatise section cited “generally” reinforces the dichotomy between the
elements of burglary and potential affirmative defenses to those elements.
See B.E. Witkin, 2 Witkin Cal. Crim. Law Crimes — Property § 123 (3d
ed. 2010).
           UNITED STATES v. AGUILA-MONTES DE OCA          10699
‘did willfully and unlawfully enter an inhabited dwelling
house and inhabited portion of a building occupied by Carol
Jarvis.”) (alterations omitted); People v. Goodwin, 202
Cal. App. 3d 940, 945-46 (1988) (“Appellant was charged in
the information with two counts of residential burglary, in
violation of Penal Code section 459 in that as to both counts
he did willfully and unlawfully enter an inhabited dwelling
house and an inhabited portion of a building, which was an
occupied residence, with an intent to commit larceny.”) (alter-
ations and internal quotation marks omitted); People v. Col-
bert, 198 Cal. App. 3d 924, 927 (1988) (“[T]he information in
the previous case alleg[ed] that . . . appellant had committed
a burglary in that he did willfully and unlawfully enter the
residence and building occupied by Anthony and Joann Rosso
with the intent to commit larceny[.]”) (internal quotation
marks omitted); People v. Deay, 194 Cal. App. 3d 280, 283
(1987) (“Defendant was charged in counts I and II of the
information with Residential Burglary, in violation of Section
459 of the Penal Code, in that he unlawfully entered the
inhabited dwelling and residence of each victim.”) (alteration
and internal quotation marks omitted); People v. O’Bryan, 37
Cal. 3d 841, 843 (1985) (“The prosecution filed an informa-
tion charging defendant with two counts of burglary. The first
count asserted that . . . defendant did willfully and unlawfully
enter the residence of Marie Paz Estrata, with the intent to
commit larceny. The second count, in identical language,
charged an entry into the residence of Teresa Colleen
Strom.”) (alterations and internal quotation marks omitted);
Hulderman, 64 Cal. App. 3d at 379 (“Defendant was charged
with burglary in that he did wilfully and unlawfully enter a
residence and trailer coach occupied by Georgia Ellen Pettit
with the intent to commit larceny.”) (internal quotation marks
omitted); People v. Tatem, 62 Cal. App. 3d 655, 657 (1976)
(“Except for the dates and the names of the business establish-
ments alleged to have been entered, all five counts of the
information charged burglary in identical language. Count
One of the information read: On or about 3/31/75 Carl Max-
well Tatem did unlawfully enter a building, Snyder’s Bakery,
10700        UNITED STATES v. AGUILA-MONTES DE OCA
with intent to commit theft, in violation of Penal Code section
459.”) (internal quotation marks omitted).6 Given the manner
in which California Informations are drafted, very few, if any,
would distinguish whether the entry was “unlawful” under
California criminal law or “unlawful or unprivileged in the
generic sense,” as defined by the majority opinion’s interpre-
tation of nuances [affirmative defenses] applied to the Califor-
nia burglary statute. Majority Opinion, pp. 10631-33.

   In sum, importing Navarro-Lopez’s rejected missing ele-
ment rule into the modified categorical analysis, as the major-
ity opinion would essentially do, ignores the Supreme Court’s
approach to the modified categorical approach as articulated
in Taylor, and completely thwarts the intent of Congress that
burglary be included as a predicate offense. See Taylor, 495
U.S. at 588. For those reasons, I respectfully dissent from that
portion of the majority opinion.




  6
   Although these California cases contain a multitude of additional facts
that may or may not lend themselves to application of the modified cate-
gorical approach, they exemplify the consistent language utilized in Cali-
fornia Informations to charge burglary. Indeed, there is nothing anomalous
about California’s practice, as the purpose of a charging document is to
inform the defendant of the crimes he is alleged to have committed, not
to anticipate and list any potential defenses. See People v. Arevalo-
Iraheta, 193 Cal. App. 4th 1574, 1581 (2011).